--------------------------------------------------------------------------------

Exhibit 10.1







CREDIT AND SECURITY AGREEMENT
 
 
Dated as of February 19, 2014


among

KATY INDUSTRIES, INC., A DELAWARE CORPORATION


CONTINENTAL COMMERCIAL PRODUCTS, LLC, A DELAWARE LIMITED LIABILITY COMPANY


2155735 ONTARIO INC., AN ONTARIO CORPORATION,


AND


CCP CANADA INC., AN ONTARIO CORPORATION
as Borrowers


and

BMO HARRIS BANK N.A.,
as Lender



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS


 
 
Page
 
 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
39
1.03
Accounting Terms
39
1.04
Uniform Commercial Code
40
1.05
Rounding
40
1.06
Times of Day
40
1.07
Letter of Credit Amounts
41
 
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
41
2.01
Loan Commitments
41
2.02
Borrowings, Conversions and Continuations of Loans
41
2.03
Letters of Credit
42
2.04
Repayment of Loans
46
2.05
Prepayments
46
2.06
Termination or Reduction of Revolving Loan Commitment
48
2.07
Interest
48
2.08
Fees
49
2.09
Computation of Interest and Fees
50
2.10
Evidence of Debt
50
2.11
Payments Generally
50
2.12
Nature and Extent of Each Borrower’s Liability
50
2.13
Cash Collateral
53
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
54
3.01
Taxes
54
3.02
Illegality
57
3.03
Inability to Determine Rates
57
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
58
3.05
Compensation for Losses
59
3.06
Mitigation Obligations; Designation of a Different Lending Office
59
3.07
Certificate of Lender
60
3.08
Survival
60
 
ARTICLE IV SECURITY AND ADMINISTRATION OF COLLATERAL
60
4.01
Security Interest in Collateral
60
4.02
Other Collateral
61
4.03
Collateral Administration
64
4.04
Further Assurances
66
4.05
Cash Management
66
4.06
Information Regarding Collateral
68
 
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
69
5.01
Conditions of Initial Credit Extension
69
5.02
Conditions to all Credit Extensions
71

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
 
 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES
71
6.01
Existence, Qualification and Power
72
6.02
Authorization; No Contravention
72
6.03
Governmental Authorization; Other Consents
72
6.04
Binding Effect
72
6.05
Financial Statements; No Material Adverse Effect
72
6.06
Litigation
73
6.07
No Default
73
6.08
Ownership of Property; Liens
73
6.09
Environmental Compliance
74
6.10
Insurance
74
6.11
Taxes
75
6.12
ERISA Compliance
75
6.13
Subsidiaries; Equity Interests
76
6.14
Margin Regulations; Investment Company Act
76
6.15
Disclosure
77
6.16
Compliance with Laws
77
6.17
Intellectual Property; Licenses, Etc
77
6.18
Labor Matters
77
6.19
Deposit Accounts and Securities Accounts
78
6.20
Accounts; Equipment; Inventory
78
6.21
Anti-Terrorism Laws and Foreign Asset Control Regulations
79
6.22
Brokers
79
6.23
Customer and Trade Relations
79
6.24
Material Contracts
79
6.25
Casualty
80
6.26
Senior Indebtedness
80
 
ARTICLE VII AFFIRMATIVE COVENANTS
80
7.01
Financial Statements
80
7.02
Borrowing Base Certificate; Other Information
81
7.03
Notices
82
7.04
Payment of Obligations
83
7.05
Preservation of Existence, Etc
83
7.06
Maintenance of Properties
84
7.07
Maintenance of Insurance
84
7.08
Utilization of Net Proceeds
86
7.09
Compliance with Laws
87
7.10
Books and Records
87
7.11
Inspection Rights and Appraisals; Meetings with the Lender
87
7.12
Use of Proceeds
87
7.13
New Domestic Subsidiaries
88
7.14
New Foreign Subsidiaries
88
7.15
Compliance with ERISA
88
7.16
Further Assurances
89
7.17
Licenses
89
7.18
Environmental Laws
89

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
 
 
 
7.19
Landlord and Storage Agreements
89
7.20
Material Contracts
89
7.21
Treasury Management Services
90
 
ARTICLE VIII NEGATIVE COVENANTS
90
8.01
Liens
90
8.02
Indebtedness
92
8.03
Investments
94
8.04
Fundamental Changes
95
8.05
Dispositions
95
8.06
Restricted Payments
96
8.07
Change in Nature of Business
96
8.08
Transactions with Affiliates
96
8.09
Burdensome Agreements
97
8.10
Use of Proceeds
97
8.11
Prepayment of Indebtedness; Amendment to Material Agreements
97
8.12
Financial Covenants
98
8.13
Creation of New Subsidiaries
98
8.14
Securities of Subsidiaries
98
8.15
Sale and Leaseback
98
8.16
Acquisitions
98
8.17
Inactive
98
8.18
Management Fees
99
 
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
99
9.01
Events of Default
99
9.02
Remedies Upon Event of Default
102
9.03
License
102
9.04
Limitation of Remedies
103
 
ARTICLE X MISCELLANEOUS
104
10.01
Amendments, Etc
104
10.02
Notices; Effectiveness; Electronic Communication
104
10.03
No Waiver; Cumulative Remedies
105
10.04
Expenses; Indemnity; Damage Waiver
106
10.05
Marshalling; Payments Set Aside
107
10.06
Successors and Assigns
107
10.07
Treatment of Certain Information; Confidentiality
108
10.08
Right of Setoff
109
10.09
Interest Rate Limitation
109
10.10
Counterparts; Integration; Effectiveness
109
10.11
Survival
109
10.12
Severability
110
10.13
Governing Law; Jurisdiction; Etc
110
10.14
Waiver of Jury Trial
111
10.15
Electronic Execution of Assignments and Certain Other Documents
111
10.16
USA PATRIOT Act Notice
111

iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



  Page  
10.17
No Advisory or Fiduciary Responsibility
111
10.18
Attachments
112



iv

--------------------------------------------------------------------------------

SCHEDULES
 
1.01
Existing Letters of Credit
1.01A
Fiscal Periods
1.01B
Lender’s Office
1.01C
Mortgaged Property
4.01
Commercial Tort Claims
4.02
Pledged Interests
4.06
Information Regarding Collateral; Chief Executive Office; Etc.
5.01
Good Standing and Foreign Qualification Jurisdictions
6.06
Litigation
6.08(b)(1)
Owned Real Estate
6.08(b)(2)
Leased Real Estate
6.09
Environmental Matters
6.10
Insurance
6.12(d)
Pension Plans
6.13
Subsidiaries; Other Equity Investments
6.18
Labor Matters
6.19
Deposit Accounts and Securities Accounts
6.24
Material Contracts
7.02
Borrower Website Address
8.01
Existing Liens
8.02
Existing Indebtedness
8.03
Existing Investments
 
 
EXHIBITS
Form of
A
Revolving Loan Note
B
Borrowing Base Certificate
C
Compliance Certificate
D
Committed Loan Notice
E-1
Form of US Tax Compliance Certificate
E-2
Form of US Tax Compliance Certificate
E-3
Form of US Tax Compliance Certificate
E-4
Form of US Tax Compliance Certificate



v

--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT


This CREDIT AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
February 19, 2014, among Katy Industries, Inc., a Delaware corporation (the
“Company;”), Continental Commercial Products, LLC, a Delaware limited liability
company, 2155735 Ontario Inc., an Ontario corporation, and CCP Canada Inc., an
Ontario corporation (each of the foregoing, together with each other Person that
joins this Agreement as a “Borrower”, individually and collectively, “Borrower”
or “Borrowers”), and BMO Harris Bank N.A., as lender (the “Lender”).


Preliminary Statements


A.           The Borrowers have requested that the Lender provide a credit
facility to the Borrowers to finance their mutual and collective business
enterprise.


B.            The Lender is willing to provide the credit facility on the terms
and conditions set forth in this Agreement.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


1.01           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:


“Account Debtor” means any Person who is or may become obligated under or on
account of any Account, contract right, Chattel Paper or General Intangible.


“ACH” means automated clearing house transfers.


“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person, whether by purchase of such equity or
other ownership interest or upon exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, or
(b) assets of another Person which constitute all or substantially all of the
assets of such Person or of a line or lines of business conducted by such
Person.


“Adjustment Date” means the first day of each Fiscal Quarter, commencing with
the first day after the Fiscal Quarter ending June 27, 2014.


“Agreement” means this Credit and Security Agreement, as amended, restated,
extended, renewed or otherwise modified from time to time.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“ALTA Survey” means a survey reasonably satisfactory to the Lender prepared in
accordance with the standards adopted by the American Land Title Association and
the American Congress on Surveying and Mapping in 2011, known as the “Minimum
Standard Detail Requirements of Land Title Surveys” and in sufficient form to
satisfy the requirements of any applicable title insurance company to
 

--------------------------------------------------------------------------------

provide extended coverage over survey defects and shall also show the location
of all easements, utilities, and covenants of record, dimensions of all
improvements, encroachments from any adjoining property, and certify as to the
location of any flood plain area affecting the subject real estate.
 
“Applicable Margin” means with respect to any Type of Loan, the percentages per
annum set forth below, as based upon the Average Availability for the
immediately preceding Fiscal Quarter:
 
Level
Average Availability
Eurodollar Rate Revolving Loans
Base Rate Margin
Unused Line Fee
I
Greater than or equal to $8,000,000
1.50%
0.50%
0.25%
II
Less than $8,000,000 but greater than or equal to $3,000,000
1.75%
0.75%
0.25%
III
Less than $3,000,000
2.00%
1.00%
0.25%



From the Closing Date until the first Adjustment Date, margins shall be
determined as if Level II were applicable.  Thereafter, any increase or decrease
in the Applicable Margin resulting from a change in Average Availability shall
become effective as of each Adjustment Date based upon Average Availability for
the immediately preceding Fiscal Quarter.  Average Availability shall be
calculated by the Lender based on the Borrowing Base Certificates delivered from
time to time pursuant to Section 7.02(a) (as the same may be adjusted as set
forth therein).  If any Borrowing Base Certificate (including any required
financial information in support thereof) of the Borrowers is not received by
the Lender by the date required pursuant to Section 7.02(a), then the Applicable
Margin shall be determined as if the Average Availability for the immediately
preceding Fiscal Quarter is at Level III until such time as such Borrowing Base
Certificate and supporting information are received.
 
“Appraised Value” means, with respect to the Borrowers’ Eligible Real Estate,
the fair market value of such Eligible Real Estate as set forth in the most
recent appraisal of such Eligible Real Estate conducted by an independent
appraiser engaged by the Lender, which appraisal shall be in form and substance
reasonably acceptable to the Lender, shall assume, among other things, a
marketing time of not greater than twelve (12) months or less than three (3)
months or such other time period agreed to by the Lender in its reasonable
discretion exercised in good faith.
 
“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Subsidiary of the Company or (b) is assumed in
connection with an Investment in or Acquisition of such Person, and, in each
case, has not been incurred or created by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Subsidiary of the
Company.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended December 31, 2012,
and the related consolidated statements of income or operations, retained
earnings and cash flows for such Fiscal Year of the Company and its
Subsidiaries, including the notes thereto.
2

--------------------------------------------------------------------------------

 
“Auditor” has the meaning specified in Section 7.01(a).
 
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(ii).
 
“Availability” means the lesser of:
 
(a)           the Revolving Credit Commitment Amount minus the Reserves minus
Total Revolving Credit Outstandings; and
 

(b) the Borrowing Base minus Total Revolving Credit Outstandings.

 
In calculating Availability at any time and for any purpose under this
Agreement, the Borrower Agent, on behalf of the Borrowers, shall certify to the
Lender that all accounts payable and Taxes are being paid on a timely basis and
consistent with past practices (absent which the Lender may establish a Reserve
therefor).
 
“Availability Period” means the period from the Closing Date to the Revolving
Credit Termination Date.
 
“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Lender from time to time determines in its discretion
exercised in its Credit Judgment as being appropriate (a) to reflect the
impediments to the Lender’s ability to realize upon the Collateral consisting of
Eligible Accounts or Eligible Inventory included in the Borrowing Base, (b) to
reflect sums that any Loan Party may be required to pay under any Section of
this Agreement or any other Loan Document (including taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, (c) to reflect amounts for
which claims may be reasonably expected to be asserted against the Collateral or
the Lender or (d) to reflect criteria, events, conditions, contingencies or
risks which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party. 
Without limiting the generality of the foregoing, Availability Reserves may
include (but are not limited to) reserves, without duplication, based on: 
(i) Rent and Charge Reserves; (ii) customs duties, and other costs to release
Inventory which is being imported into the United States; (iii) outstanding
Taxes and other governmental charges, including, without limitation, ad valorem,
real estate, personal property, sales, and other Taxes which might have priority
over the interests of the Lender in the Collateral; (iv) salaries, wages and
benefits due to employees of any Loan Party, whether in the United States of
America, Canada or elsewhere (including amounts for employee wage claims for
earned wages, vacation pay, health care reimbursements and other amounts due
under Wisconsin wage lien law, Wis. Stat 109.01, et seq.); (v) any liabilities
that are or may become secured by Liens on the Collateral (including Permitted
Liens) which might have priority over the Liens or interests of the Lender in
the Collateral; (vi) Credit Product Reserves; (vii) Realty Reserves; (viii)
payables to vendors entitled to the benefits of PACA or PASA, or any similar
statute or regulation; (ix) salability of Eligible Inventory or which reflect
such other factors as affect the market value of the Eligible Inventory,
including obsolescence, seasonality, Shrink, vendor chargebacks, imbalance,
change in Inventory character, composition or mix, markdowns and out of date
and/or expired Inventory; and (x) due but unpaid premiums or any other amounts
that could be offset against any and all unearned premiums, dividends, or other
proceeds due under any insurance premium financing arrangement.
 
“Average Availability” means, for any period, the average daily amount of
Availability during such period.
 
“Bankruptcy Code” means Title 11 of the United States Code.
3

--------------------------------------------------------------------------------



“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest announced by the Lender from time to time as
its prime rate for such day (with any change in such rate announced by the
Lender taking effect at the opening of business on the day specified in the
public announcement of such change), and (b) the Federal Funds Rate for such
day, plus 0.50% and (c) Eurodollar Rate for one month Interest Periods plus
1.50%.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
 
“Borrower Agent” has the meaning specified in Section 2.12(g).
 
“Borrower’s Deposit Account” has the meaning specified in Section 7.08(b).
 
“Borrowers” has the meaning specified in the introductory paragraph hereto.
 
“Borrowing” means a Revolving Borrowing.
 
“Borrowing Base” means, at any time of calculation, an amount equal to:
 
(a)          the Value of Eligible Accounts (less all cash received but not yet
applied in respect of such Eligible Accounts) multiplied by eighty-five percent
(85%); plus
 
(b)          the lesser of (i) the NOLV multiplied by Eligible Inventory
multiplied by ninety (90%) or (ii) the Cost of Eligible Inventory multiplied by
seventy percent (70%); plus
 
(c)          the lesser of (I) $1,250,000 and (II) the lesser of (y) the NOLV
multiplied by Eligible In-Transit Inventory multiplied by ninety (90%) or
(z) the Cost of Eligible In-Transit Inventory multiplied by seventy percent
(70%); plus
 
(d)          the lesser of (I) $7,000,000 and (II) the sum of (A) (1) the
Appraised Value of Eligible Real Estate multiplied by seventy five percent (75%)
minus (2) the Monthly Real Estate Amortization Amount, plus (B) (1) the NOLV
multiplied by Eligible Equipment multiplied by eighty five percent (85%) minus
(2) the Monthly Equipment Amortization Amount; minus
 
(e)           the amount of all Reserves.
 
The term “Borrowing Base” and the calculation thereof shall not include any
assets or property acquired in an Acquisition unless the Lender has conducted
Field Exams and appraisals reasonably required by it (with results reasonably
satisfactory to the Lender) and the Person owning such assets or property shall
be a (directly or indirectly) wholly-owned Domestic Subsidiary of the Company
and shall have become a Borrower hereunder.  With respect to the Closing Date
Acquisition, the Lender acknowledges that it has conducted Field Exams and
appraisals of the Target and those conducted prior to the date hereof are
satisfactory to the Lender.
 
“Borrowing Base Certificate” means a certificate, in the form of Exhibit B
hereto and otherwise in form satisfactory to the Lender, by which Borrowers
certify calculation of the Borrowing Base.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any interest rate settings as to a Eurodollar Rate Loan, any
4

--------------------------------------------------------------------------------



fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day that
is also a London Banking Day.
 
“Canadian Dollar” and/or “CAD” means the lawful currency of Canada.
 
“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the Lender,
(a) for the benefit of the Lender, as collateral for L/C Obligations, cash or
deposit account balances or, if the Lender shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Lender or (b) for the benefit of the
Credit Parties during the continuance of an Event of Default or in connection
with the Payment in Full of the Obligations, as collateral for any Obligations
that are due or may become due, cash or deposit account balances or, if the
Lender shall agree in its sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Lender.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
 
“Cash Equivalents” means any of the following types of property, to the extent
owned by any Borrower free and clear of all Liens (other than Liens created
under the Security Instruments):
 
(a)           cash, denominated in Dollars or Canadian Dollars;
 
(b)          readily marketable direct obligations of the government of the
United States or any agency or instrumentality thereof, or obligations the
timely payment of principal and interest on which are fully and unconditionally
guaranteed by the government of the United States or any state or municipality
thereof, in each case so long as such obligation has an investment grade rating
by S&P and Moody’s;
 
(c)          commercial paper rated at least P-1 (or the then equivalent grade)
by Moody’s and A-1 (or the then equivalent grade) by S&P, or carrying an
equivalent rating by a nationally recognized rating agency if at any time
neither Moody’s nor S&P shall be rating such obligations;
 
(d)           insured certificates of deposit or bankers’ acceptances of, or
time deposits with any Lender or with any commercial bank that (i) is a member
of the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in the first portion of clause (c) above
(without regard to the proviso), (iii) is organized under the laws of the United
States or of any state thereof and (iv) has combined capital and surplus of at
least $500,000,000;
 
(e)          readily marketable general obligations of any corporation organized
under the laws of any state of the United States of America, payable in the
United States of America, expressed to mature not later than twelve months
following the date of issuance thereof and rated A or better by S&P or A2 or
better by Moody’s; and
 
(f)           readily marketable shares of investment companies or money market
funds that, in each case, invest solely in the foregoing Investments described
in clauses (a) through (e) above; and
 
“Casualty” means any act or occurrence of any kind or nature that results in any
loss, destruction, or damage to any asset or property.
5

--------------------------------------------------------------------------------

 
“CCP” means Continental Commercial Products, LLC, a Delaware limited liability
company.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(a)          The Equity Investor shall cease to own and control, beneficially
and of record both assuming all of the preferred stock owned by the Equity
Investor is converted to common stock (i) in excess of 51% of the issued and
outstanding Equity Interests of the Company, and (ii) a sufficient percentage of
the issued and outstanding Equity Interests of the Company to control its board
of directors;
 
(b)          Other than the Equity Investor, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of the Company or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 51% or more of the Equity Interests of the
Company on a fully-diluted basis (and taking into account all such Equity
Interests that such person or group has the right to acquire pursuant to any
option right);
 
(c)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(d)          The Company shall fail to own and control, beneficially and of
record (directly or indirectly), 100% of the issued and outstanding Equity
Interests of each of its Subsidiaries, except where such failure is the result
of a transaction permitted under the Loan Documents.
6

--------------------------------------------------------------------------------



“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with this Agreement (or, in the case of
Section 5.01(b), waived by the Person entitled to receive the applicable
payment).
 
“Closing Date Acquisition” means the Acquisition provided for in the Purchase
Agreement.
 
“Closing Date Acquisition Documents” means the Purchase Agreement and all other
material documents executed between or among any of the Loan Parties and the
Seller in connection with the Closing Date Acquisition.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and official guidance thereunder.
 
“Collateral” means, collectively, certain personal property of the Borrowers or
any other Person in which the Lender or any Secured Party is granted a Lien
under any Security Instrument as security for all or any portion of the
Obligations or any other obligation arising under any Loan Document, but
expressly excluding, for the avoidance of doubt, the Excluded Assets and the
Excluded Deposit Accounts.
 
“Commitment” means the Revolving Credit Commitment.
 
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, which, if in writing, shall be substantially in the form of Exhibit D.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
 
“Company” means Katy Industries, Inc., a Delaware corporation.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Concentration Account” has the meaning specified in Section 4.05(b).
 
“Condemnation” means any seizure or taking of title to, use of, or any other
interest in any asset or property, or confiscation of such asset or property or
the requisition of the use of such asset or property, under the exercise of the
power of condemnation or eminent domain, whether temporarily or permanently, by
any Governmental Authority or by any other Person acting under or for the
benefit of a Governmental Authority.
 
“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation whenever made,
including interest thereon, and the right to receive the same, as a result of,
or in connection with, any Condemnation or threatened Condemnation.
 
“Consolidated” or “consolidated” means the consolidation, in accordance with
GAAP, of the financial condition or operating results of such Person and its
Subsidiaries excluding from Consolidated EBITDA the Inactive Subsidiaries.

 
“Consolidated Capital Expenditures” means, with respect to the Company and its
Subsidiaries on a Consolidated basis, for any period the sum of (without
duplication) all expenditures (whether paid in cash or accrued as liabilities)
by the Company or any Subsidiary during such period for items that would
7

--------------------------------------------------------------------------------

be classified as “property, plant or equipment” or comparable items on the
Consolidated balance sheet of the Company and its Subsidiaries, including
without limitation all transactional costs incurred in connection with such
expenditures provided the same have been capitalized; provided, that
Consolidated Capital Expenditures shall exclude any Financed Capital
Expenditures and any expenditures for equipment or other property purchased
simultaneously or substantially concurrently with the trade-in of existing
equipment or property owned by any Borrower or any of its Subsidiaries except to
the extent such expenditures exceeds the amount of credit received for such
trade-in.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period; plus, to the extent deducted in determining such Consolidated Net
Income, without duplication, (a) Consolidated Interest Charges (net of interest
income for such period of the Company and its Subsidiaries) for such period,
plus (b) federal, state, local and foreign income tax expense for such period,
net of income tax credits, plus (c) depreciation and amortization for such
period, plus (d) non-cash compensation expense, or other non-cash expenses or
charges, for such period arising from the granting of stock options, stock
appreciation rights or similar equity arrangements, plus (e) if agreed upon in
writing by the Lender, non-cash expenses or losses and other non-cash charges
incurred (excluding any non-cash charges representing an accrual of, or reserve
for, cash charges to be paid within the next twelve months); plus (f) LIFO
reserves established during such period, plus (g) bonuses and expenses of up to
$1,000,000 in the aggregate incurred in connection with the Transactions paid
within 180 days of Closing Date, plus (h) plus Management Fees which have been
expensed in such period, minus (i) non-cash income, gains or profits or LIFO
reserves terminated during such period, in each case as determined for the
Company and its Subsidiaries on a Consolidated basis; provided that, for any
period that includes a material Disposition or Closing Date Acquisition, the
calculation of Consolidated EBITDA shall be subject to the adjustments set forth
in Sections 1.03(c) and 1.03(d).
 
“Consolidated Fixed Charge Coverage Ratio” means the ratio, determined on a
Consolidated basis for the Company and its Subsidiaries for the most recent
Measurement Period, of (a) Consolidated EBITDA minus Financed Capital
Expenditures to (b) Consolidated Fixed Charges.
 
“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the sum of, without duplication,
(a) Consolidated Interest Charges paid or required to be paid in cash during
such period, (b) all principal repayments made or required to be made of
Consolidated Funded Indebtedness during such period, but excluding any
repayments of principal of any Revolving Loans and further excluding any such
payments to the extent constituting a refinancing of such Consolidated Funded
Indebtedness through the incurrence of additional Indebtedness otherwise
expressly permitted under Section 8.02, (c) all Restricted Payments made in cash
during such period, (d) the aggregate amount of Federal, state, local and
foreign income taxes paid in cash, in each case, of or by the Company and its
Subsidiaries, during such period, (e) cash contributions made to any Pension
Plan or any Foreign Plan (to the extent not deducted in the calculation of the
Consolidated Net Income) during such period, (f) the Monthly Equipment
Amortization Amount during such period, (g) the Monthly Real Estate Amortization
Amount during such period, and (h) plus Management Fees paid in cash in such
period.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under standby and commercial letters of credit (excluding the undrawn
amount thereof), bankers’ acceptances, bank guaranties (excluding the amounts
available thereunder as to which demand for payment has not yet been made),
surety bonds (excluding the amounts available thereunder as to which demand for
payment has not yet been made) and similar instruments, (d) all obligations in
respect of the deferred purchase price of property or services
8

--------------------------------------------------------------------------------

(other than trade accounts payable in the Ordinary Course of Business),
(e) Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, (g) all Subordinated Indebtedness, and
(h) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, to the extent such Indebtedness is
recourse to the Company or such Subsidiary.
 
“Consolidated Interest Charges” means, with respect to the Company and its
Subsidiaries for any period ending on the date of computation thereof, the gross
interest expense of the Company and its Subsidiaries, including without
limitation (a) the current amortized portion of all fees (including fees payable
in respect of any Swap Contract in the nature of an interest rate hedge and all
fees payable in respect of any Letter of Credit) payable in connection with the
incurrence of Indebtedness to the extent included in gross interest expense and
(b) the portion of any payments made in connection with Capital Leases allocable
to interest expense, all determined on a Consolidated basis; provided, however,
that Consolidated Interest Charges shall include the amount of payments in
respect of Synthetic Lease Obligations that are in the nature of interest.
 
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the net income after taxation of the
Company and its Subsidiaries for that period excluding (a) net losses or gains
realized in connection with (i) any sale, lease, conveyance or other disposition
of any asset (other than in the Ordinary Course of Business), or (ii) repayment,
repurchase or redemption of Indebtedness, and (b) extraordinary or nonrecurring
gain or income (or expense), including, any compensation charge incurred in
connection with the Transactions; provided that there shall be excluded from
Consolidated Net Income, without duplication, (x) the net income or loss of any
Person that is not a Subsidiary or that is accounted for by the equity method of
accounting to the extent of the amount of dividends or distributions are not
actually paid to the Company or a Subsidiary in cash, (y) net income or loss of
any Person in which any other Person (other than the Company or a Subsidiary)
has an ownership interest, except to the extent of the amount of dividends or
other distributions actually paid in cash to the Company or a Subsidiary by such
Person during such period and (z) any Person the ability of which to make
Restricted Payments is restricted by any Restrictive Agreement, except to the
extent of the amount of dividends or other distributions actually paid in cash
to the Company or a Subsidiary by such Person during such period.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
 
“Control Agreement” means, with respect to any Deposit Account, any Securities
Account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Lender, among
the Lender, the financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried and the
Borrower
9

--------------------------------------------------------------------------------

maintaining such account, effective to grant “control” (as defined under the
applicable UCC or the Securities Transfer Act, 2006, (Ontario)) over such
account to the Lender.
 
“Controlled Account Bank” means each bank with whom Deposit Accounts are
maintained in which any funds of any of the Borrowers are concentrated and with
whom a Control Agreement has been, or is required to be, executed in accordance
with the terms hereof.
 
“Controlled Deposit Account” means each Deposit Account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Borrower with a financial institution approved by the
Lender.
 
“Controlled Investment Affiliates” means, with respect to the Equity Investor,
any fund or investment vehicle that is both (i) organized by the Equity Investor
or an Affiliate of the Equity Investor for the purpose of making equity or debt
investments in one or more companies and (ii) controlled by or under common
control with the Equity Investor.  For purposes of this definition “control”
means the power to direct or cause the direction of management and policies of a
Person, whether by contract or otherwise.
 
“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any
Borrower with a securities intermediary or commodity intermediary approved by
the Lender.
 
“Core Business” means any material line of business conducted by the Company and
its Subsidiaries as of the Closing Date and any business directly related
thereto.
 
“Cost” means (a) with respect to Inventory, the lower of (i) cost (as reflected
in the general ledger of such Person) determined in accordance with GAAP
calculated on a first-in, first-out basis and in accordance with the Borrowers’
accounting practices as in effect on the Closing Date and (ii) market value and
(b) with respect to Equipment, Real Estate and other property, the lower of
(i) cost (as reflected in the general ledger of such Person) and (ii) market
value, in each case, determined in accordance with GAAP.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Credit Judgment” means the Lender’s judgment exercised in good faith, based
upon its consideration of any factor that it believes (a) could adversely affect
the quantity, quality, mix or value of Collateral (including any applicable Laws
that may inhibit collection of an Account), the enforceability or priority of
the Lender’s Liens, or the amount that the Lender could receive in liquidation
of any Collateral; (b) suggests that any collateral report or financial
information delivered by the Borrower Agent or any Borrower is incomplete,
inaccurate or misleading in any material respect; (c) materially increases the
likelihood of any proceeding under any Debtor Relief Law involving a Borrower;
or (d) creates or could result in a Default.  In exercising such judgment, the
Lender may consider any factors that could increase the credit risk of lending
to Borrowers on the security of the Collateral.
 
“Credit Parties” means Lender, and with respect to Credit Product Obligations,
Affiliates of Lender.
 
“Credit Party” means (a) the Lender, (b) each Credit Product Provider to the
extent it holds secured Credit Product Obligations and was a Lender or an
Affiliate of the Lender when such Person
10

--------------------------------------------------------------------------------

provided Credit Product Arrangements to the Borrowers, (c) each Related Party
entitled to indemnification under Section 10.04(b) hereof, and (d) the
successors and assigns of each of the foregoing.
 
“Credit Product Arrangements” means, collectively, Swap Contracts between a Loan
Party and the Lender or Affiliate of the Lender and Treasury Management and
Other Services.
 
“Credit Product Obligations” means Indebtedness and other obligations of any
Loan Party arising under Credit Product Arrangements and owing to any Credit
Product Provider; provided that Credit Product Obligations shall not include
Excluded Swap Obligations.
 
“Credit Product Provider” means the Lender or any of its Affiliates.
 
“Credit Product Reserve” means the reserves established by the Lender from time
to time in its reasonable judgment in respect of secured Credit Product
Obligations in an amount equal to the maximum amount owing thereunder as
specified by the Credit Product Provider in writing to the Lender.  It is
understood that the amounts so provided by the applicable Credit Product
Provider with respect to Swap Credit Product Obligations may include a
commercially reasonable level of “cushion” to account for normal short-term
market fluctuations.
 
“Customs Broker Agreement” means an agreement, reasonably acceptable in form and
substance to the Lender, among a Borrower, a customs broker or other carrier,
and the Lender, in which the customs broker or other carrier acknowledges that
it has control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Lender and agrees, upon notice from the Lender,
to hold and dispose of the subject Inventory solely as directed by the Lender.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.
 
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin with respect to Base Rate Loans plus (c) 2% per annum;
provided, however, that (i) with respect to a Eurodollar Rate Loan, until the
end of the Interest Period during which the Default Rate is first applicable,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Margin) otherwise applicable to such Eurodollar Rate Loan plus 2%
per annum, and thereafter as set forth in the portion of this sentence preceding
this proviso, and (ii) with respect to Letter of Credit Fees, the Default Rate
shall equal the Letter of Credit Fee, then in effect plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.
 
“Dilution Percent” means the percent, determined for the most recent Measurement
Period, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.
 
“Dilution Reserve” means, at any date of determination, (a) the percentage
amount by which the Dilution Percent exceeds five percent (5%) times (b) the
amount of Eligible Accounts of the Borrowers.
11

--------------------------------------------------------------------------------



“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including any Equity Interest), or part thereof, by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, or
any Event of Loss with respect to such asset or property.
 
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 180 days after the Revolving Credit Maturity Date,
(b) is convertible into or exchangeable for debt securities (unless only
occurring at the sole option of the issuer thereof), (c) (i) contains any
repurchase obligation that may come into effect prior to, (ii) requires cash
dividend payments (other than taxes) prior to, or (iii) provides the holders
thereof with any rights to receive any cash upon the occurrence of a change of
control or sale of assets prior to, in each case, the date that is 180 days
after the Revolving Credit Maturity Date; provided, however, that (i) with
respect to any Equity Interests issued to any employee or to any plan for the
benefit of employees of the Company or its Subsidiaries or by any such plan to
such employees, such Equity Interest shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Company or
one of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and (ii) any class of Equity Interest of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of an Equity Interest that is not a Disqualified Equity Interest, such Equity
Interests shall not be deemed to be Disqualified Equity Interests and (iii) only
the portion of such Equity Interests which so matures or is so mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Equity Interests.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Borrower” means the Company and each Borrower that is a Domestic
Subsidiary of the Company.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).
 
“Dominion Account” means a special account established by Borrowers at the
Lender or another bank acceptable to the Lender, over which the Lender has
exclusive control for withdrawal purposes.
 
“Eligible Account” means Accounts due to a Borrower that are determined by the
Lender, in its Credit Judgment to be Eligible Accounts.  Except as otherwise
agreed by the Lender, none of the following shall be deemed to be Eligible
Accounts:
 
(a)           Accounts that are not fully earned by performance (or otherwise
represent a progress billing or pre-billing) or not evidenced by an invoice
which has been delivered to the applicable Account Debtor;
 
(b)           Accounts that have been outstanding for more than ninety (90) days
from the invoice date or more than sixty (60) days past the due date whichever
comes first; provided, however, that subject to due diligence by such Borrower
reasonably acceptable to the Lender, certain Account Debtors and the Referenced
Customers may be allowed up to one hundred twenty (120) days after the
respective
12

--------------------------------------------------------------------------------

dates of the invoices to pay and such Accounts shall not be deemed ineligible
pursuant to the forgoing provided that the aggregate amount of all such Accounts
for all Borrowers shall not exceed $250,000;
 
(c)           Accounts due from any Account Debtor, fifty percent (50%) of whose
Accounts are otherwise ineligible under the terms of clause (b) above;
 
(d)           Accounts with respect to which (i) any representation or warranty
set forth in any Loan Document with respect thereto is not true and correct in
all material respects or (ii) a Borrower does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Permitted Liens
which do not have priority over the Lien in favor of the Lender);
 
(e)           Accounts with respect to which Lender does not have a first
priority perfected Lien;
 
(f)           Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;
 
(g)           Accounts which (i) do not arise out of a sale of goods or
rendition of services in the ordinary course of business, (ii)  do not arise
upon credit terms usual to the business of the Borrowers or (iii) are not
payable in Dollars or Canadian Dollars;
 
(h)           Accounts (i) upon which the Borrower’s right to receive payment is
not absolute or is contingent upon the fulfillment of any condition whatsoever
or (ii) as to which a Borrower is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process;
 
(i)           Accounts which are owed by (i) any other Borrower or (ii) any
Affiliate which is not a Borrower;
 
(j)           Accounts for which all material consents, approvals or
authorizations of, or registrations or declarations with any Governmental
Authority required to be obtained, effected or given in connection with the
performance of such Account by the Account Debtor or in connection with the
enforcement of such Account by the Lender have not been duly obtained, effected
or given or are not in full force and effect;
 
(k)           Accounts due from an Account Debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;
 
(l)           Accounts due from any Governmental Authority, except to the extent
that the subject Account Debtor is the federal government of the United States
of America and has complied with the Federal Assignment of Claims Act of 1940
and any similar state legislation; provided that up to $250,000 in the aggregate
of all such Accounts may be included in the determination of Eligible Accounts,
and the Borrower shall not be required to comply with the Federal Assignment of
Claims Act of 1940 and any similar state legislation applicable thereto, unless
and until an Event of Default has occurred and is then continuing (at which
point the Lender, in its sole discretion, may require the Borrowers do so comply
in order for such Accounts to be included in the determination of Eligible
Accounts thereafter);
 
(m)          Accounts (i) owing from any Account Debtor that is also a supplier
to or creditor of a Borrower unless such Person has waived any right of setoff
in a manner reasonably acceptable to the
13

--------------------------------------------------------------------------------

Lender, but only to the extent of the aggregate amount of such Borrower’s
liability to such Account Debtor, (ii) to the extent representing any
manufacturer’s or supplier’s allowances, credits, discounts, incentive plans or
similar arrangements entitling such Borrower to discounts on future purchase
therefrom, (iii) to the extent constituting amounts owed with respect to loans
or advances, or (iv) to the extent relating to payment of interest, fees or late
charges;
 
(n)           the goods giving rise to such Account have not been delivered to
(other than Accounts in an aggregate amount not to exceed $500,000 to the extent
Lender has received a bill and hold agreement executed and delivered by the
Account Debtor which is a domestic Account Debtor thereof in form and substance
acceptable to Lender) and accepted by the Account Debtor or the services giving
rise to such Account have not been performed by the applicable Borrower and
accepted by the Account Debtor or the Account otherwise does not represent a
final sale, provided that the Borrower shall have ninety (90) days after the
Closing Date to deliver the bill and hold agreements referenced above before
such Accounts (in an aggregate amount not to exceed $500,000) are deemed not to
constitute Eligible Accounts, and all Accounts owing from foreign Account
Debtors arising out of sales on bill-and-hold;
 
(o)           Accounts arising out of guaranteed sale, sale‑or‑return, sale on
approval or consignment basis or subject to any right of return, or arising from
deposits;
 
(p)          Accounts arising out of sales to Account Debtors outside the United
States or Canada in excess of $250,000 in the aggregate unless either (i) such
Accounts are fully backed by an irrevocable letter of credit on terms, and
issued by a financial institution, reasonably acceptable to the Lender and such
irrevocable letter of credit is in the possession of the Lender, or (ii) such
Accounts are supported by credit insurance reasonably acceptable to the Lender,
naming the Lender as an additional insured;
 
(q)           Accounts that are evidenced by a judgment, Instrument or Chattel
Paper;
 
(r)           Accounts due from an Account Debtor and its Affiliates, the
aggregate of which Accounts due from such Account Debtor represents more than
twenty-five percent (25%) of all then outstanding Accounts owed to the
Borrowers, provided that in each case the portion of the Accounts of any Account
Debtor not in excess of the applicable percentage for such Account Debtor that
otherwise satisfy the criteria set forth herein will be deemed Eligible
Accounts;
 
(s)           Accounts constituting Permitted Investments made in accordance
with Section 8.03(b);
 
(t)           ccounts that remain open after the applicable Account Debtor has
made a partial payment in respect of the applicable invoice (whether or not the
applicable Account Debtor has provided an explanation for such partial payment);
 
(u)          Accounts where the applicable Account Debtor tendered a check or
other item of payment in full or partial satisfaction and such check or other
item of payment has been returned by the financial institution on which it is
drawn; or
 
(v)          Accounts for which payment has been received by the applicable
Borrower but such payment has not been applied to the applicable Account.
 
“Eligible Equipment” means all Equipment that is determined by the Lender, in
its Credit Judgment to be Eligible Equipment.  Except as otherwise agreed by the
Lender, none of the following shall be deemed to be Eligible Equipment:
14

--------------------------------------------------------------------------------

 
(a)           Equipment that is not owned by a Borrower;
 
(b)           Equipment that is subject to any Lien other than Permitted Liens
which do not have priority over the Lien in favor of the Lender;
 
(c)           Equipment with respect to which Lender does not have a first
priority perfected Lien;
 
(d)           Equipment that does not comply with each of the representations
and warranties or covenants respecting Equipment made by the Borrowers in the
Loan Documents;
 
(e)           Equipment that is not installed and located in a facility owned by
a Borrower or leased by a Borrower (and if leased subject at all times to a Lien
Waiver), provided that Borrowers shall have ninety (90) days after the Closing
Date to deliver a Lien Waiver in respect to any such leased location before such
Equipment is deemed not to constitute Eligible Equipment;
 
(f)           Equipment that is not in good operating condition (ordinary wear
and tear excepted);
 
(g)           Equipment that is not located within the continental United States
(excluding Alaska);
 
(h)           Equipment that is obsolete or surplus Equipment or not otherwise
used by Borrower in its operations on a regular basis; and
 
(i)            Equipment that is not included in the equipment appraisal
most-recently obtained and approved by the Lender prior to the Closing Date.
 
“Eligible Inventory” means Inventory of the Borrowers that is determined by the
Lender, in its Credit Judgment, to be Eligible Inventory.  Except as otherwise
agreed by the Lender, the following items of Inventory shall not be included in
Eligible Inventory:
 
(a)           Inventory that is not solely owned by a Borrower or a Borrower
does not have good and valid title thereto;
 
(b)           Inventory that (i) does not consist of finished goods or raw
materials or (ii) is not readily saleable in the Ordinary Course of Business;
 
(c)           Inventory that does not comply with each of the representations
and warranties or covenants respecting Inventory made by the Borrowers in the
Loan Documents;
 
(d)           Inventory that is leased by or is on consignment to a Borrower;
 
(e)           Inventory that is not located (i) in the United States of America
or Canada (excluding territories or possessions of the United States or Canada)
and (ii) at a location that is owned or leased by a Borrower, except (in the
case of this clause (ii)) to the extent that such Borrower has furnished to the
Lender (A) any UCC or PPSA financing statements or other documents that the
Lender may reasonably determine to be necessary to perfect its security interest
in such Inventory at such location, and (B) a Lien Waiver or agreement to
repurchase such Inventory executed by the Person owning any such location on
terms reasonably acceptable to the Lender or the Lender has established a Rent
and Charges Reserve with respect to such location as required pursuant to
Section 4.03(c), provided that Borrowers
15

--------------------------------------------------------------------------------

shall have ninety (90) days after the Closing Date to deliver a Lien Waiver
before such Inventory is deemed not to constitute Eligible Inventory and before
a Rent and Charges Reserve is established;

 
(f)           Inventory that is the subject of a consignment by a Borrower as
consignor;
 
(g)           Inventory that is in transit including Eligible In-Transit
Inventory, except between locations of Borrowers (or between locations of
Borrowers and processors or vendors in the Ordinary Course of Business);
 
(h)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) have been returned or
are to be returned to the vendor, (iii) are obsolete or slow moving, (iv) are
work-in-process (unless work-in-progress approved by the Lender and included in
the most-recent inventory appraisal approved by the Lender), (v) that constitute
spare parts, discontinued products, promotional, marketing, packaging and
shipping materials or supplies used or consumed in the Borrowers’ business and
other similar non-merchandise categories; (vi) are not in compliance with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale;  (vii) are bill and hold goods; (viii) are
subject to any warehouse receipt, bill of lading or negotiable Document;
(ix) are in excess of $25,000 in the aggregate and are located on leased
premises or in the possession of a warehouseman, bailee, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless the lessor or such
Person has delivered a Lien Waiver to Lender, provided that Borrowers shall have
ninety (90) days after the Closing Date to deliver a Lien Waiver in respect to
any such location before such Inventory is deemed not to constitute Eligible
Inventory, or an appropriate Rent and Charges Reserve has been established as
required pursuant to Section 4.03(c); or (x) constitute Hazardous Materials;
 
(i)           Inventory that is not subject to a perfected first priority Lien
in favor of the Lender (subject only to Permitted Liens set forth in clauses
(c), (d) or (l) of Section 8.01 hereof) or which do not have priority over the
Lien in favor of the Lender;
 
(j)           Inventory that is not insured in compliance with the provisions of
this Agreement and the other Loan Documents;
 
(k)           Inventory not on a perpetual schedule;
 
(l)           Inventory that has been sold but not yet delivered; or
 
(m)           Inventory that is subject to any License or other arrangement that
restricts such Borrower’s or the Lender’s right to dispose of such Inventory,
unless (i) the Lender has received an appropriate Lien Waiver, and (ii) such
Borrower has not received notice of a dispute in respect of any such License or
other arrangement.
 
“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, Inventory:
 
(a)           which has been shipped from within the continental United States
or Canada for receipt by a Borrower within fifteen (15) days of the date of
determination, but which has not yet been delivered to a Borrower;
 
(b)           for which the purchase order is in the name of a Borrower and
title has passed to such Borrower;
 
16

--------------------------------------------------------------------------------

 
(c)           for which the document of title reflects a Borrower as consignee
or, if requested by the Lender after the occurrence of an Event of Default,
names the Lender as consignee, and in each case as to which the Lender has
control over the documents of title which evidence ownership of the subject
Inventory (such as, if applicable and if requested by the Lender, by the
delivery of a Customs Broker Agreement);
 
(d)           which is insured to the reasonable satisfaction of the Lender; and
 
(e)           which otherwise would constitute Eligible Inventory.
 
“Eligible Real Estate” means Real Estate of the Borrowers that is determined by
the Lender in its Credit Judgment to be Eligible Real Estate, except as
otherwise agreed by the Lender in good faith, Real Estate shall be Eligible Real
Estate if it satisfies all of the following conditions:
 
(a)           a Borrower owns fee title;
 
(b)           the applicable Borrower has executed and delivered to the Lender
such Mortgages and other documents as the Lender may reasonably request;
 
(c)           the applicable Borrower shall have delivered to the Lender with
respect to each parcel of Eligible Real Estate all Mortgage Related Documents
and other real estate items as required by FIRREA and reasonably satisfactory to
the Lender;
 
(d)           the Lender has a perfected first priority Lien in such Real Estate
(subject only to Permitted Liens set forth in clauses (c), (d) and (g) of
Section 8.01);
 
(e)           such parcel of Real Estate has been appraised by a third party
appraiser  engaged by the Lender or otherwise acceptable to the Lender in good
faith;
 
(f)           as to any particular property, the Borrower is in compliance with
the representations, warranties and covenants set forth in Sections 6.09 and
7.18 hereof and in the Mortgage relating to such Real Estate, unless the Lender,
in its discretion, otherwise waives such requirement in the determination of
Eligible Real Estate; and
 
(g)           such Real Estate is not deemed by the Lender in its Credit
Judgment to be ineligible for inclusion in the calculation of the Borrowing
Base.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
17

--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Equity Investor” means Kohlberg & Company, L.L.C. and its Controlled Investment
Affiliates.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and official guidance thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.
 
“Eurocurrency Liabilities” has the meaning specified in Section 3.04(e).
 
“Eurodollar Rate” means with respect to a Eurodollar Rate Loan, a rate per annum
determined by the Lender pursuant to the following formula:
 
Eurodollar Rate  =
Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage

 
Where,
 
“Eurodollar Base Rate” means, for an Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Lender from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the “Eurodollar Base Rate”
for such Interest Period shall be the rate per annum determined by the Lender to
be the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day
18

--------------------------------------------------------------------------------

 
 funds in the approximate amount of the Eurodollar Rate Loan being made, and
with a term equivalent to such Interest Period would be offered by such other
authoritative source (as is selected by the Lender in its sole reasonable
discretion)  to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two London Banking Days prior
to the commencement of such Interest Period.
 
“Eurodollar Rate Loan” means a Loan that bears interest at the “Eurodollar
Rate.”
 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning specified in Section 9.01.
 
“Event of Loss” means, with respect to any asset or property (including
Inventory, Equipment or Real Estate), any Casualty to or Condemnation of such
asset or property or any portion thereof.
 
“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.
 
“Excluded Assets” means (a) all assets or property (other than Inventory or
Accounts) of the Borrowers that would otherwise be included as Collateral but
for the express terms of (i) any permit, lease, license, contract or other
agreement or instrument constituting or applicable to such asset or
(ii) applicable Law (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9‑406, 9‑407, 9‑408 or 9‑409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law or principles of equity) that, in each case, prohibits
the grant to the Lender of a security interest in and to such asset or property
or under which the grant to the Lender of a security interest in and to such
asset or property may impair the validity or enforceability of such asset or
property (including any United States intent‑to‑use trademark applications);
provided, however, that such assets or Property shall constitute “Excluded
Assets” only to the extent and for so long as such permit, lease, license,
contract or other agreement or applicable law validly prohibits the creation of
a Lien on such property in favor of the Lender (as opposed to restricting any
exercise of remedies hereunder or requiring the consent of any Person (other
than a Borrower) or Governmental Authority for any exercise of remedies
hereunder (which exercise of remedies shall be subject to Section 9.04, but such
provision shall not limit the creation, attachment or perfection of the Lien in
favor of the Lender hereunder)) and, upon the termination of such prohibition
(by written consent or in any other manner), such property shall cease to
constitute “Excluded Assets;” (b) voting Equity Interests of any first‑tier
Foreign Subsidiary in excess of 65% of the aggregate voting Equity Interests of
such first‑tier Foreign Subsidiary, (c) to the extent that applicable law
requires that a Subsidiary of any Borrower issue nominee or directors qualifying
shares, such nominee or qualifying shares, (d) unless otherwise requested by the
Lender, any motor vehicle covered by a certificate of title or other evidence of
ownership to the extent that a security interest in such asset cannot be
perfected by the filing of a financing statement under the UCC, and (e) other
assets to the extent the Lender determines in its Credit Judgment that the cost
of obtaining such pledge or security interest is excess in relation to the
benefit thereof; provided, however, that Excluded Assets shall not include any
Proceeds of property described in clauses (a) through (c) above (unless such
Proceeds are also described in such clauses).
19

--------------------------------------------------------------------------------

 
“Excluded Deposit Account” (a) Deposit Accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, provincial, state or local
employment taxes required to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees of any Borrower or
(ii) amounts required to be paid over to an employee benefit plan pursuant to
DOL Reg. Sec. 2510.3 102 on behalf of or for the benefit of employees of any
Borrower, (b) all segregated Deposit Accounts constituting (and the balance of
which consists solely of funds set aside in connection with) payroll accounts,
trust accounts, and accounts dedicated to the payment of accrued employee
benefits, medical, dental and employee benefits claims to employees of any
Borrower, (c) zero balance disbursement accounts, and (d) other Deposit Accounts
maintained in the Ordinary Course of Business containing cash amounts that do
not exceed at any time $10,000 for any such account and $25,000 in the aggregate
for all such accounts under this clause (d).
 
“Excluded Perfection Actions” means the following actions, unless otherwise
requested by the Lender at any time in its sole discretion in the case of
clauses (i) through (iv) below or during the continuance of a Default in the
case of clauses (i) through (v) below:  the giving of notice or taking other
actions (other than the filing of UCC financing statements) in respect of any
(i) Chattel Paper (to the extent the value thereof does not exceed $50,000 in
the aggregate), (ii) negotiable Documents (to the extent the value of all Goods
covered thereby do not exceed $50,000) unless relating to Eligible Inventory,
(iii) promissory notes and other Instruments (other than checks) (to the extent
the principal amount thereof does not exceed $50,000 in the aggregate),
(iv) Letter-of-Credit Rights (to the extent the value thereof does not exceed
$50,000 in the aggregate), but not to exceed at any time $100,000 in the
aggregate for clauses (i)-(iv) and (v) Intellectual Property in any jurisdiction
other than the United States, Canada or any state, province, territory or other
political division thereof.
 
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such Lien becomes effective with respect to such  Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or Lien is or becomes illegal.
 
“Excluded Taxes” with respect to the Lender or any other recipient of a payment
to be made by or on account of any Revolving Loan:  (a) taxes (i) that are (A)
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes) by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of the
Lender, in which its applicable lending office is located; or (B) branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located; or (ii) that are Other Connection
Taxes, (b) in the case of withholding Taxes imposed on amounts payable to or for
the account of such Lender or other recipient pursuant to a law in effect on the
date on which (i) such Lender or other recipient acquires such interest in the
Revolving Loan or (ii) such Lender or other recipient changes its lending
office, except in each case to the extent that, pursuant to Section 3.01,
amounts with respect to such Taxes were payable either to Lender’s assignor
immediately before Lender became a party hereto or to Lender immediately before
it changed its lending office, (c) Taxes attributable to such Lender’s or other
recipient’s failure to comply with Section 3.01(e); and (d) any U.S. federal
withholding taxes imposed pursuant to FATCA.
20

--------------------------------------------------------------------------------

“Existing Agreement” means that certain Loan and Security Agreement dated as of
September 30, 2011, by and among Continental Commercial Products, LLC,
Glit/Gemtex, Ltd., and 3254018 Nova Scotia Limited, as borrower, and The
PrivateBank and Trust Company, as lender, as amended through the Closing Date.
 
“Existing Letters of Credit” means the letters of credit listed on Schedule 1.01
attached hereto.
 
“Extraordinary Expenses” means all costs, expenses, liabilities or advances that
Lender may incur or make during a Default, or during the pendency of any
proceeding of any Loan Party under any Debtor Relief Laws, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against the Lender,
any Loan Party, any representative of creditors of a Loan Party or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of the Lender’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other claims; (c) the exercise, protection or enforcement of
any rights or remedies of the Lender in, or the monitoring of, any proceeding
applicable to any Loan Party under any Debtor Relief Laws; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any enforcement action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) fees, expenses, costs incurred by the
Lender and Loans made by the Lender to protect the Collateral or otherwise
preserve, reserve or protect its rights and remedies under this Agreement and
the Loan Documents.  Such costs, expenses and advances include transfer fees,
Other Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ fees and commissions,
auctioneers’ fees and commissions, accountants’ fees, environmental study fees,
wages and salaries paid to employees of any Loan Party or independent
contractors in liquidating any Collateral, and travel expenses.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Facility” means the Revolving Credit Facility.
 
“Facility Termination Date” means the date as of which Payment in Full of all
Obligations has occurred.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender
on such day on such transactions as determined by the Lender.
21

--------------------------------------------------------------------------------

 
“Fee Letter” means the letter agreement, dated as of even date herewith, between
the Borrowers and the Lender.
 
“Field Exam” means any visit and inspection of the properties, assets and
records of any Loan Party during the term of this Agreement, which shall include
access to such properties, assets and records sufficient to permit the Lender or
its representatives to examine, audit and make extracts from any Loan Party’s
books and records, make examinations and audits of any Loan Party’s other
financial matters and Collateral as the Lender deems appropriate in its Credit
Judgment, and discussions with its officers, employees, agents, advisors and
independent accountants regarding such Loan Party’s business, financial
condition, assets, prospects and results of operations.
 
“Financed Capital Expenditures” means Consolidated Capital Expenditures that
are:  (a) financed by interest bearing Indebtedness (excluding the Loans);
(b) made with (i) Net Cash Proceeds from any Disposition described in clauses
(b) and (d) of Section 8.05 or (ii) Insurance Proceeds or Condemnation Awards
arising from any Event of Loss with respect to any property or asset, in each
case, or the extent such proceeds are reinvested within one hundred eighty (180)
days of receipt thereof; and (c) constituting any portion of the purchase price
of the Closing Date Acquisition which is accounted for as a Consolidated Capital
Expenditure.
 
“FIRREA” means The Financial Institutions Reform, Recovery and Enforcement Act
of 1989.
 
“Fiscal Month” means a fiscal month of a Fiscal Year as shown on Schedule 1.01A.
 
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year as shown on Schedule
1.01A.
 
“Fiscal Year” means a fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on the date specified in Schedule
1.01A attached hereto of each calendar year.  References to a Fiscal Year with a
number corresponding to any calendar year (e.g., “Fiscal Year 2014” or “2014
Fiscal Year”) refer to the Fiscal Year beginning in the calendar year of such
Fiscal Year as set forth in Schedule 1.101A (e.g., “Fiscal Year 2014” began in
calendar year 2014 and ends in calendar year 2014).
 
“Foreign Borrower” means 2155735 Ontario Inc., an Ontario corporation, CCP
Canada Inc., an Ontario corporation, and each other Borrower from time to time
party hereto which is not a Domestic Subsidiary.
 
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
6.12(e).
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
 
“Foreign Plan” has the meaning specified in Section 6.12(e).
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
22

--------------------------------------------------------------------------------

 
“Governmental Authority” means the government of the United States of America,
Canada or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantor” means each Person who executes this Agreement as a “Guarantor.”
 
“Guarantor Payment” has the meaning specified in Section 2.12(c).
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Honor Date” has the meaning specified in Section 2.03(c).
 
“Inactive Subsidiaries” means collectively, each Subsidiary that is a dormant
Subsidiary and (a) does not own any assets other than those owned at Closing,
(b) is not obligated for or in respect of any indebtedness, liabilities or any
other obligations (other than certain obligations and liabilities with respect
to (i) environmental matters not exceeding $1,200,000 in the aggregate for all
Inactive Subsidiaries (less any increase in amounts under clause (ii) below as
described in the parenthetical in such clause (ii)) and (ii) legal fees,
testing, employees and insurance not exceeding $300,000 during any calendar year
in theaggregate (increased to the extent of any settlement of any liability
referred to in the foregoing clause (i), provided that the aggregate amount of
such increase shall not exceed the amount of any such settled liability and may
be spread over multiple calendar years, and provided further that the aggregate
amount of liabilities in clause (i) above is reduced by at least a corresponding
amount) for all Inactive Subsidiaries), and (c) does not employ any Persons
except consistent with practices and to the same extent as of the Closing or
conduct any business or operations.  Notwithstanding the foregoing, to the
extent that the amounts in the parenthetical in clause (b) above are increased
due to new environmental
23

--------------------------------------------------------------------------------

 matters asserted against an Inactive Subsidiary after the Closing Date then any
such entity shall continue to be an “Inactive Subsidiary.”
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the Ordinary
Course of Business) and any accrued and unpaid obligations with respect to any
earnout payments or similar payments under acquisition documents;
 
(e)           indebtedness secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
 
(f)           obligations under Capital Leases and Synthetic Lease Obligations
of such Person;
 
(g)           all obligations of such Person with respect to the redemption,
repayment or other repurchase or payment in respect of any Disqualified Equity
Interest; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Indebtedness is
recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Insurance Proceeds” means (i) with respect to an Event of Loss relating to any
asset or property, the insurance claims under and the proceeds of any and all
policies of insurance covering such asset or property or any part thereof,
including all returned and unearned premiums with respect to any insurance
24

--------------------------------------------------------------------------------



relating to such asset or property, and (ii) any payments or proceeds under or
with respect to any business interruption insurance policy.
 
“Intellectual Property” means all past, present and future:  trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.
 
“Intercreditor Agreement” means an intercreditor or subordination agreement
among the Lender, one or more of the Subordinated Lenders or Specified
Subordinated Lenders, as applicable, and the Borrowers, entered into from time
to time and in form and substance acceptable to the Lender.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, (i) the last
day of each Interest Period applicable to such Eurodollar Rate Loan; provided
that if any Interest Period for a Eurodollar Loan is greater than three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates, (ii) any date that such
Loan is prepaid or converted, in whole or in part, and (iii) the Maturity Date
with respect to such Loan; and (b) as to any Base Rate Loan, (i) the first day
of each month with respect to interest accrued through the last day of each
month ending immediately prior to such date, (ii) any date that such Loan is
prepaid or converted, in whole or in part, and (iii) the Maturity Date with
respect to such Loan; provided, further, that interest accruing at the Default
Rate shall be payable from time to time upon demand of the Lender.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending, in each case, on the date one, two, three
or six months thereafter, as selected by the Borrower Agent in its Committed
Loan Notice; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Revolving Credit
Maturity Date.
25

--------------------------------------------------------------------------------

 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including through the
purchase of an option, warrant or convertible or similar type security), (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of compliance with
Section 8.03, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property at the time of such transfer or exchange.
 
“IP Rights” rights of any Person to use any Intellectual Property.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and any Borrower (or any Subsidiary) or in favor the Lender
and relating to any such Letter of Credit.
 
“Joinder Agreement” means that certain Joinder Agreement by and among Lender,
the Borrower and Target dated as of the Closing Date.
 
“Joinder Documents” means collectively, the Joinder Agreement, each other
Security Instrument, and such other documents, agreements and certificates
executed by the Target from time to time.
 
“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Borrowings” means any Revolving Loans the proceeds of which are used to
repay Unreimbursed Amounts.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
 
“L/C Obligations” means, as at any date of determination, (a) the aggregate
undrawn amount of all outstanding Letters of Credit, plus (b) the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings, plus (c) the aggregate
amount of all accrued and unpaid Letter of Credit Fees.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  For all purposes of this Agreement, if on any
26

--------------------------------------------------------------------------------



date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“Lender’s Office” means, with respect to any currency, the Lender’s address and,
as appropriate, account as set forth on Schedule 1.01B with respect to such
currency, or such other address or account with respect to such currency as the
Lender may from time to time notify to the Borrower Agent.
 
“Letter of Credit” means any standby or documentary letter of credit issued by
the Lender for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by the Lender
for the benefit of a Borrower.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.
 
“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Revolving Credit Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
 
“Letter of Credit Fees” means, collectively or individually as the context may
indicate, the fees with respect to Letters of Credit described in
Section 2.08(b).
 
“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $3,000,000 and (b) the Revolving Credit Commitment Amount.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Commitment Amount.
 
“License” means any license or agreement under which a Loan Party is granted IP
Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of assets or property or any other conduct of
its business.
 
“Licensor” means any Person from whom a Loan Party obtains IP Rights.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, or any preference, priority or other security agreement or
preferential arrangement in the nature of a security agreement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
 
“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Lender, by which (a) for any Collateral including any Eligible Inventory
or Eligible Equipment located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit the
Lender to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral including
any Eligible Inventory or Eligible Equipment held by a warehouseman, processor,
shipper, customs broker or freight forwarder, such Person waives or subordinates
any Lien it may have on the Collateral, agrees to hold any Documents in its
possession relating to the Collateral as agent for the Lender, and agrees to
deliver the Collateral to the Lender upon request; (c) for any Collateral held
by a repairman, mechanic or bailee, such Person acknowledges the Lender’s Lien,
waives or subordinates any Lien it may have on the Collateral, and agrees to
deliver the Collateral to the Lender upon request; and (d) for any Collateral
subject to a Licensor’s IP Rights, the Licensor grants to the Lender the right,
vis-à-vis such Licensor, to enforce the Lender’s Liens with respect
27

--------------------------------------------------------------------------------



to the Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License.
 
“Line Reserve” means the sum of (a) the Rent and Charges Reserve; (b) the Credit
Product Reserve; (c) the aggregate amount of liabilities at any time secured by
Liens upon Collateral that are senior to the Lender’s Liens; (d) sums that any
Loan Party may be required to pay under any Section of this Agreement or any
other Loan Document (including taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts payable under such leases) and
has failed to pay; and (e) amounts for which claims may be reasonably expected
to be asserted against the Collateral and/or the Lender.
 
“Loan” means an extension of credit under Article II in the form of a Revolving
Loan.
 
“Loan Account” has the meaning assigned to such term in Section 2.10.
 
“Loan Documents” means this Agreement, each Note, each Security Instrument, each
Committed Loan Notice, each Issuer Document, each Borrowing Base Certificate,
each Compliance Certificate, the Intercreditor Agreement, all Joinder Documents,
any agreement creating or perfecting rights in Cash Collateral securing any
Obligation hereunder and all other instruments and documents heretofore or
hereafter executed or delivered to or in favor of the Lender in connection with
the Loans made and transactions contemplated by this Agreement.
 
“Loan Obligations” means all Obligations other than amounts (including fees)
owing by any Loan Party pursuant to any Credit Product Arrangements.
 
“Loan Parties” means the Borrowers (including, without limitation, the Company),
and each direct or indirect Subsidiary of the Company but excluding any
Subsidiary so long as such Subsidiary is an Inactive Subsidiary.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Management Agreement” shall mean that certain Management Agreement dated as of
June 18, 2001 between Kohlberg & Company, L.L.C. and the Company, as amended,
modified, supplemented or restated prior to the Closing Date, as in effect on
the Closing Date, as extended.
 
“Management Fees” shall mean those certain fees payable by the Company pursuant
to the Management Agreement, as in effect on the date hereof, in accordance with
the terms of this Agreement.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of either (i) the Borrowers,
taken as a whole or (ii) the Company and its Subsidiaries, taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party or on the
ability of the Lender to collect any Obligation or realize upon any material
portion of the Collateral.
 
“Material Contract” means any agreement or arrangement to which a Loan Party or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Loan Party,
including the Securities Act of 1933; (b) for which breach,
 
28

--------------------------------------------------------------------------------



termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (c) that relates to Indebtedness in an
aggregate amount of $250,000 or more.
 
“Material License” has the meaning assigned to such term in Section 7.17.
 
“Maturity Date” means the Revolving Credit Maturity Date.
 
“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) consecutive Fiscal Months of the Company and its
Subsidiaries for which financial statements have or should have been delivered
in accordance with Section 7.01(a), 7.01(b) or 7.01(c).
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or Deposit Account balances provided in accordance
with the provisions of this Agreement, an amount equal to 105% of the
Outstanding Amount of all L/C Obligations, and (b) otherwise, an amount
determined by the Lender in its sole discretion.
 
“Monthly Equipment Amortization Amount” means $36,504.
 
“Monthly Real Estate Amortization Amount” means $22,500.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage Related Documents” means, with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to the
Lender and with respect to Real Estate acquired after the date hereof received
by the Lender for review at least 15 days prior to the effective date of the
Mortgage:  (a) a mortgagee title policy (or binder therefor) covering the
Lender’s interest under the Mortgage, in a form and amount and by an insurer
reasonably acceptable to the Lender, which must be fully paid on such effective
date; (b) such assignments of leases, estoppel letters, attornment agreements,
consents, waivers and releases as the Lender may reasonably require with respect
to other Persons having an interest in the real estate; (c) a ALTA Survey by a
licensed surveyor reasonably acceptable to the Lender; (d) a life-of-loan flood
hazard determination and, if the real estate is located in a flood plain, an
acknowledged notice to borrower and flood insurance in an amount, with
endorsements and by an insurer reasonably acceptable to the Lender; (e) a
current appraisal of the real estate, prepared by an appraiser acceptable to the
Lender, and in form and substance reasonably satisfactory to the Lender; (f) an
environmental assessment, prepared by environmental engineers reasonably
acceptable to the Lender, and accompanied by such reports, certificates, studies
or data as the Lender may reasonably require, which shall all be in form and
substance satisfactory to the Lender; and (g) an environmental indemnity
agreement and such other documents, instruments or agreements as the Lender may
reasonably require with respect to any environmental risks regarding the real
estate.
 
“Mortgaged Property” means the Real Estate of the Loan Parties listed on
Schedule 1.01C hereto and such other Real Estate required from time to time to
be subject to a Mortgage pursuant to the terms of the Loan Documents.
 
“Mortgages” means the mortgages, leasehold mortgages, deeds of trust, leasehold
deeds of trust or deeds to secure debt executed by an Loan Party on or about the
Closing Date, or from time to time thereafter as may be required under the Loan
Documents, in favor of the Lender, for the benefit of the Credit Parties, by
which such Loan Party has granted to the Lender, as security for the
Obligations, a Lien upon the Real Estate described therein, together with all
mortgages, deeds of trust and comparable documents now or at any time hereafter
securing the whole or any part of the Obligations.
29

--------------------------------------------------------------------------------

 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Net Cash Proceeds” means:
 
(1)           with respect to the sale of any asset by any Loan Party or any
Subsidiary, the excess, if any, of (a) the sum of the cash and cash equivalents
received in connection with such sale (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (b) the sum of (i) the
principal amount of any Indebtedness that is secured by such asset and that is
required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents and Indebtedness owing to the Company or
any Subsidiary), (ii) the out‑of‑pocket expenses incurred by such Loan Party or
any Subsidiary in connection with such sale, including any brokerage
commissions, underwriting fees and discount, legal fees, finder’s fees and other
similar fees and commissions, (iii) taxes paid or reasonably estimated to be
payable by the Loan Party or any Subsidiary in connection with the relevant
asset sale, (iv) the amount of any reasonable reserve required to be established
in accordance with GAAP against liabilities (other than taxes deducted pursuant
to clause (iii) above) to the extent such reserves are (x) associated with the
assets that are the object of such sale and (y) retained by such Loan Party or
applicable Subsidiary, and (v) the amount of any reasonable reserve for purchase
price adjustments and retained fixed liabilities reasonably expected to be
payable by such Loan Party or applicable Subsidiary in connection therewith to
the extent such reserves are (1) associated with the assets that are the object
of such sale and (2) retained by such Loan Party or applicable Subsidiary;
provided that the amount of any subsequent reduction of any reserve provided for
in clause (iii) or (iv) above (other than in connection with a payment in
respect of such liability) shall (X) be deemed to be Net Cash Proceeds of such
asset sale occurring on the date of such reduction, and (Y) immediately be
applied to the prepayment of Loans in accordance with Section 2.05(b)(vi) or
reinvested as permitted under Section 2.05(b)(i) within one hundred eighty (180)
days after the reduction in the reserve.
 
(2)           with respect to any Event of Loss by any Loan Party or any
Subsidiary, all Insurance Proceeds and Condemnation Awards arising therefrom,
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments; and
 
(3)           with respect to any offering of equity securities of a Loan Party
or any Subsidiary or the issuance of any Indebtedness by a Person,  cash and
cash equivalent proceeds received by or for such Person’s account, net of
reasonable legal, underwriting, and other fees and expenses incurred as a direct
result thereof.
 
“NOLV” means a fraction, expressed as a percentage, (a) the numerator of which
is the net orderly liquidation value of the Borrower’s Inventory or Equipment
that might be realized at an orderly, negotiated sale held within a reasonable
period of time, net of all liquidation expenses, as determined from time to time
by reference to the most recent appraisal received by the Lender conducted by an
independent appraiser engaged by the Lender, and (b) the denominator of which is
the Cost of such Inventory or Equipment such to such appraisal.
 
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(ii).
 
30

--------------------------------------------------------------------------------

 
“Note” means the Revolving Loan Note.
 
“Obligations” means (a) all amounts owing by any Loan Party to the Lender or any
other Credit Party pursuant to or in connection with this Agreement or any other
Loan Document or otherwise with respect to any Loan or Letter of Credit,
including without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any proceeding under any Debtor Relief Law relating to any Loan Party or would
accrue but for such filing or commencement, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), all
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all out-of-pocket reasonable fees and
expenses of counsel to the Lender incurred pursuant to this Agreement or any
other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, together with all renewals, extensions, modifications or
refinancings thereof and (b) all Credit Product Obligations; provided that the
Obligations of any Loan Party shall not include its Excluded Swap Obligations.
 
“Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries, consistent with past practices and undertaken in
good faith.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
 
“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and any prepayments or repayments of Revolving Loans occurring on
such date; and (b) with respect to any L/C Obligations on any date, the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of amounts paid under outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.
31

--------------------------------------------------------------------------------

 
“Overadvance” has the meaning given to such term in Section 2.01(b).
 
“PACA” means the Perishable Agriculture Commodities Act, 1930 and all
regulations promulgated thereunder, as amended from time to time.
 
“Participant” has the meaning assigned to such term in clause  Section 10.06(b).
 
“PASA” means the Packers and Stockyard Act, 1921 and all regulations promulgated
thereunder, as amended from time to time.
 
“Patent Security Agreement” means any patent security agreement pursuant to
which a Loan Party grants to the Lender a security interest in such Person’s
interests in its patents, as security for the Obligations.
 
“Payment in Full” or “Paid in Full” means (a) the indefeasible payment in full
in cash of all Obligations, together with all accrued and unpaid interest and
fees thereon, other than L/C Obligations that have been fully Cash
Collateralized in an amount equal to 105% of the amount thereof or as to which
other arrangements with respect thereto satisfactory to the Lender shall have
been made, (b) the Commitments shall have terminated or expired, (c) the
obligations and liabilities of each other Borrower under all Credit Product
Arrangements (other than with respect to Treasury Management and Other Services)
shall have been fully, finally and irrevocably paid and satisfied in full and
such Credit Product Arrangements (other than Treasury Management and Other
Services) shall have expired or been terminated, or other arrangements
satisfactory to the counterparties shall have been made with respect thereto,
and (d) all claims of the Loan Parties against any Secured Party arising on or
before the payment date shall have been released on terms acceptable to the
Lender; provided that notwithstanding full payment or Cash Collateralization of
the Obligations as provided herein, the Lender shall not be required to
terminate its Liens in any Collateral unless, with respect to any damages the
Lender may incur as a result of the dishonor or return of Payment Items applied
to Obligations, the Lender receives (a) a written agreement, executed by
Borrowers and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying the Lender from any such damages; or (b) such Cash
Collateral as the Lender, in its discretion, deems reasonably necessary to
protect against any such damages.
 
“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.
 
“Payments” has the meaning specified in Section 4.02(f).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
32

--------------------------------------------------------------------------------

 
“Permitted Liens” has the meaning specified in Section 8.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company, any
Loan Party, or any ERISA Affiliate or any such plan to which the Company, any
Loan Party, or any ERISA Affiliate is required to contribute on behalf of any of
its employees.
 
“Pledged Interests” means any Instrument, Investment Property or other Equity
Interests constituting Collateral (other than Excluded Assets) hereunder,
including the Pledged Interests as of the Closing Date which are set forth on
Schedule 4.02 hereto.
 
“PPSA” means the Personal Property Security Act (Ontario); provided, that if the
attachment, perfection or priority of the security interests granted to the
Lender pursuant to any applicable Loan Document are governed by the personal
property security laws of any jurisdiction in Canada other than Ontario, PPSA
shall mean those personal property security laws in such other jurisdiction in
Canada for the purpose of the provisions of any applicable Loan Document and any
financing statement relating to such attachment, perfection or priority.
 
“Prepayment” has the meaning set forth in Section 8.11(a).
 
“Properly Contested” means with respect to any obligation of a Loan Party,
(a) the obligation is subject to a bona fide dispute regarding amount of such
Loan Party’s liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; (c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of a Loan Party; (e) no Lien is imposed on
assets of a Loan Party, unless bonded and stayed to the satisfaction of the
Lender; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.
 
“Purchase Agreement” means that certain Stock Purchase Agreement dated as of
January 24, 2014, by and among the Company, Continental Commercial Products,
LLC, the Sellers, and the Targets pursuant to which the Continental Commercial
Products, LLC will acquire all of the Equity Interests of FTW Holdings, Inc., a
Delaware corporation.
 
“Qualified ECP” means any Loan Party with total assets exceeding $10,000,000, or
that constitutes an “eligible contract participant” under the Commodity Exchange
Act and can cause another Person to qualify as an “eligible contract
participant” under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof.
 
“Realty Reserves” means such reserves as the Lender from time to time determines
in good faith as being appropriate to reflect the impediments to the Lender’s
ability to realize upon any Eligible Real Estate.  Without limiting the
generality of the foregoing, Realty Reserves may include (but are not limited
to) (i) reserves for compliance with any Environmental Laws at the Fort Wayne
Indiana location in the amount of $220,000 and such other additional reserves
for compliance with Environmental Laws as
33

--------------------------------------------------------------------------------



determined by the Lender in good faith as being appropriate, (ii) reserves for
(A) municipal taxes and assessments, (B) repairs and (C) remediation of title
defects, and (iii) reserves for Indebtedness secured by Liens having priority
over the Lien of the Lender.
 
“Recipient” means (a) the Lender or (b) any other recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder, as
applicable.
 
“Referenced Customers” means any of the following: Lowe's, Tractor Supply, CML,
Staples, Bunzl, Orgill, Direct Supply, Academy, Grainger, and Distribution
America.
 
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.
 
“Reinvestment Amount” has the meaning given such term in Section 2.05(b)(i).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral; and (b) a
reserve at least equal to three months’ rent and other charges that could be
payable to any such Person, unless it has executed a Lien Waiver.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period referred to in
Section 4043(c) of ERISA has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Cred
it Application.
 
“Reserve” means any reserve constituting all or any portion of the Dilution
Reserve, the Availability Reserve or the Line Reserve.
 
“Responsible Officer” means, with respect to each Loan Party, the chief
executive officer, president, chief financial officer, treasurer, controller or
assistant treasurer or any vice president of such Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Subsidiary, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
of the Company, or on account of any return of capital to the Company’s
stockholders, partners or members (or the equivalent Person thereof) or (iii)
any distribution, advance or repayment of Indebtedness to or for the account of
a holder of Equity Interests of the Company.
34

--------------------------------------------------------------------------------

 
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by the Lender pursuant to Section 2.01(a).
 
“Revolving Credit Commitment” means the Lender’s obligation to make Revolving
Loans to the Borrowers pursuant to Section 2.01(a).
 
“Revolving Credit Commitment Amount” means $27,000,000, as adjusted from time to
time pursuant to the terms of this Agreement.
 
“Revolving Credit Facility” means the facility described in Section 2.01(a) or
2.03 providing for Revolving Loans and Letters of Credit Loans to or for the
benefit of the Borrowers by the Lender, in the maximum aggregate principal
amount at any time outstanding up to the Revolving Credit Commitment Amount.
 
“Revolving Credit Maturity Date” means February 17, 2017.
 
“Revolving Credit Termination Date” means the earliest of (a) the Revolving
Credit Maturity Date, (b) the date of termination of the Revolving Credit
Commitment pursuant to Section 2.06, and (c) the date of termination of the
commitment of Lender to make Loans and of the obligation of the Lender to make
L/C Credit Extensions pursuant to Section 9.02.
 
“Revolving Loan” means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrowers pursuant to Section 2.01(a).
 
“Revolving Loan Note” means a promissory note made by the Borrowers in favor of
the Lender evidencing Revolving Loans made by the Lender, substantially in the
form of Exhibit A.
 
“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.
 
“S&P” means Standard & Poor’s Financial Services LL/C, a subsidiary of The
McGraw‑Hill Companies, Inc. and any successor thereto.
 
“Same Day Funds” means immediately available funds.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
 
“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Control Account Agreements, the Mortgages,
the Mortgage Related Documents, the Patent Security Agreements, the Trademark
Security Agreements, each Lien Waiver and all other agreements (including
securities account control agreements), instruments and other documents, whether
now existing or hereafter in effect, pursuant to which any Loan Party or other
Person shall grant or convey to the Lender a Lien in property as security for
all or any portion of the Obligations.
35

--------------------------------------------------------------------------------

 
“Seller” means the “Shareholders” as defined in the Purchase Agreement.
 
“Seller Undertakings” means, collectively, all representations, warranties,
covenants and agreements made by Seller in favor of any Borrower or any other
Loan Party, and all indemnifications by a seller for the benefit of any Grantor
relating thereto, pursuant to the Closing Date Acquisition Documents.
 
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
 
“Solvent” means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns property or assets whose present fair salable value (as defined below)
is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates.  “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase.  For purposes hereof, the amount of all contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.
 
“Specified Loan Party” means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.12(c)).
 
“Specified Subordinated Indebtedness” means Indebtedness in the aggregate
original principal amount not to exceed $1,000,000 issued by the Company in
favor of the Specified Subordinated Lenders which is expressly subordinated in
right of payment to the prior payment in full of the Obligations and which is in
form and on terms approved in writing by the Lender and is at all times subject
to an Intercreditor Agreement.
 
“Specified Subordinated Indebtedness Documents” means all notes, documents and
agreements executed or delivered in connection with the Specified Subordinated
Indebtedness from time to time.
 
“Specified Subordinated Lenders” means Kohlberg Investors IV, L.P., Kohlberg TE
Investors IV, L.P., Kohlberg Offshore Investors IV, L.P., Kohlberg Partners IV,
L.P., Daniel B. Carroll and Wallace E. Carroll, Jr.
 
“Subordinated Indebtedness” means the Specified Subordinated Indebtedness and
all other Indebtedness payable by a Borrower or any of its Subsidiaries to a
Person other than another Borrower which is expressly subordinated in right of
payment to the prior payment in full of the Obligations and which is in form and
on terms approved in writing by the Lender and is at all times subject to an
Intercreditor Agreement.
36

--------------------------------------------------------------------------------

 
“Subordinated Indebtedness Documents” means the Specified Subordinated
Indebtedness Documents and all notes, documents and agreements executed or
delivered in connection with the Subordinated Indebtedness from time to time.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Company.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Obligation” means, with respect to any Loan Party, any obligation to
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so‑called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Target” means collectively, FTW Holdings, Inc., a Delaware corporation, and
Fort Wayne Plastics, Inc., an Indiana corporation.
37

--------------------------------------------------------------------------------



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Facility Amount” means the sum of the maximum aggregate principal amount
of the Revolving Credit Facility.
 
 “Total Revolving Credit Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Revolving Loans and L/C Obligations at such time.
 
“Trademark Security Agreement” means any trademark security agreement pursuant
to which any Loan Party grants to the Lender a security interest in such
Person’s interest in its trademarks as security for the Obligations.
 
“Transaction” means, individually or collectively, (a) the Closing Date
Acquisition and (b) the entering by the Borrowers of the Loan Documents to which
they are a party and the funding of the Revolving Credit Facility.
 
“Treasury Management and Other Services” means (a) all arrangements for the
delivery of treasury management services, (b) all commercial credit card and
merchant card services; and (c) all other banking products or services, other
than Letters of Credit, in each case, to or for the benefit of any Borrower
which are entered into or maintained with the Lender or Affiliate of the Lender
and which are not prohibited by the express terms of the Loan Documents.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Lender
pursuant to any applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than Illinois,
the term “UCC” shall also include the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions of this
Agreement, each Loan Document and any financing statement relating to such
perfection or effect of perfection or non-perfection.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” means, at any time, any amounts drawn or paid under any
Letter of Credit not reimbursed to Lender in cash.
 
“Unused Fee” has the meaning specified in Section 2.08(a).
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“Value” means, for an Eligible Account, the face amount of such Eligible
Account, net of any returns, rebates, discounts (calculated on the shortest
terms), deposits, credits, allowances or Taxes (including sales, excise or other
taxes) that have been or could reasonably be expected to be claimed by the
Account Debtor or any other Person against the Eligible Account.
38

--------------------------------------------------------------------------------



1.02            Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)              The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), including any such amendments, supplements or
modifications in connection with this Agreement of documents entered into in
connection with the Existing Agreement, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 

1.03 Accounting Terms.

 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower Agent or the Lender shall so request, the
Lender and the Borrower Agent shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Lender); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower Agent
shall provide to the Lender and the Lender financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a
39

--------------------------------------------------------------------------------



reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 
(c)           Acquisitions and Dispositions.  All defined terms used in the
calculation of Consolidated Fixed Charge Coverage Ratio hereof shall be
calculated on a historical pro forma basis giving effect (by inclusion or
exclusion, as applicable), during any Measurement Period that includes the
Closing Date Acquisition or any Disposition permitted by Sections 8.05(b),
8.05(c), or 8.05(d), to the actual historical results of the Person or line of
business so acquired or asset so Disposed and which amounts shall include only
adjustments as are otherwise reasonably satisfactory to the Lender.

 
(d)           Other Pro Forma Calculations.  Any pro forma calculation of the
Consolidated Fixed Charge Coverage Ratio shall be made (i) as if all
Indebtedness incurred or Investments or Disposition made at the time of such
measurement had been incurred or made, as applicable, on the first day of the
Measurement Period most recently ended for which the Borrower Agent has
delivered (or was required to deliver) financial statements pursuant to
Sections 7.01(a), 7.01(b) or 7.01(c), (ii) as if all Indebtedness repaid at the
time of such measurement had been paid on the last day of the Measurement Period
most recently ended for which the Borrower Agent has delivered (or was required
to deliver) financial statements pursuant to Sections 7.01(a), 7.01(b) or
7.01(c), and (iii) pro forma for any other element of the relevant transaction
that would affect the calculation of Consolidated Fixed Charge Coverage Ratio.
 
(e)           Consolidation of Variable Interest Entities.  Except as expressly
provided otherwise herein, all references herein to consolidated financial
statements of the Company and its Subsidiaries or to the determination of any
amount for the Company and its Subsidiaries on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Company is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary as defined herein.
 
(f)           In computing financial ratios and other financial calculations of
the Company and its Subsidiaries required to be submitted pursuant to this
Agreement, all Indebtedness of the Company and its Subsidiaries shall be
calculated at par value irrespective if the Company has elected the fair value
option pursuant to FASB Interpretation No. 159 – The Fair Value Option for
Financial Assets and Financial Liabilities—Including an amendment of FASB
Statement No. 115 (February 2007).

 
1.04        Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of Illinois from time
to time:  “Account,” “Certificated Security,” “Chattel Paper,” “Deposit
Account,” “Equipment,” “Financial Asset,” “Document,” “Electronic Chattel
Paper,” Financial Asset,” “Fixture,” “General Intangibles,” Goods,”
“Health‑Care‑Insurance Receivables,” “Instruments,” “Inventory,” “Investment
Property,” “Letter of Credit Rights,” “Payment Intangibles,” “Proceeds,”
“Record,” “Security,” “Security Entitlement,” “Software,” “Supporting
Obligations,” “Tangible Chattel Paper” and “Uncertificated Security.”

 
1.05        Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 
1.06        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
40

--------------------------------------------------------------------------------



1.07        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
1.08        Disclosure Schedules.  Each of the Schedule attached to this
Agreement shall reflect the Closing Date Acquisition as if it had closed
immediately prior to the effectiveness of this Agreement instead of immediately
after the effectiveness of this Agreement; provided, however, that any
representations and warranties relating to the Target or the business, assets or
properties of the Target in any respect shall not be applicable until the
consummation of the Closing (as defined in the Purchase Agreement).
 
ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01        Loan Commitments.

 
(a)           Revolving Credit Commitment.  Subject to the terms and conditions
set forth herein, the Lender agrees to make Revolving Loans to the Borrowers
from time to time during the Availability Period for the Revolving Credit
Facility, in an aggregate amount not to exceed at any time outstanding the
lesser of (x) the Revolving Credit Commitment Amount, or (y) the Borrowing Base;
subject in each case to the following limitations:
 
(i)           after giving effect to any Revolving Borrowing, the Total
Revolving Credit Outstandings shall not exceed the lesser of (A) the Revolving
Credit Commitment Amount minus the Reserves and (B) the Borrowing Base, and
 
(ii)           the Outstanding Amount of all L/C Obligations shall not at any
time exceed the Letter of Credit Sublimit.
Within the limits of the Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under the terms of this Agreement, and reborrow under
this Section 2.01(a).

 
(b)          Overadvances.  If the aggregate Outstanding Amount of Revolving
Loans exceeds the Borrowing Base (“Overadvance”) at any time, the excess amount
shall be payable by Borrowers on demand by the Lender, but all such Revolving
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents.  Any funding or sufferance of an
Overadvance shall not constitute a waiver of the Event of Default caused
thereby.

 
2.02        Borrowings, Conversions and Continuations of Loans.

 
(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Lender, which may be given by telephone or
other electronic method satisfactory to Lender.  Each such notice must be
received by the Lender not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing
41

--------------------------------------------------------------------------------



of Base Rate Loans.  Each telephonic notice by the Borrowers pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Lender of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower Agent.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $250,000 in excess thereof.  Each Committed
Loan Notice (whether telephonic or written) shall specify (i)  the principal
amount of Loans to be borrowed, converted or continued, (ii) the Type of Loans
to be borrowed or to which existing Loans are to be converted, (iii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day) and (iv) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrowers fail to specify a Type
of Loan in a Committed Loan Notice or if the Borrowers fail to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrowers request a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fail to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
 
(b)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Lender.
 
(c)          The Lender shall promptly notify the Borrower Agent of the interest
rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Lender shall notify the Borrower Agent of any change in the
Lender’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
 
(d)           fter giving effect to all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than six (6) Interest Periods in effect in respect of the Facilities.

 
(e)          Borrowers hereby irrevocably authorize the Lender, in the Lender’s
sole discretion, to advance to Borrowers, and/or to pay and charge to Borrowers’
Loan Account hereunder, all sums necessary to pay (i) any interest accrued on
the Obligations when due and to pay all fees, costs and expenses and other
Obligations at any time owed by any Loan Party to the Lender hereunder and
(ii) any service charge or Credit Party Expenses when due.  The Lender shall
advise the Borrower Agent of any such advance or charge promptly after the
making thereof.  Such action on the part of the Lender shall not constitute a
waiver of the Lender’s rights and the Borrowers’ obligations under
Section 2.05(b)(v).  Any amount which is added to the principal balance of the
Loan Account as provided in this Section 2.02(e) shall constitute Revolving
Loans (notwithstanding the failure of the Borrowers to satisfy any of the
conditions to Credit Extensions in Section 5.02) and Obligations hereunder and
shall bear interest at the interest rate then and thereafter applicable
hereunder to Base Rate Loans.

 
2.03        Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, the Lender
agrees, (1) from time to time on any Business Day during the period from the
Closing Date until the earlier to occur of the Letter of Credit Expiration Date
or the termination of the AvailabilityP eriod, to issue Letters of Credit at the
request of the Borrower Agent for the account of the
42

--------------------------------------------------------------------------------



Borrowers, and to amend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drafts under the Letters of Credit;
provided that the Lender shall not be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, if as of the date of such L/C Credit
Extension, (A) the Total Revolving Credit Outstandings would exceed the
Borrowing Base, (B) the aggregate Total Revolving Credit Outstandings of the
Lender would exceed the Revolving Credit Commitment Amount, minus the Reserves
or (C) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit.  Each request by the Borrower Agent for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower Agent that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.
 
(ii)           The Lender shall not issue any Letter of Credit, if:
 
(A)          subject to Section 2.03(b), the expiry date of such requested
Letter of Credit would occur (i) as to standby Letters of Credit, more than
twelve months after the date of issuance or last renewal, and (ii) as to
commercial Letters of Credit, later than the earlier of (1) 270 days after the
date of issuance thereof and (2) the Letter of Credit Expiration Date, unless in
each case the Lender has approved such expiry date; or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless the Lender has approved such
expiry date;
 
(iii)          The Lender shall not be under any obligation to issue any Letter
of Credit if:
 
(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Lender from
issuing such Letter of Credit or any Law applicable to the Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Lender with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it; or
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the Lender; or
 
(C)           such Letter of Credit is in an initial amount less than $10,000.
 
(iv)         The Lender shall not amend any Letter of Credit if the Lender would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
43

--------------------------------------------------------------------------------



(v)           The Lender shall be under no obligation to amend any Letter of
Credit if (A) the Lender would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower Agent delivered to the Lender in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower Agent and, if applicable, of the applicable
Borrower.  Such Letter of Credit Application must be received by the Lender not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Lender may agree in a particular instance in its sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Lender: 
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing or presentation thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing or presentation thereunder; and (G) such other matters as the Lender may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Lender (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the Lender may reasonably require.  Additionally, the Borrower Agent shall
furnish to the Lender such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Lender may require.

 
(ii)           If the Borrower Agent so requests in any applicable Letter of
Credit Application, the Lender may, in its sole and absolute discretion, agree
to issue a Letter of Credit other than a commercial Letter of Credit that has
automatic extension provisions (each, an “Auto‑Extension Letter of Credit”);
provided that any such Auto‑Extension Letter of Credit must permit the Lender to
prevent any such extension at least once in each twelve‑month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the Lender, the Borrower Agent
shall not be required to make a specific request to the Lender for any such
extension.

 
(iii)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Lender will also deliver to the Borrower Agent a
true and complete copy of such Letter of Credit or amendment.

 
(c)           Drawings and Reimbursements.  Upon receipt from the beneficiary of
any Letter of Credit of any notice of a drawing or presentation of documents
under such Letter of Credit, the Lender shall notify the Borrower Agent
thereof.  Not later than 1:00 p.m. on the date of any payment by the Lender
under a Letter of Credit (each such date, an “Honor Date”), any Borrower shall
reimburse the Lender in Dollars and in an amount equal to the amount of such
drawing.  In such event, the Borrower
44

--------------------------------------------------------------------------------



Agent shall be deemed to have requested a Revolving Borrowing of Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitment and the conditions set forth in
Section 5.02 (other than the delivery of a Committed Loan Notice).  Lender is
irrevocably authorized at any time to make a Revolving Loan to fund an L/C
Borrowing.
 
(d)          Obligations Absolute.  The obligation of the Borrowers to reimburse
the Lender for each drawing under each Letter of Credit, and to repay each L/C
Borrowing shall be joint and several and absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;
 
(ii)          the existence of any claim, counterclaim, set-off, defense or
other right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)          any draft, demand, certificate or other document or endorsement 
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
 
(iv)          any payment by the Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any Subsidiary.
 
(e)           Role of the Lender as Issuer of Letter of Credit.  The Lender and
the Borrowers agree that, in paying any drawing under a Letter of Credit, the
Lender shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  Each Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit. 
The Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Lender shall not be responsible for the
validity or sufficiency of any instrument endorsing, transferring or assigning
or purporting to endorse, transfer or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.
45

--------------------------------------------------------------------------------



(f)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the Lender and the Borrower Agent, when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
 
(g)          Fronting Fee and Documentary and Processing Charges Payable to the
Lender.  The Borrowers shall pay directly to the Lender for its own account a
fronting fee with respect to each Letter of Credit, at a rate equal to
one-eighth of one percent (0.125%), computed on the amount of such Letter of
Credit (a “Fronting Fee”), and payable upon the issuance or renewal (automatic
or otherwise)  thereof or upon any amendment increasing the amount thereof.  In
addition, the Borrowers shall pay directly to the Lender for its own account, in
Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Lender relating to letters of
credit issued by it as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
(h)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(i)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary or any other Borrower,
each Borrower shall be obligated to reimburse the Lender hereunder for any and
all drawings under such Letter of Credit.  Each Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Subsidiaries or any
other Borrower inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries
or other Borrower.

 
2.04        Repayment of Loans.  The Borrowers shall repay to the Lender on the
Revolving Credit Maturity Date the aggregate principal amount of all Revolving
Loans outstanding on such date plus any interest then due and all other
Obligations (other than contingent indemnification obligations for which no
claim has then been made).

 
2.05        Prepayments.

 
(a)           Optional. The Borrowers may, upon notice to the Lender from the
Borrower, at any time or from time to time voluntarily prepay Revolving Loans in
whole or in part without premium or penalty; provided that: (A) such notice must
be received by the Lender not later than 11:00 a.m. (1) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; and (B) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $250,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  If such notice is
given by the Borrower Agent, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

 
(b)           Mandatory.

 
(i)           Asset Dispositions.  If any Loan Party or any of its Subsidiaries
Disposes of any property (other than any Disposition of any property permitted
by Sections 8.05(f) and
46

--------------------------------------------------------------------------------



8.05(g), or a Disposition arising from an Event of Loss with respect to any Real
Estate (which is governed by Section 7.08) which results in the realization by
such Person of Net Cash Proceeds, the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds within three
(3) Business Days after receipt thereof by such Person; provided, however, that
with respect to any Net Cash Proceeds realized under a Disposition of any asset
or property (other than any Disposition of any property permitted by
Section 8.05(f) and 8.05(g), or a Disposition with respect to any Real Estate)
described in this Section 2.05(b)(i), at the election of the Borrowers (as
notified by the Borrower Agent to the Lender on or prior to the date of such
Disposition), and so long as no Default shall have occurred and be continuing,
such Loan Party or such Subsidiary may reinvest all or any portion of such Net
Cash Proceeds in operating assets (the amount of such Net Cash Proceeds to be
reinvested, the “Reinvestment Amount”) so long as: (A) the Borrower’s purchase
of such replacement operating assets is consummated within 180 days after the
receipt of such Net Cash Proceeds (as certified by the Borrower Agent in writing
to the Lender); (B) such replacement operating assets are free and clear of
Liens other than Permitted Liens; and (C) any Net Cash Proceeds not so
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in Section 2.05(b)(i).

 
(ii)           Equity Issuance.  Upon the sale or issuance by any Loan Party or
any of its Subsidiaries of any of its Equity Interests (other than Excluded
Issuances and any sales or issuances of Equity Interests to another Loan Party),
the Borrowers shall prepay an aggregate principal amount of Loans equal to 100%
of all Net Cash Proceeds received therefrom immediately upon receipt thereof by
such Loan Party or such Subsidiary.

 
(iii)           Debt Incurrence.  Upon the incurrence or issuance by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 8.02), the
Borrowers shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by
such Loan Party or such Subsidiary.

 
(iv)           Extraordinary Receipts.  Upon receipt of any cash or cash
equivalents by (or paid to or for the account of) any Loan Party not in the
ordinary course of business, including tax refunds, pension plan reversions,
Insurance Proceeds (including business interruption insurance), judgments,
settlements or other payments in connection with any other Event of Loss,
indemnity payments and any purchase price adjustments, and not otherwise
included in clause (i), (ii) or (iii) of this Section 2.05(b) or described in
Section 7.08, the Borrowers shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds therefrom immediately upon receipt;
provided, however, that with respect to any Insurance Proceeds, Condemnation
Awards or similar payments (or payments in lieu thereof) or indemnity payments,
at the election of the Borrowers (as notified by the Borrower Agent to the
Lender on or prior to the date of receipt of such Insurance Proceeds,
Condemnation Awards or indemnity payments), and so long as no Default shall have
occurred and be continuing, such Loan Party or such Subsidiary may apply within
180 days after the receipt of such cash proceeds to replace or repair the
equipment, fixed assets or real property in respect of which such Net Cash
Proceeds were received; and provided, further, however, that any Net Cash
Proceeds not so applied shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(iv).

 
(v)           Overadvances.  If for any reason the Total Revolving Credit
Outstandings at any time exceed the Borrowing Base at such time, the Borrowers
shall upon demand prepay Revolving Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(v)
47

--------------------------------------------------------------------------------



unless, after the prepayment of the Revolving Loans, the Total Revolving Credit
Outstandings exceed the Revolving Credit Commitment Amount at such time.

 
(vi)          Application of Mandatory Prepayments.
 
(A)          Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied to the Revolving Credit Facility.  All
such prepayments of the Revolving Credit Facility shall be in the manner set
forth in clause (B) of this Section 2.05(b)(vi).  No prepayment of the Loans
pursuant to the foregoing provisions of Section 2.05(b) shall be a permanent
reduction of the Revolving Credit Commitment or the Letter of Credit Sublimit.
 
(B)           Except as otherwise provided in this Agreement, prepayments of the
Revolving Credit Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the L/C Borrowings, second, shall be applied ratably to the
outstanding Revolving Loans, third, shall be used to Cash Collateralize the
remaining L/C Obligations in the Minimum Collateral Amount and, fourth, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings and
Revolving Loans outstanding at such time and the Cash Collateralization of the
remaining L/C Obligations in the Minimum Collateral Amount may be retained by
the Borrowers for use in the ordinary course of Borrowers’ business.  Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrowers or any other Loan Party) to reimburse the
Lender.

 
2.06        Termination or Reduction of Revolving Loan Commitment.  The
Borrowers may, upon notice to the Lender from the Borrower Agent, terminate the
Revolving Credit Commitment or the Letter of Credit Sublimit, or from time to
time permanently reduce the Revolving Credit Commitment or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by the Lender not
later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce (A) the Revolving Credit Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Commitment
or (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit and (iv) if, after giving effect to
any reduction or termination of the Revolving Credit Commitment or the Letter of
Credit Sublimit exceeds the amount of the Revolving Credit Commitment such
Sublimit shall be automatically reduced by the amount of such excess.  All fees
accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.

 
2.07         Interest.
 
 
(a)           Subject to the provisions of subsection (b) below:  (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Margin; and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin.

 
(b)          (i)           If any amount payable by the Borrowers under any Loan
Document is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by
48

--------------------------------------------------------------------------------



acceleration or otherwise, then such amount shall thereafter (from the time not
paid or, if applicable, following the expiration of any applicable grace period)
at the discretion of the Lender bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(i)           If any other Event of Default exists, then the Lender may require
(and notify the Borrowers thereof) that all outstanding Loan Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate.
 
(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 
2.08         Fees.

 
(a)           Unused Fee.  The Borrowers shall pay to the Lender a fee (the
“Unused Fee”) equal to the Applicable Margin times the actual daily amount by
which the Revolving Credit Commitment Amount exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations.  The Unused Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article V is not met, and shall be due and payable quarterly in arrears on the
first Business Day of each April, July, October and January, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period.  If there is any change in the Applicable Margin during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.

 
(b)           Letter of Credit Fees.  Subject to the provisions of the last
sentence of this subsection (b), the Borrowers shall pay to the Lender in
Dollars, (i) a Letter of Credit fee  (“Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Margin for Eurodollar Rate Loans times the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit).  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07.  The Letter of Credit Fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the first Business Day of each April, July, October and January,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  If there is any change in the Applicable
Margin for Eurodollar Rate Loans during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Margin
for Eurodollar Rate Loans separately for each period during such quarter that
such Applicable Margin was in effect.  At all times that the Default Rate shall
be applicable to any Loans pursuant to Section 2.07(b), the Letter of Credit
Fees payable under this subsection (b) shall accrue and be payable at the
Default Rate.
 
(c)           Closing Fee.  The Borrowers agree to pay to the Lender, for its
own account, the fees payable in the amounts and at the times set forth in the
Fee Letter.
49

--------------------------------------------------------------------------------



(d)          Generally.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Lender.  Fees paid shall not be
refundable under any circumstances.

 
2.09         Computation of Interest and Fees.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) and the Unused Line Fee shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11, bear interest for one day.  Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 
2.10         Evidence of Debt.  The Credit Extensions made by the Lender shall
be evidenced by one or more accounts or records maintained by the Lender (the
“Loan Account”) in the ordinary course of business.  The accounts or records
maintained by the Lender shall be conclusive absent manifest error of the amount
of the Credit Extensions made by the Lender to the Borrowers and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  Upon the
request of the Lender, the Borrowers shall execute and deliver to the Lender a
Note, which shall evidence the Lender’s Loans in addition to such accounts or
records.  The Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 
2.11         Payments Generally.  All payments to be made by the Borrowers shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Lender at the Lender’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  All payments received by the Lender after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  If any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

 
2.12         Nature and Extent of Each Borrower’s Liability.
 
(a)           Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for all Obligations except Excluded Swap
Obligations and all agreements under the Loan Documents.  Each Borrower agrees
that its guaranty obligations hereunder constitute a continuing guaranty of
payment and not of collection, that such obligations shall not be discharged
until the Facility Termination Date, and that such obligations are absolute and
unconditional, irrespective of (i) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Borrower is or may become a party or be bound; (ii) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by the Lender with
respect thereto; (iii) the existence, value or condition of, or failure to
perfect a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by the Lender in
respect thereof (including the release of any security or guaranty); (iv) the
insolvency of any Borrower; (v) any election by the Lender in proceeding under
Debtor Relief Laws for the application of Section 1111(b)(2) of the Bankruptcy
Code; (vi) any borrowing or grant of a Lien by
50

--------------------------------------------------------------------------------



any other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code or otherwise; (vii) the disallowance of any claims of the Lender against
any Borrower for the repayment of any Obligations under Section 502 of the
Bankruptcy Code or otherwise; or (viii) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except full payment in cash or Cash Collateralization of all
Obligations on the Facility Termination Date.
 
(b)           Waivers.
 
(i)           Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel the Lender to marshal assets or to proceed against any Borrower, other
Person or security for the payment or performance of any Obligations before, or
as a condition to, proceeding against such Borrower.  Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
full payment of all Obligations.  It is agreed among each Borrower, the Lender
that the provisions of this Section 2.12 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, the Lender
would decline to make Loans and issue Letters of Credit.  Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
 
(ii)           The Lender may, in its discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Section 2.12.  If, in taking any action in
connection with the exercise of any rights or remedies, the Lender shall forfeit
any other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives any claim based upon it, even if the action may result in
loss of any rights of subrogation that such Borrower might otherwise have had. 
Any election of remedies that results in denial or impairment of the right of
the Lender to seek a deficiency judgment against any Borrower shall not impair
any other Borrower’s obligation to pay the full amount of the Obligations.  Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person.  The Lender may bid all or a
portion of the Obligations at any foreclosure or trustee’s sale or at any
private sale, and the amount of such bid need not be paid by the Lender but
shall be credited against the Obligations.  The amount of the successful bid at
any such sale, whether the Lender or any other Person is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral, and
the difference between such bid amount and the remaining balance of the
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Section 2.12, notwithstanding that any present or future
law or court decision may have the effect of reducing the amount of any
deficiency claim to which the Lender might otherwise be entitled but for such
bidding at any such sale.

 
(c)           Extent of Liability; Contribution.
 
 
(i)           Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 2.12 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.
51

--------------------------------------------------------------------------------



(ii)          If any Borrower makes a payment under this Section 2.12 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.  The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 2.12 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
 
(iii)          Each Loan Party that is a Qualified ECP when its guaranty of or
grant of a Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP’s
obligations and undertakings under this Section 2.12 voidable under any
applicable fraudulent transfer or conveyance act).  The obligations and
undertakings of each Qualified ECP under this Section shall remain in full force
and effect until Payment in Full of the Obligations.  Each Loan Party intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support or other agreement”
for the benefit of, each Loan Party for all purposes of the Commodity Exchange
Act.
 
(d)          Direct Liability; Separate Borrowing Availability.  Nothing
contained in this Section 2.12 shall limit the liability of any Borrower to pay
Loans made directly or indirectly to that Borrower (including Loans advanced to
any other Borrower and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower), L/C Obligations relating to Letters of Credit issued
to support such Borrower’s business, and all accrued interest, fees, expenses
and other related Obligations with respect thereto, for which such Borrower
shall be primarily liable for all purposes hereunder.
 
(e)           Joint Enterprise.  Each Borrower has requested that the Lender
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically.  The
Borrowers’ business is a mutual and collective enterprise, and the successful
operation of each Borrower is dependent upon the successful performance of the
integrated group.  The Borrowers believe that consolidation of their credit
facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage.  The Borrowers
acknowledge that the Lender’s willingness to extend credit and to administer the
Collateral on a combined basis hereunder is done solely as an accommodation to
Borrowers and at Borrowers’ request.
 
(f)           Subordination.  Each Loan Party hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the full payment in
cash or Cash Collateralization of all Obligations on the Facility Termination
Date.
52

--------------------------------------------------------------------------------



(g)           Borrower Agent.
 
(i)           Each Borrower hereby irrevocably appoints and designates CCP
(“Borrower Agent”) as its representative and agent and attorney-in-fact for all
purposes under the Loan Documents, including requests for Credit Extensions,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base and financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Lender.
 
(ii)           Each other Loan Party hereby irrevocably appoints and designates
the Borrower Agent as its agent and attorney-in-fact to receive statements on
account and all other notices from the Lender with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Loan
Documents.
 
(iii)          Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any Loan Party by the Borrower Agent shall be
deemed for all purposes to have been made by such Loan Party and shall be
binding upon and enforceable against such Loan Party to the same extent as if
made directly by such Loan Party.
 
(iv)          The Borrower Agent hereby accepts the appointment by each Loan
Party hereunder to act as its agent and attorney-in-fact.
 
(v)          The Lender shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any notice of
borrowing) delivered by Borrower Agent on behalf of any Borrower or other Loan
Party.  The Lender may give any notice to or communication with a Borrower or
other Loan Party hereunder to Borrower Agent on behalf of such Borrower or Loan
Party.  The Lender shall have the right, in its discretion, to deal exclusively
with Borrower Agent for any or all purposes under the Loan Documents.  Each
Borrower and each other Loan Party agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.

 
2.13        Cash Collateral.

 
(a)           Certain Credit Support Events.  If (i) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, or
(ii) the Borrowers shall be required to provide Cash Collateral pursuant to this
Agreement, the Borrowers shall within one Business Day following any request by
the Lender, provide Cash Collateral in an amount not less than the Minimum
Collateral Amount.
 
(b)           Grant of Security Interest.  The Borrowers hereby grant to (and
subjects to the control of) the Lender and agree to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.13(c).  If at any time the
Lender determines that Cash Collateral is less than the Minimum Collateral
Amount, the Borrowers will, promptly upon demand by the Lender, pay or provide
to the Lender additional Cash Collateral in an amount sufficient to eliminate
such deficiency.  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at the Lender.
53

--------------------------------------------------------------------------------



(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided in respect of Letters of Credit,
shall be held and applied to the satisfaction of the specific L/C Obligations
and other obligations for which the Cash Collateral was so provided, prior to
any other application of such property as may be provided for herein.
 
ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01        Taxes.
 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)          Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Loan
Parties to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by the Borrower Agent or the Lender, as
the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (d) below.
 
(ii)          If any Loan Party shall be required by the Code or other
applicable Laws to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Borrowers shall withhold or make such deductions as are determined by the Lender
to be required based upon the information and documentation it has received
pursuant to subsection (d) below, (B) the Borrowers shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code or other applicable Laws, as the case may be, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Loan Parties shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Lender receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
 
(b)          Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
 
(c)          Tax Indemnification by the Borrowers.  Without limiting the
provisions of subsection (a) or (b) above, each Loan Party shall, and does
hereby, indemnify the Lender ,and shall make payment in respect thereof within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Loan Parties or the Lender or paid by the Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 
(d)          Evidence of Payments.  Upon request by the Borrower Agent or the
Lender, as the case may be, after any payment of Taxes by the Loan Parties or by
the Lender to a Governmental Authority as provided in this Section 3.01, the
Borrower Agent shall deliver to the Lender or the Lender shall deliver to the
Borrower Agent, as the case may be, the original or a certified copy of a
receipt issued
54

--------------------------------------------------------------------------------



by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower Agent or the Lender, as the case may be.

 
(e)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Borrower Agent, at
the time or times reasonably requested by the Borrower or the Borrower Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Borrower Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower or the Borrower Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or the Borrower Agent as will enable the Borrower or the Borrower Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Borrower Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Borrower Agent), executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Borrower Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Borrower Agent),
whichever of the following is applicable:
 
(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(II)           executed originals of IRS Form W‑8ECI;
 
(III)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E‑1 to the effect that such
Foreign
55

--------------------------------------------------------------------------------



Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W‑8BEN; or
 
(IV)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form
W‑8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E‑2 or Exhibit E‑3, IRS Form W‑9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E‑4 on behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Borrower Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Borrower Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Borrower Agent to determine the
withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable) such
Lender shall deliver to the Borrower and the Borrower Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Borrower Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) any such additional
documentation reasonably requested by the Borrower or the Borrower Agent as may
be necessary for the Borrower and the Borrower Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for the purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
(f)           Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Borrower Agent in writing of its legal inability to do so.

 
(g)           Treatment of Certain Refunds.  If the Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by any Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the
56

--------------------------------------------------------------------------------



Lender, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Lender, agrees to repay the amount paid over to
any Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Lender in the event the Lender is
required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 
3.02         Illegality.  If the Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by the Lender to the Borrower Agent,
(i) any obligation of the Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of the Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Lender without reference to the Eurodollar Rate component of the Base Rate, in
each case until the Lender notifies the Borrower Agent that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Loan Parties shall, upon demand from the Lender, prepay or, if
applicable, convert all Eurodollar Rate Loans of the Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of the Lender shall, if necessary to
avoid such illegality, be determined by the Lender without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if the Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of the Lender determining or charging interest rates
based upon the Eurodollar Rate, the Lender shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until it is no longer illegal for the
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon any such prepayment or conversion, the Loan Parties shall also pay accrued
interest on the amount so prepaid or converted.

 
3.03        Inability to Determine Rates.  If the Lender determines that for any
reason in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to the Lender of funding such Loan,
the Lender will promptly so notify the Borrower Agent.  Thereafter, (x) the
obligation of the Lender to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Lender revokes such notice.  Upon receipt
of such notice, the Borrower Agent may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
57

--------------------------------------------------------------------------------



3.04         Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement contemplated by Section 3.04(e));
 
(ii)           subject the Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any participation in a Letter of
Credit, or any Eurodollar Rate Loan made by it, or change the basis of taxation
of payments to the Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by the Lender); or
 
(iii)           impose on the Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by the Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to the Lender of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by the Lender hereunder (whether of principal,
interest or any other amount) then, upon request of the Lender, the Loan Parties
will pay to the Lender, as the case may be, such additional amount or amounts as
will compensate the Lender, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)          Capital Requirements.  If the Lender determines that any Change in
Law affecting the Lender or any Lending Office of the Lender or the Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on the Lender’s capital or
on the capital of the Lender’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitment of the Lender or the Loans made by,
or participations in Letters of Credit held by, the Lender, or the Letters of
Credit issued by the Lender, to a level below that which the Lender or the
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration the Lender’s policies and the policies of the Lender’s
holding company with respect to capital adequacy), then from time to time
pursuant to subsection (c) below the Loan Parties will pay to the Lender such
additional amount or amounts as will compensate the Lender or the Lender’s
holding company for any such reduction suffered.
 
(c)          Certificates for Reimbursement.  A certificate of the Lender
setting forth the amount or amounts necessary to compensate the Lender or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section 3.04 and delivered to the Borrower Agent shall be conclusive absent
manifest error.  The Loan Parties shall pay the Lender the amount shown as due
on any such certificate within 10 Business Days after receipt thereof.
 
(d)          Delay in Requests.  Failure or delay on the part of the Lender to
demand compensation pursuant to the foregoing provisions of this Section
3.04 shall not constitute a waiver of the Lender’s right to demand such
compensation, provided that the Loan Parties shall not be required to compensate
the Lender pursuant to the foregoing provisions of this Section 3.04 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that Lender notifies the Loan
58

--------------------------------------------------------------------------------



Parties of the Change in Law giving rise to such increased costs or reductions
and of the Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine‑month period referred to above shall be extended to
include the period of retroactive effect thereof).

 
(e)           Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to the
Lender, as long as the Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency Liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by the Lender (as determined by
the Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower Agent shall have received at least 10 days’ prior notice
of such additional interest from the Lender.  If the Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable 10 days from receipt of such notice.

 
3.05           Compensation for Losses.  Upon demand of the Lender, the
Borrowers shall promptly compensate the Lender for and hold the Lender harmless
from any loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by Borrowers (for a reason other than the failure of
the Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
Agent; or
 
(c)           any pre-payment for any reason of a Eurodollar Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower Agent, including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by the Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 
3.06         Mitigation Obligations; Designation of a Different Lending Office. 
If the Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to the Lender or any Governmental
Authority for the account of the Lender pursuant to Section 3.01, then the
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of the Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, as applicable, and (ii) in each case, would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
the Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by the Lender in connection with any such designation or assignment.
59

--------------------------------------------------------------------------------



3.07        Certificate of Lender.  If the Lender claims reimbursement or
compensation pursuant to this Article III, the Lender shall deliver to the
Borrower a certificate setting forth in reasonable detail the amount payable to
the Lender hereunder and the basis therefor.

 
3.08        Survival.  All of the Borrowers’ obligations under this Article III
shall survive the occurrence of the Facility Termination Date.
 
ARTICLE IV

SECURITY AND ADMINISTRATION OF COLLATERAL

 
4.01         Security Interest in Collateral.  To secure the prompt payment and
performance to the Lender of the Obligations, each Loan Party hereby grants to
the Lender (and its Affiliates with respect to Credit Product Obligations) a
continuing Lien upon all of such Loan Party’s assets, including all of the
following property and interests in property of such Loan Party (but, for the
avoidance of doubt, expressly excluding the Excluded Assets and the Excluded
Deposit Accounts), whether now owned or existing or hereafter created, acquired
or arising and wheresoever located:
 
(a)           all Accounts;
 
(b)           all Goods, including, without limitation, all Equipment (including
Rolling Stock), Fixtures and Inventory;
 
(c)           all Chattel Paper (whether tangible or electronic);
 
(d)           the Commercial Tort Claims specified on Schedule 4.01;
 
(e)           all Deposit Accounts, all cash, and all other property from time
to time deposited therein or otherwise credited thereto and the monies and
property in the possession or under the control of the Lender or any affiliate,
representative, agent or correspondent of the Lender;
 
(f)           all Documents
 
(g)           all General Intangibles (including, without limitation, all
Payment Intangibles, Intellectual Property and Licenses);
 
(h)           all Instruments (including, without limitation, Promissory Notes);
 
(i)           all Investment Property;
 
(j)           all Letter‑of‑Credit Rights;
 
(k)           all Pledged Interests;
 
(l)           all Supporting Obligations;
 
(m)           the Closing Date Acquisition Documents, Seller Undertakings and
Payments;
 
(n)           all refunds for Taxes,
 
(o)           all other tangible and intangible personal property of such Loan
Party (whether or not subject to the UCC or PPSA), including, without
limitation, all bank and other accounts and all cash
60

--------------------------------------------------------------------------------



and all investments therein, all proceeds, products, offspring, accessions,
rents, profits, income, benefits, substitutions and replacements of and to any
of the property of such Loan Party described in the preceding clauses of this
Section 4.01 hereof (including, without limitation, any Insurance Proceeds
thereon and all causes of action, claims and warranties now or hereafter held by
such Loan Party in respect of any of the items listed above), and all books,
correspondence, files and other Records including, without limitation, all
tapes, disks, cards, Software, data and computer programs in the possession or
under the control of such Loan Party or any other Person from time to time
acting for such Loan Party that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 4.01 hereof or are otherwise necessary or helpful in the collection or
realization thereof; and
 
(p)           all Proceeds, including all Cash Proceeds and Noncash Proceeds,
and products of any and all of the foregoing Collateral;
 
(I)           in each case howsoever such Loan Party’s interest therein may
arise or appear (whether by ownership, security interest, claim or otherwise).
 
(II)           Notwithstanding anything herein to the contrary, for the
avoidance of doubt, the term “Collateral” shall not include, and no Loan Party
is pledging, nor granting a security interest hereunder in, any Excluded Assets
and the Excluded Deposit Accounts.

 
4.02         Other Collateral.
 
(a)          Commercial Tort Claims.  The Loan Parties shall promptly notify the
Lender in writing upon any Loan Party incurring or otherwise obtaining a
Commercial Tort Claim after the Closing Date against any third party and, upon
request of the Lender, promptly enter into an amendment to this Agreement and do
such other acts or things deemed appropriate by the Lender to give the Lender a
security interest in any such Commercial Tort Claim.  The Loan Parties represent
and warrant that as of the date of this Agreement, to their knowledge, no Loan
Party possesses any Commercial Tort Claims, except as disclosed on
Schedule 4.01.
 
(b)          Other Collateral.  The Loan Parties shall promptly notify the
Lender in writing upon acquiring or otherwise obtaining any Collateral after the
date hereof consisting of Deposit Accounts (other than Excluded Deposit
Accounts), Investment Property, Letter of Credit Rights or Electronic Chattel
Paper and, upon the request of the Lender, promptly execute such other
documents, and do such other acts or things deemed appropriate by the Lender to
deliver to the Lender control with respect to such Collateral; promptly notify
the Lender in writing upon acquiring or otherwise obtaining any Collateral after
the date hereof consisting of Documents or Instruments and, upon the request of
the Lender, will promptly execute such other documents, and do such other acts
or things deemed appropriate by the Lender to deliver to the Lender possession
of such Documents (to the extent negotiable) and Instruments, and with respect
to non‑negotiable Documents, to have such non‑negotiable Documents issued in the
name of the Lender; and with respect to Collateral in the possession of a third
party, other than Certificated Securities and Goods covered by a Document,
obtain an acknowledgment from the third party that it is holding the Collateral
for the benefit of the Lender.
 
(c)          Lien Perfection; Further Assurances.  The Loan Parties shall
execute such UCC‑1 or PPSA financing statements as are required by the UCC or
the PPSA, as applicable and such other instruments, assignments or documents as
are necessary to perfect the Lender’s Lien upon any of the Collateral and shall
take such other action as may be required to perfect or to continue the
perfection of the Lender’s Lien upon the Collateral, other than, in each case,
Excluded Perfection Actions.  Unless prohibited by applicable law, each Loan
Party hereby authorizes the Lender to execute and file any such
61

--------------------------------------------------------------------------------



financing statement, including financing statements that indicate the Collateral
(a) as all assets of such Loan Party or words of similar effect, or (b) as being
of an equal or lesser scope, or with greater or lesser detail, than as set forth
in Section 4.01 on such Loan Party’s behalf.  Each Loan Party also hereby
ratifies its authorization for the Lender to have filed in any jurisdiction any
like financing statements or amendments thereto if filed prior to the date
hereof.  At the Lender’s request, each Loan Party shall also promptly execute or
cause to be executed and shall deliver to the Lender any and all documents,
instruments and agreements deemed necessary by the Lender, to give effect to or
carry out the terms or intent of the Loan Documents, provided that no Loan Party
shall be required to take any Excluded Perfection Action.
 
(d)           Investment Property and other Equity Interests.
 
(i)           Form of Pledged Interests.  At no time shall any Pledged
Interests: (a) be held or maintained in the form of a security entitlement or
credited to any securities account other than security entitlements credited to
a securities account that is listed on Schedule 6.19 (as supplemented from time
to time) and that is subject to the control of the Lender pursuant to
Section 4.05; and (b) which constitute a “security” under Article 8 of any
applicable UCC (or if applicable, the PPSA) be maintained in the form of
uncertificated securities.  With respect to any Pledged Interests that are
“securities” under Article 8 of the applicable UCC (or if applicable the PPSA),
such Pledged Interests are, and shall at all times be, represented by the share
certificates listed on Schedule 4.02 hereto (as supplemented from time to time),
and such share certificates, with stock powers duly executed in blank by the
applicable Loan Party, shall have been delivered to the Lender.
 
(ii)           Delivery of Certificates.  All certificates or instruments
representing or evidencing any Pledged Interests shall be delivered to and held
by or on behalf of the Lender pursuant hereto, shall be in suitable form for
further transfer by delivery, and shall be accompanied by all necessary
instruments of transfer or assignment, duly executed in blank.  The Pledged
Interests consisting of Equity Interests pledged hereunder have been duly
authorized and validly issued and are fully paid and non-assessable
 
(iii)           Issuer Agreements. Upon request of the Lender, each Loan Party
that is the issuer of any Pledged Interests shall and shall cause each other
Person that is the issuer of any Pledged Interests to (a) acknowledge in writing
the security interest and Lien of the Lender in such Collateral granted by the
Loan Party owning such Pledged Interests, (b) agree in writing that, with
respect to any such Pledged Interests, it will comply with the instructions
originated by the Lender without further consent of any other Loan Party and (c)
confirm and agree in writing that, with respect to any such Pledged Interests,
it has not received notice of any other continuing Lien therein (other than the
Lien in favor of the Lender hereunder) and will not comply with the instructions
originated by any Person (other than the Lender) without further consent of the
Lender.
 
(iv)           Distributions on Investment Property and other Equity Interests. 
In the event that any cash dividend or cash distribution (a “Dividend”) is paid
on any Pledged Interests of any Loan Party at a time when no Event of Default
has occurred and is continuing, such Dividend may be paid directly to the
applicable Loan Party.  If an Event of Default has occurred and is continuing,
then, any such Dividend or payment shall be paid directly to the Lender for the
benefit of the Credit Parties.

 
(v)           Voting Rights with respect to Equity Interests.  So long as no
Event of Default has occurred and is continuing, Loan Parties shall be entitled
to exercise any and all
62

--------------------------------------------------------------------------------



voting and other consensual rights pertaining to any of the Pledged Interests or
any part thereof for any purpose not prohibited by the terms of this Agreement. 
If an Event of Default shall have occurred and be continuing,  all rights of
Loan Parties to exercise the voting and other consensual rights that it would
otherwise be entitled to exercise shall, at the Lender’s option, be suspended,
and all such rights shall, at the Lender’s option, thereupon become vested in
the Lender for the benefit of the Credit Parties during the continuation of such
Event of Default, and the Lender shall, at its option, thereupon have the sole
right to exercise such voting and other consensual rights and during the
continuation of such Event of Default and the Lender shall have the right to act
with respect thereto as though it were the outright owner thereof.  After all
Events of Default have been waived in accordance with the provisions hereof, and
so long as the Obligations shall not have been accelerated, each Loan Party
shall have the right to exercise the voting and other consensual rights and
powers that it would have otherwise been entitled to pursuant to this
Section 4.02(d)(v).
 
(vi)           Securities Accounts.  No Loan Party shall maintain any securities
accounts with any securities intermediary that are not identified on
Schedule 6.19 (as supplemented from time to time) and as to which such
securities intermediary and such Loan Party have entered into a control
agreement with the Lender in which such Loan Party irrevocably authorizes and
directs such securities intermediary to dispose of such Collateral at the
direction of the Lender and to comply with the instructions originated by the
Lender without further consent of such Loan Party.  The Lender agrees with the
Loan Parties that such instruction shall not be given by the Lender unless an
Event of Default has occurred and is continuing.
 
(vii)           Organizational Documents.  With respect to each issuer of any
Pledged Interests of each Loan Party, such Loan Party shall promptly deliver to
the Lender (a) copies of the organizational documents of such issuer, together
with all amendments thereto and any shareholder or similar agreement in respect
of such Pledged Interests to which such Loan Party is a party and (b) at the
request of the Lender, the consent of each other party to any such document or
agreement to the pledge by such Loan Party of such Pledged Interests hereunder
and to the transfer of such Pledged Interests to the Lender or its nominee at
any time after the occurrence and during the continuance of an Event of Default.
 
(e)           Lien on Realty.  The due and punctual payment and performance of
the Loan Parties shall also be secured by the Lien created by the Mortgages upon
all property of the Loan Parties described therein.  If any Loan Party shall
acquire at any time or times hereafter any fee simple interest in other real
property, such Loan Party agrees promptly at Lender’s option to execute and
deliver to the Lender, as additional security and Collateral for the
Obligations, Mortgages covering such real property.  The Mortgages shall be duly
recorded (at Loan Parties’ expense) in each office where such recording is
required to constitute a valid Lien on the real property covered thereby.  In
respect of any Mortgage, Loan Parties shall deliver to the Lender, at Loan
Parties’ expense, all Mortgage Related Documents as the Lender and its counsel
may request relating to the real property subject to the Mortgages.

 
(f)           Closing Date Acquisition Documents.  Each Borrower hereby
irrevocably authorizes and empowers the Lender or its agents, in their sole
discretion, to assert, either directly or on behalf of any Borrower and each
other Loan Party, at any time after the occurrence of an Event of Default and
during the continuance thereof, any claims any Borrower may from time to time
have against any person or entity or any of their affiliates with respect to any
and all of the Contract Rights or with respect to any and all payments or other
obligations due from the Sellers or any of their affiliates to the Borrowers or
any other Loan Party under or pursuant to the Closing Date Acquisition Documents
(“Payments”), and to receive and collect any damages, awards and other monies
resulting therefrom and to apply the same on account of the Obligations.  After
the occurrence of any Event of Default and during
63

--------------------------------------------------------------------------------



the continuance thereof, the Lender may provide notice to the Sellers or any of
their affiliates under Closing Date Acquisition Documents that all Payments
shall be made to or at the direction of the Lender for so long as such Event of
Default shall be continuing.  Following the delivery of any such notice, the
Lender shall promptly notify the Sellers and their affiliates, as the case may
be, under the Closing Date Acquisition Documents upon the termination or waiver
of any such Event of Default.  After the occurrence of any Event of Default and
during the continuance thereof, each Borrower hereby irrevocably makes,
constitutes and appoints the Lender (and all officers, employees, or agents
designated by the Lender ) as such Borrower’s true and lawful attorney (and
agent-in-fact) for the purpose of enabling the Lender or its agents to assert
and collect such claims and to apply such monies in the manner set forth
hereinabove, which appointment, being coupled with an interest, is irrevocable. 
Each Borrower shall keep the Lender informed of all circumstances bearing upon
any potential material claim under or with respect to the Closing Date
Acquisition Documents and the Seller Undertakings and such Borrower shall not,
without the prior written consent of the Lender, (i) waive any of its rights or
remedies under any Closing Date Acquisition Document with respect to any of the
Seller Undertakings in excess of $250,000.00 in the aggregate during any Fiscal
Year, (ii) settle, compromise or offset any amount payable by the sellers to
such Borrower under any Closing Date Acquisition Document in excess of
$250,000.00 in the aggregate during any Fiscal Year, or (iii) amend or otherwise
modify any Closing Date Acquisition Document in any manner which is materially
adverse to the interests of the Lender.  Each Borrower shall and shall cause
each other Loan Party to perform and observe all the material terms and
conditions of each Closing Date Acquisition Document to be performed by it,
maintain each Closing Date Acquisition Document in full force and effect,
enforce each Closing Date Acquisition Document in accordance with its terms and
take all such action to such end as may from time to time be reasonably
requested by the Borrower.  Anything herein to the contrary notwithstanding, (i)
each applicable Borrower and other Loan Party shall remain liable under each
Closing Date Acquisition Document to the extent set forth therein to perform all
of its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (ii) the exercise by the Lender of any of its rights
hereunder shall not release any Borrower or any other Loan Party from any of its
duties or obligations under any Closing Date Acquisition Document and (iii) the
Lender shall not have any obligation or liability under any Closing Date
Acquisition Document by reason of this Agreement, nor shall the Lender be
obligated to perform any of the obligations or duties of any Borrower or other
Loan Party thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder. Each Borrower hereby irrevocably authorizes and
empowers the Lender, in the Lender’s sole discretion, at any time after the
occurrence and during the continuance of an Event of Default, to assert, either
directly or on behalf of such Borrower or any other Loan Party, any claim such
Borrower or other Loan Party may from time to time have against the Sellers
under or with respect to the Closing Date Acquisition Documents and to receive
and collect any and all damages, awards and other monies resulting therefrom and
to apply the same to the Obligations.  Each Borrower hereby irrevocably makes,
constitutes and appoints Lender as its true and lawful attorney in fact for the
purpose of enabling the Lender to assert and collect such claims and to apply
such monies in the manner set forth above, which appointment, being coupled with
an interest, is irrevocable

 
4.03         Collateral Administration.
 
(a)           Administration of Accounts.
 
(i)           Records and Schedules of Accounts.  Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon.  If during any calendar week Accounts constituting Eligible
Accounts in an aggregate face amount of $100,000 or more cease to be Eligible
Accounts for any reason other than payment in full, Borrower Agent shall notify
the Lender of such occurrence promptly (and in any event within one Business
Day) after Borrower Agent has knowledge thereof.
64

--------------------------------------------------------------------------------



(ii)           Taxes.  If an Account of any Borrower includes a charge for any
Taxes, the Lender is authorized, in its discretion after the occurrence of an
Event of Default and during the continuation thereof, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that the Lender shall not be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.
 
(iii)          Account Verification.  Whether or not a Default exists, the
Lender shall have the right at any time, in the name of the Lender, any designee
of the Lender or (during the continuance of any Event of Default) any Borrower,
to verify the validity, amount or any other matter relating to any Accounts of
Borrowers by mail, telephone or otherwise.  Borrowers shall cooperate fully with
the Lender in an effort to facilitate and promptly conclude any such
verification process.
 
(iv)          Proceeds of Collateral.  Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to the Concentration Account
(or a lockbox relating to the Concentration Account).  If any Borrower or
Subsidiary receives cash or Payment Items with respect to any Collateral, it
shall hold same in trust for the Lender and promptly (not later than the next
Business Day) deposit same into the Concentration Account.  Notwithstanding the
foregoing, subject to Section 4.05(a), Accounts for which the Account Debtor is
a Canadian entity shall be made directly to a Controlled Deposit Account or to
the Concentration Account (or a lockbox relating to the Concentration Account).
 
(b)           Administration of Inventory.
 
(i)           Records and Reports of Inventory.  Each Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions.  Each Borrower shall conduct a physical inventory at
least once per calendar year (and on a more frequent basis if requested by the
Lender when an Event of Default is continuing) and periodic cycle counts
consistent with historical practices, and shall provide to the Lender a report
based on each such inventory and count promptly upon completion thereof,
together with such supporting information as the Lender may request.
The Lender, in its reasonable discretion, if any Event of Default is continuing,
may cause additional inventories (including physical counts) to be taken as the
Lender determines (each, at the expense of the Loan Parties).  The Lender may
participate in and observe each physical count.
 
(ii)           Returns of Inventory.  No Borrower shall return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the Ordinary Course of Business; (b) no Default,
Event of Default or Overadvance exists or would result therefrom; (c) the Lender
is promptly notified if the aggregate value of all Inventory returned in a
particular calendar month exceeds $150,000; and (d) any payment received by a
Borrower for a return is promptly remitted to the Lender for application to the
Obligations.
 
(iii)         Acquisition, Sale and Maintenance.  No Borrower shall report any
Inventory acquired or accepted on consignment or approval as Eligible
Inventory.  Each Borrower shall keep all such Inventory segregated and clearly
and conspicuously identified as being acquired or accepted on consignment or
approval.  Each Borrower shall take all steps to assure that all Inventory is
produced in accordance with applicable Law, including the FLSA.  No Borrower
shall sell any Inventory on consignment or approval or any other basis under
which the customer may return or require a Borrower to repurchase such
Inventory.  The Borrowers shall
65

--------------------------------------------------------------------------------



use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity with all
applicable Laws, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is
located.

 
(c)           Landlord, Processor and Storage Agreements.  Each Loan Party shall
provide the Lender, upon request with copies of all agreements between any Loan
Party or any of its Subsidiaries and any landlord, warehouseman, processor,
bailee, distributor or consignee which owns or is the lessee of any premises at
which any Collateral may, from time to time, be kept.  With respect to any lease
(other than leases for sales offices), bailment, warehousing agreement, any
processing agreement or similar agreement in any case entered into after the
Closing Date, each Loan Party shall use commercially reasonable efforts to
provide the Lender with a Lien Waiver with respect to such premises.  In the
event Loan Parties do not provide the Lender with any such Lien Waiver with
respect to any such premises within 30 days after Inventory is at such location
or 90 days after the Closing Date, whichever is later, Loan Parties acknowledge
that, in the Lender’s Credit Judgment, Inventory at such location shall not be
Eligible Inventory or the Lender shall establish a Rent and Charges Reserve for
such location.

 
4.04           Further Assurances.
 
(a)           New Deposit Accounts and Securities Accounts.  Concurrently with
or prior to the opening of a Deposit Account, Securities Account, commodities
account, securities entitlement or commodity contract by any Loan Party, other
than any Excluded Deposit Account, such Loan Party shall deliver to the Lender a
Control Agreement covering such Deposit Account, Securities Account, securities
entitlement or commodity contract, duly executed by such Loan Party, the Lender
and the applicable Controlled Account Bank, securities intermediary or financial
institution at which such account is maintained or with which such entitlement
or contract is carried, as the case may be.

 
(b)           UCC and PPSA Authorization.  The Lender is hereby irrevocably
authorized to execute (if necessary) and file or cause to be filed, with or if
permitted by applicable law without the signature of any Borrower appearing
thereon, all UCC and PPSA financing statements reflecting any Borrower as
“debtor” and the Lender as “secured party,” and continuations thereof and
amendments thereto, as the Lender reasonably deems necessary or advisable to
give effect to the transactions contemplated hereby and by the other Loan
Documents.

 
4.05          Cash Management.

 
(a)           Controlled Deposit Account.  On or prior to the Closing Date, the
relevant Borrower shall enter into a Control Agreement with the Lender and the
relevant Controlled Account Bank with respect to each Deposit Account listed on
Schedule 6.19 (other than Excluded Deposit Accounts), which shall include all
lockboxes and related lockbox accounts used for the collection of Accounts;
provided, however, that with respect to any Deposit Account maintained in Canada
and any Deposit Account maintained by the Target as of the Acquisition Closing
Date, the Borrowers shall have forty-five (45) (or such longer period as may be
permitted by Lender in its Credit Judgment) days after the Closing Date to
deliver to the Lender a Control Agreement with respect thereto duly executed by
the respective Borrower and the relevant Controlled Account Bank.  Each Loan
Party agrees that all invoices rendered and other requests made by any Loan
Party for payment in respect of Accounts shall contain a written statement
directing payment in respect of such Accounts to be paid to a Controlled Deposit
Account in its name.  The Borrower Agent shall cause bank statements and/or
other reports to be delivered to the Lender not less often than monthly,
accurately setting forth all amounts deposited in each Deposit Account to ensure
the proper transfer of funds as set forth above.  All remittances received by
any Loan Party on account of Accounts, together with the proceeds of any other
Collateral, shall be held as the Lender’s
66

--------------------------------------------------------------------------------

property, for its benefit and the benefit of the Lender, by such Loan Party as
trustee of an express trust for the Lender’s benefit and such Loan Party shall
immediately deposit same in kind in a Controlled Deposit Account.  The Lender
retains the right at all times after the occurrence and during the continuance
of an Event of Default to notify Account Debtors that a Loan Party’s Accounts
have been assigned to the Lender and to collect such Loan Party’s  Accounts
directly in its own name, or in the name of the Lender’s agent, and to charge
the collection costs and expenses, including reasonable attorneys’ fees, to the
Loan Account.

 
(b)           Concentration Account.  Each Control Agreement with respect to a
Controlled Deposit Account shall require that at all times the Controlled
Account Bank transfer all cash receipts and other collections by ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to the concentration account maintained by the Lender
at the Lender (the “Concentration Account”); provided, however, that the Lender
shall not require a Controlled Account Bank with respect to a Controlled Deposit
Account maintained in Canada to transfer cash receipts and other collections by
ACH or wire transfer unless (1) the aggregate balance in all Controlled Deposit
Accounts maintained in Canada is in excess of $500,000 (the aggregate amount in
such Controlled Deposit Accounts not in excess of $500,000, the “Peg Balance”)
or (2) an Event of Default has occurred and is then continuing.  The
Concentration Account shall at all times be under the sole dominion and control
of the Lender.  The Loan Parties hereby acknowledge and agree that (i) the Loan
Parties have no right of withdrawal from the Concentration Account, (ii) the
funds on deposit in the Concentration Account shall at all times be collateral
security for all of the Obligations and (iii) the funds on deposit in the
Concentration Account shall be applied as provided in Section 4.05(c) below.  In
the event that, notwithstanding the provisions of this Section 4.05, any Loan
Party receives or otherwise has dominion and control of any such proceeds or
collections described above, such proceeds and collections shall be held in
trust by such Loan Party for the Lender, shall not be commingled with any of
such Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
the Concentration Account or dealt with in such other fashion as such Loan Party
may be instructed by the Lender; provided, however, that the requirements of
this sentence shall not apply to the Peg Balance so long as no Event of Default
has occurred and is then continuing.

 
(c)           Application of Funds in the Concentration Account.  All funds
received in the Concentration Account in immediately available funds shall be
applied on a daily basis first, to the L/C Borrowings and second, to the
outstanding Revolving Loans.  All funds received in the Concentration Account
that are not immediately available funds (checks, drafts and similar forms of
payment) shall be deemed applied by the Lender on account of the Obligations
(subject to final payment of such items) in accordance with the foregoing
sentence on the first Business Day after receipt by the Lender of such items in
the Lender’s account located in Chicago, Illinois. If as the result of such
application of funds a credit balance exists in the Loan Account, such credit
balance shall not accrue interest in favor of Borrowers but shall, so long as no
Default then exists, be disbursed to Borrowers or otherwise at Borrower Agent’s
direction, upon Borrower Agent’s request.  Upon and during the continuance of
any Event of Default, the Lender may, at its option, offset such credit balance
against any of the Obligations or hold such credit balance as Collateral for the
Obligations.
 
 
(d)           Any Loan Party may establish one or more Deposit Accounts with the
Lender and under Lender’s sole dominion and control into which any Loan Party
shall deposit Reinvestment Amounts (each such Deposit Account, a Specified
Deposit Account”).  Unless an Event of Default has occurred and is continuing,
the Lender shall not cause the funds and proceeds in any Specified Deposit
Account to be transferred to the Concentration Account.  Each Borrower grants to
Lender a security interest in the Borrower’s Specified Deposit Account and all
funds hereafter deposited to such deposit account, and any proceeds thereof, as
security for the Obligations.  Such security interest shall be
67

--------------------------------------------------------------------------------

governed by the UCC, and the Lender shall have available to it all of the rights
and remedies available to a secured party thereunder.

 
4.06        Information Regarding Collateral.  Each Borrower represents,
warrants and covenants that (a) the chief executive office of each Loan Party on
the Closing Date is located at the address or addresses specified on
Schedule 4.06, and (b) Schedule 4.06 contains a true and complete list of
(i) the exact legal name, jurisdiction of formation, and address within the
United States or Canada of each Loan Party and of each other Person that has
effected any merger or consolidation with a Loan Party or contributed or
transferred to a Loan Party any property constituting Collateral at any time
since January 1, 2008, (excluding Persons making sales in the ordinary course of
their businesses to a Loan Party of property constituting Inventory in the hands
of such seller), (ii) the exact legal name, jurisdiction of formation,
jurisdiction identification number, and each location of the chief executive
office of each Loan Party at any time since January 1, 2008, (iii) each location
within the United States or Canada in which material goods constituting
Collateral are located as of the Closing Date (together with the name of each
owner of the property located at such address if not the applicable Loan Party,
a summary description of the relationship between the applicable Loan Party and
such Person and the maximum approximate book or market value of the Collateral
held or to be held at such location).  The Company shall not change, and shall
not permit any other Loan Party to change, its name, jurisdiction of formation
(whether by reincorporation, merger or otherwise), the location of its chief
executive office or any location specified in clause (b)(iii) of the immediately
preceding sentence, or use or permit any other Loan Party to use, any additional
trade name, trademark or other trade style, except upon giving not less than
thirty (30) days’ prior written notice to the Lender and taking or causing to be
taken all such action at Borrowers’ or such other Loan Parties’ expense as may
be reasonably requested by the Lender to perfect or maintain the perfection and
priority of the Lien of the Lender in Collateral.
 
4.07         Releases.
 
(a)           The Lender shall, at the written request of the Borrower Agent and
sole expense of the Loan Parties, release the following:
 
(i)           Any Collateral sold, transferred or otherwise disposed of in a
Disposition permitted by this Agreement and the other Loan Documents (including
pursuant to a waiver or consent), and Lender shall, within a reasonable period
of time, execute and deliver to the Borrower Agent or the relevant Loan Party
all releases or other documents reasonably necessary or desirable for the
release of the Liens created hereby on such Collateral; and
 
(ii)           A Borrower (other than the Company and CCP) from its Obligations
if all of the Equity Interests of such Borrower are sold, transferred or
otherwise disposed of in a Disposition permitted by this Agreement and the other
Loan Documents (including pursuant to a waiver or consent); provided that the
Borrower Agent shall have delivered to the Lender a written request at least ten
(10) Business Days prior to the date for release, identifying the relevant
Borrower and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any material expenses in connection therewith,
together with a certification by the Borrower Agent stating that such
transaction is in compliance with this Agreement and the other Loan Documents.
 
(b)          Upon Payment in Full on the Facility Termination Date, the
Collateral shall be released from the Liens created hereby, and all rights to
the Collateral shall revert to the Borrowers.  At the request and sole expense
of the Borrower Agent following Payment in Full, the Lender shall deliver to the
Borrower Agent any Collateral held by the Lender hereunder, and execute and
deliver to the Borrower Agent such documents as the Borrower
68

--------------------------------------------------------------------------------

 
Agent shall reasonably request in writing to evidence such termination and
release of the Liens created hereby.
 
ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 
5.01         Conditions of Initial Credit Extension.  The obligation of the
Lender to make any initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

 
(a)           The Lender’s receipt of the following items, each properly
executed by a Responsible Officer of the signing Loan Party, each dated as of
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Lender and its legal counsel:
 
(i)            executed counterparts of this Agreement and each of the Security
Instruments;
 
(ii)           A Note executed by the Borrowers in favor of the Lender if the
Lender requests a Note;
 
(iii)          such certificates of resolutions or other action, incumbency
certificates (including specimen signatures), and/or other certificates of
Responsible Officers or the Secretary or Assistant Secretary of each Loan Party
as the Lender may reasonably require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;
 
(iv)          such documents and certifications as the Lender may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Borrower is validly existing, in good standing and qualified to engage in
business in its jurisdiction of organization and in any other jurisdiction in
which the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect, including certified copies of each Loan Party’s
Organization Documents, shareholders’ agreements, certificates of good standing
and/or qualification to engage in business from each jurisdiction identified on
Schedule 5.01 hereto;
 
(v)          favorable opinions of DLA Piper LLP (US), Barnes & Thornburg LLP
and McMillan LLP, counsel to the Loan Parties, each addressed to the Lender and
its successors and assigns and as to the matters concerning the Loan Parties and
the Loan Documents as the Lender may reasonably request;
 
(vi)          certificates of Responsible Officers of the Borrower Agent or the
applicable Loan Parties either (A) identifying all consents, licenses and
approvals required in connection with the execution, delivery and performance by
each Borrower and the validity against each such Loan Party of the Loan
Documents to which it is a party, and stating that such consents, licenses and
approvals shall be in full force and effect, and attaching true and correct
copies thereof or (B) stating that no such consents, licenses or approvals are
so required;
 
(vii)          a certificate signed by a Responsible Officer of the Borrower
Agent certifying (A) that the conditions specified in Sections 5.02(a) and
5.02(b) have been satisfied and (B) as to the matters described in
Section 5.01(d);
 
69

--------------------------------------------------------------------------------

(viii)       (A) audited financial statements of the Company and its
Subsidiaries for each of the three Fiscal Years immediately preceding the
Closing Date,  (B) unaudited interim financial statements for the Company and
its Subsidiaries as of December 31, 2013, and (C) financial projections of the
Company and its Subsidiaries for the next Fiscal Year;
 
(ix)          a certificate signed by the Chief Financial Officer or the Chief
Accounting Officer of the Borrower Agent certifying that, after giving effect to
the entering into of the Loan Documents and the consummation of all of the
Transactions, the Borrowers, measured on a consolidated basis, are Solvent;
 
(x)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;
 
(xi)           an initial Borrowing Base Certificate, which shall include in the
calculation of the Borrowing Base the assets and property of the Target on a pro
forma basis;
 
(xii)          initial Committed Loan Notice;
 
(xiii)        delivery of Uniform Commercial Code and/or PPSA financing
statements, suitable in form and substance for filing in all places required by
applicable law to perfect the Liens of the Lender under the Security Instruments
as a first priority Lien as to items of Collateral in which a security interest
may be perfected by the filing of financing statements, and such other documents
and/or evidence of other actions (other than Excluded Perfection Actions) as may
be reasonably necessary under applicable law to perfect the Liens of the Lender
under such Security Instruments as a first priority Lien in and to such other
Collateral as the Lender may require;
 
(xiv)        Uniform Commercial Code search results showing only those Liens as
are acceptable to the Lender;
 
(xv)        evidence satisfactory to the Lender that the consummation (in
compliance with all applicable laws and regulations, with the receipt of all
material governmental, shareholder and third party consents and approvals
relating thereto) of the Closing Date Acquisition shall occur on the Closing
Date and the issuance of the Subordinated Indebtedness in an amount not greater
than $1,000,000;
 
(xvi)        copies of (A) the Closing Date Acquisition Documents and
(B) Subordinated Indebtedness Documents, all certified as true and correct by
the Borrower Agent;
 
(xvii)       evidence of the payment in full and cancellation of the Existing
Agreement, including terminations of Uniform Commercial Code, PPSA and other
financing statements filed in connection with the Existing Agreement (or
reasonable assurance thereof) and other evidence of Lien releases and other
related matters on terms acceptable to the Lender (or reasonable assurance
thereof); and
 
(xviii)      The items listed on the most recent Documents and Requirements list
delivered to the Borrower Agent prior to the Closing Date.

 
(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.
 
70

--------------------------------------------------------------------------------

(c)           Unless waived by the Lender, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Lender to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such reasonable fees, charges and disbursements as shall constitute its
reasonable estimate of such reasonable fees, charges and disbursements incurred
or to be incurred by it through the closing proceedings (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the Lender).

 
(d)           The Lender shall be satisfied that after giving effect to (i) the
initial Credit Extension hereunder, (ii) consummation of the Transactions and
payment of all fees and expenses in connection therewith and (iii) any payables
stretched beyond their customary payment practices, Availability shall be at
least $1,500,000.

 
5.02           Conditions to all Credit Extensions.  The obligation of the
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type or a continuation
of Eurodollar Rate Loans) or make the initial Credit Extension hereunder is
subject to the following conditions precedent:

 
(a)           The representations and warranties of the Loan Parties contained
in Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date, and except that for
purposes of this Section 5.02(a), the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

 
(b)           No Default shall have occurred and be continuing, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof.
 
(c)           The Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 
(d)          After giving effect to each Credit Extension, Total Revolving
Credit Outstandings do not exceed the lesser of (i) the Revolving Credit
Commitment Amount minus the Reserves and (ii) the Borrowing Base.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower Agent shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a),
5.02(b) and 5.02(d) have been satisfied on and as of the date of the applicable
Credit Extension.
 
ARTICLE VI

REPRESENTATIONS AND WARRANTIES
 
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Lender, subject to the limitation set forth in Section 5.02(a), that:

71

--------------------------------------------------------------------------------

6.01         Existence, Qualification and Power.  Each Loan Party and each
Subsidiary (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, organization or formation, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business as is now being conducted and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and to
consummate the Transactions to which it is a party, and (c) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i), or (c), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 
6.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, and the consummation of the Transactions, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of the Organization Documents of any such Person;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (i) any Contractual Obligation to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or
(c) violate any Law.

 
6.03         Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Security Instruments, (c) the perfection or
maintenance of the Liens created under the Security Instruments (including the
first priority nature thereof) or (d) the exercise by the Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Security Instruments.

 
6.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (a) as rights to
indemnification hereunder may be limited by applicable Law and (b) as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 
6.05         Financial Statements; No Material Adverse Effect.
 
(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (iii) show all material Indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
 
(b)          The unaudited consolidated and consolidating balance sheet of the
Company and its Subsidiaries dated as of December 31, 2013, and the related
consolidated and consolidating statements
 
72

--------------------------------------------------------------------------------

of income or operations, shareholders’ equity and cash flows for the month then
ended (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
 
(c)          Since the date of the Audited Financial Statements there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
(d)          The Loan Parties, on a Consolidated basis, are Solvent.  No
transfer of property has been or will be made by any Loan Party and no
obligation has been or will be incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Loan Party.

 
6.06         Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Loan Party after due investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document or any of the Transactions
or (b) except as specifically disclosed in Schedule 6.06, either individually or
in the aggregate, if determined adversely, could reasonably be expected to have
a Material Adverse Effect, and there has been no adverse change in the status,
or financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 6.06.

 
6.07         No Default.  No Loan Party nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

 
6.08         Ownership of Property; Liens.
 
(a)           Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  Each Loan Party and each of its
Subsidiaries has good and marketable title to, valid leasehold interests in, or
valid licenses to use all personal property and assets material to the ordinary
conduct of its business.

 
(b)          Schedule 6.08(b)(1) sets forth the address (including street
address, county and state) of all Real Estate that is owned by the Loan Parties
as of the Closing Date.  Each Loan Party and each of its Subsidiaries has good,
marketable and insurable fee simple title to the real property owned by such
Loan Party or such Subsidiary, free and clear of all Liens, other than Permitted
Liens.  Schedule 6.08(b)(2) sets forth the address (including street address,
county and state) of all material operating leases of the Loan Parties, together
with a list of the lessor and its contact information with respect to each such
lease as of the Closing Date.  Each of such leases is in full force and effect
and the Loan Parties are not in default of any material terms thereof.
 
(c)           Schedule 8.01 sets forth a complete and accurate list of all Liens
on the property or assets of each Loan Party and each of its Subsidiaries,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan
 
73

--------------------------------------------------------------------------------

Party or such Subsidiary subject thereto.  The property of each Loan Party and
each of its Subsidiaries is subject to no Liens, other than Liens set forth on
Schedule 8.01, and Permitted Liens.

 
6.09         Environmental Compliance.
 
(a)           Except as disclosed in Schedule 6.09, no Loan Party or any
Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law with respect to the Loan Party or any Subsidiary’s
operations, (ii) has become subject to a pending claim with respect to any
Environmental Liability or (iii) has received written notice of any claim with
respect to any Environmental Liability except, in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(b)           Except as otherwise set forth in Schedule 6.09 or as would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, (i) none of the properties currently owned or operated by any
Loan Party or any Subsidiary thereof is listed or, to the knowledge of the Loan
Parties, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no and, to the knowledge of the Loan Parties, never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof; (iii) to the knowledge of the Loan Parties, there is
no asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or Subsidiary thereof; and (iv) Hazardous Materials
have not been released, discharged or disposed of by any Loan Party or
Subsidiary in violation of Environmental Laws or, to the knowledge of the Loan
Parties, by any other Person in violation of Environmental Laws on any property
currently owned or operated by any Loan Party or any Subsidiary thereof, which
could reasonably be expected to result in a Material Adverse Effect.
 
(c)           Except as otherwise set forth on Schedule 6.09 or as would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, no Loan Party or any Subsidiary thereof is undertaking, and no
Loan Party or any Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored by any Loan Party or any
Subsidiary at, or transported to or from by or on behalf of any Loan Party or
any Subsidiary, any property currently owned or operated by any Loan Party or
any Subsidiary thereof have, to the knowledge of the Loan Parties, been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.
 
(d)           Each Loan Party conducts in the Ordinary Course of Business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
each Loan Party has reasonably concluded that, except as set forth on
Schedule 6.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 
6.10         Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s
 
74

--------------------------------------------------------------------------------

compensation, public liability, business interruption and property damage
insurance) as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Loan Parties or the
applicable Subsidiary operates.  Schedule 6.10 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Closing
Date.  Each insurance policy listed on Schedule 6.10 is in full force and effect
and all premiums in respect thereof that are due and payable have been paid.

 
6.11         Taxes.  Each Loan Party and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
Properly Contested and except where the failure to file such returns or reports
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  There is no proposed tax assessment against the
Company or any Subsidiary that would, if made, have a Material Adverse Effect. 
Neither the Company nor any Subsidiary thereof is party to any tax sharing
agreement other than the Tax Sharing Agreement.

 
6.12         ERISA Compliance.
 
(a)           Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws, except for any noncompliance
that would not reasonably be expected to have a Material Adverse Effect.  Each
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service, or the Plan is covered by an opinion or advisory
letter issued by the Internal Revenue Service.  To the best knowledge of each
Loan Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
 
(b)           There are no pending or, to the knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)           Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred,
and no Loan Party nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and no Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) no Loan Party has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) no Loan Party has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

75

--------------------------------------------------------------------------------

(d)           No Loan Party maintains or contributes to, or has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan other than (A) on the Closing Date, those listed on
Schedule 6.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

 
(e)           With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (a “Foreign Plan”), except as would not reasonably
be expected to have a Material Adverse Effect:
 
(i)           any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices;
 
(ii)           the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles;
 
(iii)           each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities;
and
 
(iv)           no Borrower or other Loan Party currently contributes to or is
obligated to contribute to a Foreign Plan.

 
6.13         Subsidiaries; Equity Interests.  No Loan Party (a) has any
Subsidiaries other than those specifically disclosed in part (a) of
Schedule 6.13 (which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary) or created or acquired in compliance with Section 7.13 and (b) has
any equity investments in any other corporation or entity other than those
specifically disclosed on part (b) of Schedule 6.13 or made after the Closing
Date in compliance with this Agreement and the other Loan Documents.  Each
Inactive Subsidiary is designated as such on Schedule 6.13. All of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary of
a Loan Party) in the amounts specified on Part (a) of Schedule 6.13 free and
clear of all Liens except for those created under the Security Instruments or
other Liens in favor or the Lender.  All of the outstanding Equity Interests in
the Loan Parties have been validly issued, and are fully paid and non-assessable
and are owned in the amounts specified on part (c) of Schedule 6.13 free and
clear of all Liens except for those created under the Security Instruments.

 
6.14         Margin Regulations; Investment Company Act.  No Loan Party is
engaged nor will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  None of the Loan Parties, any Person
Controlling any Loan Party, nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

76

--------------------------------------------------------------------------------

6.15         Disclosure.  Each Loan Party has disclosed or caused the Borrower
Agent to disclose to the Lender all agreements, instruments and corporate or
other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate (including the Borrowing Base Certificates) or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party or any Subsidiary to the Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being acknowledged and agreed by the Lender that projections as to future events
are not to be viewed as facts and are not guarantees of financial performance
and that the actual results during the period or periods covered by such
projections may differ from the projected results and such differences may be
material).

 
6.16         Compliance with Laws.  Each Loan Party and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 
6.17         Intellectual Property; Licenses, Etc.  Each Loan Party and its
Subsidiaries own, or possess the right to use, all of the Intellectual Property
(including IP Rights) that are reasonably necessary for the operation of their
respective businesses, without known conflict with the IP Rights of any other
Person, except to the extent any failure so to own or possess the right to use
could not reasonably be expected to have a Material Adverse Effect.  To the
knowledge of each Loan Party, the operation by each Loan Party and its
Subsidiaries of their respective businesses does not infringe upon any IP Rights
held by any other Person.

 
6.18         Labor Matters.  Except as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect or as set
forth on Schedule 6.18, there are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened.  The hours worked by and
payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters in all material respects.  No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law.  All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in all material respects in
accordance with GAAP as a liability on the books of such Loan Party.  Except as
set forth on Schedule 6.18 or otherwise disclosed to the Lender in writing from
time to time, no Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement, employment agreement with
a senior executive in excess of $200,000 in aggregate annual compensation, or
bonus arrangement with a senior executive in excess of $200,000 in the
aggregate, and, as of the Closing Date, no Loan Party or any Subsidiary is a
party to or bound by any restricted stock, stock option, or stock appreciation
plan or agreement or any similar plan, agreement or arrangement.  There are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened
to be filed with the National Labor Relations Board, and no labor organization
or group of employees of any Loan Party or any Subsidiary has made a pending
demand for recognition, except as could not reasonably be expected to result in
a Material
 
77

--------------------------------------------------------------------------------

Adverse Effect.  There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries, except as could not
reasonably be expected to result in a Material Adverse Effect.  The consummation
of the transactions contemplated by the Loan Documents will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.

 
6.19         Deposit Accounts and Securities Accounts.
 
(a)          Part (a) of Schedule 6.19 sets forth a list of all Deposit Accounts
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each Deposit Account (i) the name and address of the depository;
(ii) the account number(s) maintained with such depository; and (iii) a contact
person at such depository.
 
(b)          Part (b) of Schedule 6.19 sets forth a list of all Securities
Accounts or securities entitlement or commodity contracts maintained by the Loan
Parties as of the Closing Date, which Schedule includes (i) the name and address
of the securities intermediary or institution holding such account or party to
such contract; (ii) the account number(s) maintained with such securities
intermediary or institution; and (iii) a contact person at such securities
intermediary or institution.

 
6.20         Accounts; Equipment; Inventory.  The Lender may rely, in
determining which Accounts are Eligible Accounts, on all statements and
representations made by the Loan Parties with respect thereto.  Each Borrower
warrants, with respect to each Account at the time it is shown as an Eligible
Account in a Borrowing Base Certificate, that:
 
(a)           it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;
 
(b)           it arises out of a completed, bona fide sale and delivery of goods
in the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;
 
(c)           it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to the
Lender on request;
 
(d)          it is not subject to any offset, Lien (other than the Lender’s
Lien), deduction, defense, dispute, counterclaim or other adverse condition
except as arising in the Ordinary Course of Business and disclosed to the
Lender; and it is absolutely owing by the Account Debtor, without contingency in
any respect;
 
(e)          no purchase order, agreement, document or applicable Laws restricts
assignment of the Account to the Lender (regardless of whether, under the UCC,
the restriction is ineffective), and the applicable Borrower is the sole payee
or remittance party shown on the invoice;
 
(f)           no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to the Lender hereunder; and
 
78

--------------------------------------------------------------------------------

(g)          to each Borrower’s knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to any
proceeding under any Debtor Relief Laws, and has not failed, or suspended or
ceased doing business; and (iii) there are no proceedings or actions threatened
or pending against any Account Debtor that could reasonably be expected to have
a material adverse effect on the Account Debtor’s financial condition.
 
(h)          each Account, item of Inventory or item of Equipment which
Borrowers shall, expressly or by implication, request Lender to classify as an
Eligible Account, as Eligible Inventory or Eligible Equipment, respectively,
shall, as of the time when such request is made, conform in all respects to the
requirements of such classification as set forth in the respective definitions
of Eligible Account, and Eligible Inventory and Eligible Equipment as set forth
herein and as otherwise established by the Lender in its Credit Judgment from
time to time.

 
6.21         Anti-Terrorism Laws and Foreign Asset Control Regulations.  Each
Loan Party and its Subsidiaries is in compliance in all material respects with,
and the advances of the Loans and use of the proceeds thereof will not violate,
(a) the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) and any other enabling
legislation or executive order relating thereto, thereto (which for the
avoidance of doubt shall include, but shall not be limited to Executive Order
13224 of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”)) and/or (b) the Uniting And Strengthening
America by Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot Act of 2001).  Furthermore, none of the Borrowers or
their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) knowingly engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.  No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 
6.22         Brokers.  No broker or finder brought about the obtaining, making
or closing of the Loans or transactions contemplated by the Loan Documents
(except as disclosed in the Purchase Agreement and solely with respect to the
Closing Date Acquisition), and no Loan Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith (except as disclosed in the Purchase Agreement and solely
with respect to the Closing Date Acquisition).

 
6.23         Customer and Trade Relations.  There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
customers or suppliers which are, individually or in the aggregate, material to
its operations, to the extent that such cancellation, modification or change
could reasonably be expected to result in a Material Adverse Effect.

 
6.24         Material Contracts.  Schedule 6.24 sets forth all Material
Contracts to which any Loan Party is a party or is bound as of the Closing
Date.  The Loan Parties have delivered true, correct and complete copies of such
Material Contracts to the Lender on or before the date hereof.

79

--------------------------------------------------------------------------------

6.25         Casualty.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other Casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 
6.26         Senior Indebtedness.  All Obligations including those to pay
principal of and interest (including post-petition interest, whether or not
allowed as a claim under bankruptcy or similar laws) on the Loans and other
Obligations, and fees and expenses in connection therewith, constitute “Senior
Indebtedness” or similar term relating to the Obligations and all such
Obligations are entitled to the benefits of the subordination created by the
Intercreditor Agreement or any other applicable Subordinated Indebtedness
Document, as applicable.  Each Loan Party acknowledges that the Lender is
entering into this Agreement and is extending its Commitments in reliance upon
the subordination provisions of the Intercreditor Agreement.
 
6.27         Closing Date Acquisition.  As of the Closing Date, (i) each of the
representations and warranties made by the Loan Parties in the Closing Date
Acquisition Documents is true and correct in all material respects, except to
the extent that such representation and warranty relates to a specific date, in
which case such representation shall be true and correct as of such earlier
date, and (ii) to the knowledge of the Loan Parties, each of the representations
and warranties made by a party, other than a Loan Party, to the Closing Date
Acquisition Documents is true and correct in all material respects, expect to
the extent that such representation and warranty relates to a specific date, in
which case such representation shall be true and correct as of such earlier
date.  At the close of business on the Closing Date, the Closing Date
Acquisition shall have been consummated and completed in accordance with all
applicable Laws.
 
6.28         Inactive Subsidiaries.  Each Subsidiary of the Company which is not
a Loan Party is an Inactive Subsidiary.
 
ARTICLE VII

AFFIRMATIVE COVENANTS
 
So long as the Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, each Loan Party shall, and shall
cause each Subsidiary to:

 
7.01         Financial Statements.  Deliver to the Lender:

 
(a)          as soon as available, but in any event within 90 days after the end
of each Fiscal Year of the Company or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally-recognized standing
reasonably acceptable to the Lender (and Lender acknowledges that UHY LLP is an
acceptable firm) (the “Auditor”), which report and opinion shall be prepared in
accordance with audit standards of the Public Company Accounting Oversight Board
and applicable Securities Laws and shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit and shall include a certificate of the Auditor stating that
in making the examination necessary with respect to such audit it has not become
aware of any Default  in respect of any term, covenant, condition of
Section 8.10 or, if any such Default shall exist, stating the nature and status
of such event; provided that
 
80

--------------------------------------------------------------------------------

the Borrower shall only be required to use reasonable efforts exercised in good
faith to obtain such certificate;

 
(b)         Quarterly, as soon as available, but in any event within 45 days
after the end of each Fiscal Quarter, unaudited consolidated balance sheets of
the Company and its Subsidiaries as of the end of such quarter and the related
statements of income and cash flow for such quarter and for the portion of the
Fiscal Year then elapsed, on a consolidated basis for the Company and its
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Borrower
Agent as prepared in accordance with GAAP and fairly presenting the financial
condition, results of operations, shareholders equity and cash flows for such
month and period, subject to normal year-end adjustments consistent with
historical practices and the absence of footnotes;

 
(c)          Monthly, as soon as available, but in any event within 30 days
after the end of each Fiscal Month (other than for the months of March, June,
September and December which shall be delivered in accordance with
Section 7.01(b), unaudited consolidated balance sheets of the Company and its
Subsidiaries as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on a consolidated basis for the Company and its Subsidiaries, setting
forth in comparative form corresponding figures for the preceding Fiscal Year
and certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial condition, results of
operations, shareholders equity and cash flows for such month and period,
subject to normal year-end adjustments consistent with historical practices and
the absence of footnotes;

 
(d)          as soon as available but not later than 30 days after the end of
each Fiscal Year, annual financial projections of the Company and its
Subsidiaries on a consolidated basis, in form reasonably satisfactory to the
Lender, of (i) monthly consolidated balance sheets and statements of income or
operations and cash flows and (ii) monthly Availability for Borrowers for the
immediately following Fiscal Year.

 
7.02         Borrowing Base Certificate; Other Information.  Deliver to the
Lender, in form and detail reasonably satisfactory to the Lender:

 
(a)          On or before the Wednesday of each week from and after the date
hereof, Borrower Agent shall deliver to the Lender, in form acceptable to the
Lender, a Borrowing Base Certificate as of the last day of the immediately
preceding week, with such supporting materials as the Lender shall reasonably
request (including weekly reporting of rolling forward accounts receivable data
by reporting weekly sales, cash collections and credits and monthly reporting of
gross inventory, inventory ineligibles and accounts receivable ineligibles). 
All calculations of Availability in any Borrowing Base Certificate shall
originally be made by the Borrower Agent and certified by a Responsible Officer
of the Borrower Agent, provided that the Lender may from time to time review and
adjust any such calculation (a) to reflect its reasonable estimate of declines
in value of any Collateral, due to collections received in the Concentration
Account or otherwise; (b) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting Collateral; and (c) to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect the Reserves or the Borrowing Base.

 
(b)          On or before the 20th day of each calendar month from and after the
date hereof (or while a Default exists, more frequently upon the request of the
Lender), Borrower Agent shall deliver to the Lender, in the form reasonably
acceptable to the Lender, (i) reconciliations of all Borrowers’ Accounts as
shown on the month end Borrowing Base Certificate for the immediately preceding
month to Borrowers’ accounts receivable agings, to Borrowers’ general ledger and
to Borrowers’ most recent
 
81

--------------------------------------------------------------------------------

financial statements, (ii) accounts payable agings, (iii) accounts receivable
agings, (iv) reconciliations of Borrowers’ Inventory as shown on Borrowers’
perpetual inventory, to Borrowers’ general ledger and to Borrowers’ financial
statements and (v) Inventory status reports, all with supporting materials as
the Lender shall reasonably request;

 
(c)          a Compliance Certificate executed by the chief financial officer of
Borrower Agent which certifies compliance with Section 8.12 and provides a
reasonably detailed calculation of the Fixed Charge Coverage Ratio delivered
(i) concurrently with delivery of financial statements under Sections 7.01(a),
7.01(b) and 7.01(c) above;

 
(d)          promptly after the same are available, copies of each annual
report, proxy or financial statement sent to the stockholders of the Company,
and copies of all annual, regular, periodic and special reports and registration
statements which the Company may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Lender pursuant hereto;
 
(e)           at the Lender’s request (but not more frequently than monthly
unless a Default has occurred and is continuing), a listing of each Borrower’s
trade payables, specifying the trade creditor and balance due, all in form
reasonably satisfactory to the Lender; and
 
(f)           promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Lender may from time to
time reasonably request.

 
7.03         Notices.  Promptly notify the Lender:

 
(a)           of the occurrence of any Default;
 
(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary or, to the knowledge of any Borrower, to the extent that any
Responsible Officer is aware of such breach, non-performance or default, a
breach or non-performance of, or default under, a Contractual Obligation to
which any Loan Party or any Subsidiary is a party by the other party thereto;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws; (iv) the violation or receipt by any Loan Party or any
Subsidiary of written assertion, to the extent a Responsible Officer is aware of
such assertion, of violation of any applicable Law;
 
(c)           of the occurrence of any ERISA Event that could reasonably be
expected to result in liability to any Loan Party of $250,000 or more;
 
(d)           the creation or acquisition of any Subsidiary;
 
(e)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;
 
(f)           of any change in any Loan Party’s chief executive officer,
president or chief financial officer;
 
82

--------------------------------------------------------------------------------

(g)           of the discharge by any Loan Party of its present Auditors or any
withdrawal or resignation by such Auditors;
 
(h)          of any collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent;
 
(i)           of the filing of any Lien for unpaid Taxes against any Loan Party
in excess of $25,000;
 
(j)           the receipt of any notice from a supplier, seller, or agent
pursuant to either PACA or PASA with respect to any aggregate liability of
$25,000 or more;
 
(k)           of any Event of Loss with respect to any material portion of the
Collateral;
 
(l)           any facts or circumstances that could reasonably likely give rise
to a Change of Control;
 
(m)          within two Business Days of receipt or sending, as applicable,
copies of any notices (including notices of default or acceleration) received
from any Subordinated Lender or given by any Loan Party to any Subordinated
Lender;
 
(n)           within five Business Days following the date that any Inactive
Subsidiary is no longer an Inactive Subsidiary;
 
(o)          within two Business Days of becoming aware thereof, notify Lender
if any Inventory or Equipment identified by Borrowers to Lender as Eligible
Inventory or Eligible Equipment becomes ineligible for any reason; and
 
(p)          of any failure by any Loan Party to pay rent at any of such Loan
Party’s locations if such failure continues for more than fifteen (15) days
following the day on which such rent first came due.
 
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 
7.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being Properly
Contested; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property, except to the extent that any such Lien would otherwise be
permitted by Section 8.01 or the same are being Properly Contested; and (c) all
Indebtedness having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $250,000 as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

 
7.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 8.04; (b) take all reasonable action to maintain all
rights,
 
83

--------------------------------------------------------------------------------

privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered Intellectual Property, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 
7.06         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its properties (other than insignificant properties) and equipment necessary
in the operation of its business in good working order and condition, ordinary
wear and tear excepted except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

 
7.07         Maintenance of Insurance.
 
(a)          Except as provided in clause (b) below, maintain with (i) companies
having an A.M. Best Rating of at least “A-” or (ii) financially sound and
reputable insurance companies reasonably acceptable to the Lender and not
Affiliates of the Loan Parties, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations or as is required by applicable Law (including, without
limitation, workmen’s compensation, public liability, business interruption and
property damage insurance), of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Lender.

 
(b)          Maintain insurance against Casualty to the Real Estate under a
policy or policies covering such risks as are presently included in “special
form” (also known as “all risk”) coverage, including such risks as are
ordinarily insured against by similar businesses, but in any event including
fire, lightning, windstorm, hail, explosion, riot, riot attending a strike,
civil commotion, damage from aircraft, smoke, vandalism, and malicious
mischief.  Unless otherwise agreed in writing by the Lender, such insurance
shall be for the full insurable value of the Real Estate on a replacement cost
basis, with a deductible amount, if any, reasonably satisfactory to the Lender. 
The term “full insurable value” means one hundred percent (100%) of the actual
replacement cost of the Real Estate, including tenant improvements (excluding
excavation costs and costs of underground flues, pipes, drains and other
uninsurable items).
 
(c)          Cause all Casualty policies, including fire and extended coverage
policies, maintained with respect to any Collateral (including the Real Estate)
to be endorsed or otherwise amended to include (i) a non-contributing mortgagee
clause (regarding improvements to real property) and lenders’ loss payable
clause (regarding personal property), in form and substance reasonably
satisfactory to the Lender, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Lender, (ii) a provision to the effect that none of
the Loan Parties, Credit Parties or any other Person shall be a co-insurer and
(iii) such other provisions as the Lender may reasonably require from time to
time to protect the interests of the Credit Parties.
 
(d)          Cause commercial general liability policies to be endorsed to name
the Lender as an additional insured; and cause business interruption policies to
name the Lender as a loss payee and to be endorsed or amended to include (i) a
provision that, from and after the Closing Date, the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Lender, (ii) a provision to the effect that none of the Loan Parties, the
Lender or any other party shall be a co‑insurer
84

--------------------------------------------------------------------------------

and (iii) such other provisions as the Lender may reasonably require from time
to time to protect the interests of the Credit Parties.
 
(e)           Cause each such policy referred to in this Section 7.07 to also
provide that it shall not be canceled, or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Lender (giving the Lender the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Lender.
 
(f)           Deliver to the Lender, prior to the cancellation, or non‑renewal
of any such policy of insurance, a copy of a renewal or replacement policy or
insurance certificate (or other evidence of renewal of a policy previously
delivered to the Lender, including an insurance binder) together with evidence
reasonably satisfactory to the Lender of payment of the premium then due
therefor.
 
(g)          Permit any representatives that are designated by the Lender to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby.  The Loan Parties shall pay the reasonable and documented,
out-of-pocket fees and expenses of any representatives retained by the Lender to
conduct any such inspection; provide that the Borrowers shall only be obligated
to pay such fees and expenses for one (1) such inspection during any twelve (12)
month period (unless an Event of Default has occurred and is continuing).
 
(h)          None of the Credit Parties, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 7.07.  Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees.  If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees.  The designation of any form,
type or amount of insurance coverage by the any Credit Party under this
Section 7.07 shall in no event be deemed a representation, warranty or advice by
such Credit Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.
 
(i)           The Lender is authorized, at its sole and absolute option, to
commence, appear in and prosecute, in its own or any Borrower’s name, any action
or proceeding relating to any Event of Loss, and to make proof of loss for and
to settle or compromise any claim in connection therewith.  In such case, the
Lender shall have the right to receive all Condemnation Awards and Insurance
Proceeds, and may deduct therefrom any and all of its expenses incurred at any
time incurred in connection therewith.  However, so long as no Event of Default
has occurred and is continuing and the Borrowers are diligently pursuing their
rights and remedies with respect to any claim arising from such Event of Loss,
the Lender will obtain the Borrower Agent’s written consent (which consent shall
not be unreasonably withheld or delayed) before making proof of loss for or
settling or compromising such claim.  Each Borrower agrees to diligently assert
its rights and remedies with respect to each such claim and to promptly pursue
the settlement and compromise of each such claim subject to the Lender’s
approval, which approval shall not be unreasonably withheld or delayed.  If,
prior to the receipt by the Lender of any Condemnation Award or Insurance
Proceeds, any Real Estate shall have been sold pursuant to the provisions of a
Mortgage, the Lender shall have the right to receive such funds.  If any
Condemnation Awards or Insurance Proceeds are paid to a Borrower, that Borrower
shall receive the same in trust for the Lender.  Within five (5) days after
Borrower’s receipt of any Condemnation Awards or Insurance Proceeds, such
Borrower shall deliver such awards or proceeds to the Lender in the form in
which they were received, together with any
85

--------------------------------------------------------------------------------

endorsements or documents that may be necessary to effectively negotiate or
transfer the same to the Lender.  Each Borrower agrees to execute and deliver
from time to time, upon the request of the Lender, such further instruments or
documents as may be requested by the Lender to confirm the grant and assignment
to Lender of any Condemnation Awards or Insurance Proceeds.

 
7.08         Utilization of Net Proceeds.
 
(a)          Net Cash Proceeds arising from any Event of Loss with respect to
any Real Estate must be utilized either for payment of the Obligations or for
the restoration of such Real Estate.  Net Cash Proceeds may be utilized for the
restoration of such Real Estate only if no Default shall exist and only if in
the reasonable judgment of the Lender (i) there has been no material adverse
change in the financial viability of the improvements on such Real Estate, (ii)
the Net Cash Proceeds, together with other funds deposited with the Lender for
that purpose, are sufficient to pay the cost of the restoration pursuant to a
budget and plans and specifications approved by the Lender, (iii) the
restoration can be completed prior to the Maturity Date and prior to the date
required by any purchase and sale agreement or by any Lease, and (iv) following
restoration, such Real Estate will have a fair market value at least equal to
its fair market value immediately prior to the Event of Loss.  Otherwise, Net
Cash Proceeds shall be utilized for payment of the Obligations in such order and
in such proportions as determined by the Lender in its sole discretion.

 
(b)          If Net Cash Proceeds are to be utilized for the restoration of such
Real Estate, (i) the Borrowers shall, at their sole cost and expense, promptly
commence and diligently and continuously perform to completion the restoration
in a good and workmanlike manner and in compliance with all Laws and the
requirements of the Permitted Liens, whether or not the Borrowers shall have
satisfied the requirements of this Section 7.08(b) in order to cause the Net
Cash Proceeds to be made available for such restoration and whether or not such
insurance proceeds on account of the Casualty shall be sufficient for such
purpose, and (ii) the Net Cash Proceeds, together with any other funds deposited
with the Lender for that purpose, must be deposited in a an account maintained
by the Lender solely for the purposes described in this Section 7.08
(“Borrower’s Deposit Account”), which shall be a non-interest-bearing account. 
Subject to the terms of this Section 7.08, the Lender shall have the exclusive
right to manage and control all funds in the Borrower’s Deposit Account, but the
Lender shall have no fiduciary duty with respect to such funds.  Prior to the
advance by the Lender of any funds so deposited and the commencement of such
restoration, the Borrowers shall take all steps necessary to avoid the
imposition of any mechanics’ liens on the Real Estate or the improvements
thereon.  Thereafter, the Lender will advance the deposited funds from time to
time to the Borrowers for the payment of costs of restoration of the Real Estate
upon presentation of evidence by the Borrowers acceptable to the Lender that
such portion of the restoration has been completed satisfactorily and
Lien-free.  If at any time the Lender reasonably determines that there is a
deficiency in the funds available in the Borrower’s Deposit Account to complete
the restoration as contemplated, then the Borrowers shall promptly deposit in
the Borrower’s Deposit Account additional funds equal to the amount of the
deficiency.  Any account fees and charges may be deducted from the balance, if
any, in the Borrower’s Deposit Account.

 
(c)           Each Borrower grants to Lender a security interest in the
Borrower’s Deposit Account and all funds hereafter deposited to such deposit
account, and any proceeds thereof, as security for the Obligations.  Such
security interest shall be governed by the UCC, and the Lender shall have
available to it all of the rights and remedies available to a secured party
thereunder.  The Borrower’s Deposit Account may be established and held in such
name or names as the Lender shall deem appropriate, including in the name of the
Lender.  Each Borrower hereby constitutes and appoints the Lender and any
officer or agent of the Lender its true and lawful attorneys-in-fact with full
power of substitution to open the Borrower’s Deposit Account and to do any and
every act that Borrower might do on its own behalf to fulfill the terms of this
Section, provided, however, the Lender shall not exercise such
86

--------------------------------------------------------------------------------

power (other than the power to open the Borrower’s Deposit Account) unless an
Event of Default has occurred and is continuing.  To the extent permitted by
Law, each Borrower hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  It is understood and agreed that this power
of attorney, which shall be deemed to be a power coupled with an interest,
cannot be revoked.

 
7.09         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including without limitation all applicable
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being Properly
Contested; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 
7.10         Books and Records.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
(subject to normal year-end adjustments consistent with historical practices)
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Loan Parties or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over any Loan Party or such Subsidiary, as the case may
be.

 
7.11          Inspection Rights and Appraisals; Meetings with the Lender.
 
(a)           Permit the Lender or its designees or representatives from time to
time, subject to reasonable notice and normal business hours (except, in each
case, when a Default exists), to conduct Field Exams and/or appraisals of
Inventory and to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its officers and Auditors; provided that representatives of
the Borrower Agent shall be given the opportunity to participate in any
discussions with the Auditors.  The Lender shall not have any duty to any Loan
Party to share any results of any Field Exam with any Loan Party.  Appraisals
may be shared with the Borrower Agent upon request.  The Loan Parties
acknowledge that all Field Exams, appraisals and reports are prepared by or for
the Lender for its purposes, and Loan Parties shall not be entitled to rely upon
them.

 
(b)           Reimburse the Lender for all reasonable and documented
out-of-pocket charges, costs and expenses of the Lender in connection with up to
two Field Exams during any twelve (12) month period; provided, however, that if
a Field Exam is initiated during a Default, all charges, costs and expenses
therefor shall be reimbursed by the Loan Parties without regard to such limits.

 
(c)           Reimburse the Lender for all reasonable and documented
out-of-pocket charges, costs and expenses of the Lender in connection with up to
one Inventory appraisal during any twelve (12) month period; provided, however,
that if an Inventory appraisal is initiated during a Default, all charges, costs
and expenses therefor shall be reimbursed by the Loan Parties without regard to
such limits.

 
(d)           Reimburse the Lender for all reasonable and documented
out-of-pocket charges, costs and expenses of the Lender in connection with Real
Estate and Equipment appraisals initiated by the Lender during a Default.
 
(e)           Without limiting the foregoing, the Loan Parties will participate
and will cause their key management personnel to participate in meetings with
the Lender periodically during each year, which meetings shall be held at such
times and such places as may be reasonably requested by the Lender.

 
7.12         Use of Proceeds.  Use the proceeds of the Credit Extensions (i) to
refinance certain Indebtedness under the Existing Agreement, (ii)  to finance
the Closing Date Acquisition, (iii) to pay fees
87

--------------------------------------------------------------------------------

and expenses in connection with the Transactions, and (iv) for working capital,
capital expenditures, and other general corporate purposes not in contravention
of any Law or of any Loan Document.

 
7.13         New Domestic Subsidiaries.  As soon as practicable but in any event
within 3 Business Days following the acquisition or creation of any Domestic
Subsidiary cause to be delivered to the Lender each of the following, as
applicable:
 
(a)          a joinder agreement acceptable to the Lender duly executed by such
Domestic Subsidiary, together with executed counterparts of each other Loan
Document reasonably requested by the Lender, including all Security Instruments
and other documents reasonably requested to establish and preserve the Lien of
the Lender in all Collateral of such Domestic Subsidiary;
 
(b)           (i) Uniform Commercial Code financing statements naming such
Person as “Debtor” and naming the Lender for the benefit of the Credit Parties
as “Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Lender and its special counsel to be filed in all Uniform
Commercial Code filing offices and in all jurisdictions in which filing is
necessary to perfect in favor of the Lender for the benefit of the Credit
Parties the Lien on the Collateral conferred under such Security Instrument to
the extent such Lien may be perfected by a Uniform Commercial Code or PPSA
filing, and (ii) pledge agreements, control agreements, Documents and original
collateral (including pledged Equity Interests, Securities and Instruments) and
such other documents and agreements as may be reasonably required by the Lender,
all as necessary to establish and maintain a valid, perfected security interest
in all Collateral in which such Domestic Subsidiary has an interest consistent
with the terms of the Loan Documents, provided that notwithstanding anything to
the contrary in this Section 7.13, no Loan Party shall be required to take any
Excluded Perfection Action or deliver any documents or agreements with respect
to an Excluded Perfection Action;
 
(c)          upon the request of the Lender, an opinion of counsel to each such
Domestic Subsidiary and addressed to the Lender, in form and substance
reasonably acceptable to the Lender, each of which opinions may be in form and
substance, including assumptions and qualifications contained therein,
substantially similar to those opinions of counsel delivered pursuant to
Section 5.01(a); and
 
(d)          current copies of the Organization Documents of each such Domestic
Subsidiary, minutes of duly called and conducted meetings (or duly effected
consent actions) of the Board of Directors, partners, or appropriate committees
or governing bodies thereof (and, if required by such Organization Documents or
applicable law, of the shareholders, members or partners) of such Person
authorizing the actions and the execution and delivery of documents described in
this Section 7.13, all certified by the applicable Governmental Authority or
appropriate officer as the Lender may elect.

 
7.14         New Foreign Subsidiaries.  As soon as practicable but in any event
within 3 Business Days following the acquisition or creation of any Foreign
Subsidiary cause to be delivered to the Lender a pledge of 65% of the Equity
Interests of each such Foreign Subsidiary, provided that notwithstanding
anything to the contrary in this Section 7.14, no Loan Party shall be required
to take any Excluded Perfection Action or deliver any documents or agreements
with respect to an Excluded Perfection Action.

 
7.15        Compliance with ERISA.  Do, and cause the Loan Parties and each
ERISA Affiliate to do, each of the following, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect: 
(a) maintain each Plan and each Foreign Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Laws; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) cause each Plan and each Foreign Plan to
maintain any required approvals by any Governmental Authority regulating
88

--------------------------------------------------------------------------------

such Plan, (d) make all required contributions to any Plan subject to the
Pension Funding Rules, and (e) make all required contributions and payments to
any Foreign Plans.

 
7.16         Further Assurances.  At the Borrowers’ cost and expense, upon
request of the Lender, duly execute and deliver or cause to be duly executed and
delivered, to the Lender such further instruments, documents, certificates,
financing and continuation statements, and do and cause to be done such further
acts that may be reasonably necessary or advisable in the reasonable opinion of
the Lender to carry out more effectively the provisions and purposes of this
Agreement, the Security Instruments and the other Loan Document, provided,
however, unless an Event of Default has occurred no Lien on the Equity Interests
or assets of an Inactive Subsidiary shall be required to be granted to Lender;
and provided further, however, if an Event of Default has occurred then at any
time thereafter within five days of the Lender’s request the Company shall cause
a Lien on the Equity Interests and assets of each Inactive Subsidiary to be
granted in favor of Lender.

 
7.17         Licenses.  (a)  Keep in full force and effect each License (i) the
expiration or termination of which could reasonably be expected to materially
adversely affect the realizable value in the use or sale of a material amount of
Inventory or (ii) the expiration or termination of which could reasonably be
expected to have a Material Adverse Effect (each a “Material License”);
(b) promptly notify the Lender of (i) any material modification to any such
Material License that could reasonably be expected to result in a Material
Adverse Effect and (ii) entering into any new Material License, provided that
the failure to deliver any new Material License shall not result in a Default or
Event of Default; (c) pay all Royalties (other than immaterial Royalties or
Royalties being Properly Contested) arising under such Material Licenses when
due (subject to any cure or grace period applicable thereto); and (d) notify the
Lender of any material default or material breach asserted in writing by any
Person to have occurred under any such Material License.

 
7.18         Environmental Laws.  Conduct its operations and keep and maintain
its Real Estate in material compliance with all Environmental Laws, other than
any such non-compliance which would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect; (b) obtain and
renew all environmental permits necessary for its operations and properties,
other than any environmental permits the failure of which to obtain would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; and (c) implement any and all investigation,
remediation, removal and response actions that are required to comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under or about any of its Real Estate other than any such non-compliance which
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect.

 
7.19         Landlord and Storage Agreements.  Except as otherwise expressly
permitted hereunder, make all payments and otherwise perform all obligations in
respect of all Leases of real property to which any Loan Party or any of its
Subsidiaries is a party and not allow such Leases to lapse or be terminated by
the applicable Loan Party or Subsidiary or any rights to renew such leases to be
forfeited or cancelled by the applicable Loan Party or Subsidiary, notify the
Lender of any default by the applicable Loan Party or Subsidiary with respect to
such Leases and cooperate with the Lender in all respects to cure any such
default by the applicable Loan Party or Subsidiary, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do any of the
foregoing, either individually or in the aggregate, could not be reasonably
likely to have a Material Adverse Effect.

 
7.20        Material Contracts.  Perform and observe all the payment terms and
other material terms and provisions of each Material Contract to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its
89

--------------------------------------------------------------------------------

terms, take all such action to such end as may be from time to time reasonably
requested by the Lender and, upon reasonable request of the Lender, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do any of
the foregoing, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 
7.21        Treasury Management Services.  Commencing with the date which is
ninety (90) days after the Closing Date, and at all times thereafter, each
Borrower shall maintain its lockbox deposit accounts exclusively with the Lender
or Bank of Montreal (as directed by the Lender) and shall utilize the Lender or
Bank of Montreal for its primary disbursement account and other Treasury
Management and Other Services, except for the accounts set forth on Part (a) of
Schedule 6.19 that are maintained with Royal Bank of Canada as of the Closing
Date and Excluded Deposit Account maintained under clause (d) of the definition
of “Excluded Deposit Accounts”.
 
7.22        Tracing of Proceeds of Loans.  Each Borrower shall maintain and
cause each other Loan Party to maintain, detailed and accurate accounting and
records of proceeds of the Loans and transfers of proceeds of the Loans (i)
received by it from Lender, (ii) transferred from it to any other Loan Party,
and (iii) received by it from another Borrower.  Each Borrower acknowledges that
its ability to obtain the Loans hereunder is made possible by the fact that the
Borrowers are co-borrowers under this Agreement and the other Loan Documents,
and are operated as one enterprise.  Each Borrower agrees that (i) the business
operations of each Borrower and each other Loan Party are interrelated and
complement one another, and such entities have a common business purpose and
common management, and (ii) the proceeds of Loans hereunder will benefit each
Borrower and each other Loan Party, severally and jointly, regardless of which
Borrower or other Loan Party requests or receives part or all of any Loans.  Not
in any way in limitation of any other provisions set forth herein, such books
and records may be reviewed and copied by the Lender at Borrower’s expense at
reasonable intervals and upon reasonable notice given by the Lender to Borrower
Agent.
 
ARTICLE VIII

NEGATIVE COVENANTS
 
So long as the Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, no Loan Party shall, nor shall it
permit any Subsidiary to, directly or indirectly:

 
8.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following (“Permitted Liens”):

 
(a)           Liens in favor of the Lender pursuant to any Loan Document;

 
(b)           Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased from the amount outstanding on the date of renewal or extension,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted under Section 8.02(b);

 
(c)           Liens for taxes, assessments or other governmental charges, not
yet due or which are being Properly Contested;
 
90

--------------------------------------------------------------------------------

(d)          Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
landlords or other like Liens imposed by Law or arising in the Ordinary Course
of Business which are not overdue for a period of more than 45 days or which are
being Properly Contested;

 
(e)          Liens, pledges or deposits in the Ordinary Course of Business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
 
(f)           Liens on deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the Ordinary Course of
Business;

 
(g)           (i) “Permitted Encumbrances” as defined in the Mortgages on the
Mortgaged Properties, and (ii) Liens with respect to minor imperfections of
title and easements, rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other similar restrictions, charges,
encumbrances or title defects affecting real property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person and do not materially
detract from the value of or materially impair the use by the Loan Parties in
the ordinary course of its business of the property subject to or to be subject
to such encumbrance;
 
(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01 or securing appeal or other surety bonds
related to such judgments;

 
(i)          Liens securing Indebtedness permitted under Section 8.02(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

 
(j)          Liens securing Assumed Indebtedness of the Loan Parties permitted
pursuant to Section 8.02(f); provided that (i) such Liens do not at any time
encumber any property other than property of the Subsidiary acquired, or the
property acquired, and proceeds thereof in connection with such Assumed
Indebtedness and shall not attach to any assets of the Loan Parties theretofore
existing or (except for any such proceeds) which arise after the date thereof
and (ii) the Assumed Indebtedness and other secured Indebtedness of the Loan
Parties secured by any such Lien does not exceed the fair market value of the
property being acquired in connection with such Assumed Indebtedness;
 
(k)           operating leases or subleases granted by the Loan Parties to any
other Person in the Ordinary Course of Business;
 
(l)           non-exclusive licenses and sublicenses of intellectual property
granted by a Loan Party or any Subsidiary of a Loan Party in the Ordinary Course
of Business on an arm’s-length basis;
 
(m)          Liens arising from the filing of precautionary UCC or PPSA
financing statements with respect to any operating lease;
 
(n)           involuntary Liens securing amounts less than $50,000 in the
aggregate outstanding at any one time and which are being Properly Contested;
 
91

--------------------------------------------------------------------------------

(o)           Liens on cash securing reimbursement obligations with respect to
the Existing Letters of Credit and other contingent obligations as set forth in
that certain letter from The PrivateBank and Trust Company to CCP and others
dated on or about the date hereof;
 
(p)           Liens in favor of collecting banks arising by operation of law
under Section 4-210 of the UCC or, with respect to collecting banks, under
Section 4‑208 of the UCC;
 
(q)           Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
 
(r)           Liens in favor of customs and revenue authorities imposed by Law
to secure payment of customs duties in connection with the importation of goods
and arising in the Ordinary Course of Business which are not overdue for a
period of more than 30 days or which are being Properly Contested; and
 
(s)         Liens on insurance policies, the proceeds thereof and deposits made
in the Ordinary Course of Business to secure Indebtedness owing to insurance
carriers for Indebtedness permitted in Section 8.02(m).
 
Notwithstanding the foregoing, no Inactive Subsidiary shall grant or have any of
its assets subject to a Lien other than Liens permitted under clause (c), (e) or
(g) of Section 8.01.

 
8.02         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, except:

 
(a)           Indebtedness under the Loan Documents;

 
(b)           Indebtedness outstanding on the date hereof and listed on
Schedule 8.02 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the average life to
maturity of any refinancing, refunding, renewal or extension of such
Indebtedness permitted hereby is not less than the then average life to maturity
of the Indebtedness so refinanced or replaced, (iii)  the direct or contingent
obligors with respect to such Indebtedness are not changed as a result of or in
connection with such refinancing, refunding, renewal or extension, (iv) any
refinancing, refunding, renewal or extension of Indebtedness that is
Subordinated Indebtedness shall not be permitted, (v) the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the greater of the (A) interest rate for the
Indebtedness being refinanced, refunded, renewed, or extended and (B) the
otherwise market rate of interest for such Indebtedness, and (vi) such
refinancing, renewal, or extension does not impair or restrict, in any material
respect greater than as contained in the Indebtedness being refinanced,
refunded, renewed or extended, the ability of the Loan Parties to make
Distributions or transfer money and other property to or otherwise enter into
transactions among the other Loan Parties.

 
(c)          Guarantees of any Borrower in respect of Indebtedness otherwise
permitted hereunder of any other Borrower; provided that no Loan Party or any
other Subsidiary of the Company shall Guarantee the Subordinated Indebtedness
unless such Guarantee shall be subordinated to the Obligations on substantially
the same terms as such Subordinated Indebtedness;
 
92

--------------------------------------------------------------------------------

(d)          obligations (contingent or otherwise) of the Borrowers existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the Ordinary Course of Business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, cash flows or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 
(e)          Indebtedness in respect of Capital Leases, Synthetic Lease
Obligations and purchase money obligations for real property and fixed or
capital assets within the limitations set forth in Section 8.01(i); provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $750,000;

 
(f)           Assumed Indebtedness of the Borrowers in an aggregate principal
amount not to exceed $750,000 at any time outstanding;
 
(g)           the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;

 
(h)          unsecured Indebtedness of (A) any Borrower owing to any other
Borrower, (B) any Subsidiary that is not a Loan Party owing to any other
Subsidiary that is not a Loan Party, (C) any Loan Party to any Subsidiary not a
Loan Party, and (D) any Subsidiary that is not a Loan Party owing to any Loan
Party;
 
(i)           surety bonds permitted under Section 8.01;
 
(j)           unsecured Subordinated Indebtedness, other than the Specified
Subordinated Indebtedness, if the Subordinated Indebtedness is unsecured and is
at all times subject to an Intercreditor Agreement;
 
(k)           unsecured Specified Subordinated Indebtedness if the Specified
Subordinated Indebtedness is unsecured, does not exceed an aggregate principal
amount of $1,000,000 and is at all times subject to an Intercreditor Agreement;
 
(l)            reimbursement obligations with respect to the Existing Letters of
Credit;

 
(m)          Indebtedness arising from the financing of insurance premiums in
the Ordinary Course of Business;
 
(n)          unsecured Indebtedness representing deferred compensation to
employees for actual services rendered of the Borrower and its Subsidiaries
incurred in the Ordinary Course of Business and for which adequate reserves in
accordance with GAAP are being maintained by such Persons;
 
(o)          unsecured cash management obligations and other Indebtedness in
respect of netting services, automatic clearinghouse arrangements, overdraft
protection, and other cash management and similar arrangements, in each case, in
the Ordinary Course of Business and not relating to amounts past due for more
than three (3) Business Days; and
 
(p)          unsecured Indebtedness owing to banks or other financial
institutions under company credit cards issued to officers and employees for
business-related expenses in the Ordinary
93

--------------------------------------------------------------------------------

Course of Business; provided that such Indebtedness is extinguished within
ninety (90) days after its incurrence.
 
Notwithstanding the foregoing, no Inactive Subsidiary shall incur or be
obligated on any Indebtedness except as permitted by Section 8.16 and
Section 8.02(h).

 
8.03         Investments.  Make any Investments, except:
 
(a)          Investments held by the Loan Parties in the form of Cash
Equivalents that are subject to the Lender’s Lien and control, pursuant to
documentation in form and substance satisfactory to the Lender;

 
(b)          loans and advances to officers, directors and employees of the Loan
Parties and Subsidiaries made in the Ordinary Course of Business in an aggregate
amount at any one time outstanding not to exceed $100,000;

 
(c)           Investments by the Loan Parties and their Subsidiaries in their
respective Subsidiaries outstanding on the date hereof;

 
(d)          Investments by the Loan Parties and their Subsidiaries in their
respective Subsidiaries that are Inactive Subsidiaries that are used to
immediately fund obligations and liabilities for environmental matters and
related expenses which the Inactive Subsidiaries are permitted under this
Agreement to incur or make;
 
(e)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 
(f)           Guarantees permitted by Section 8.02;

 
(g)          Investments existing as of the date hereof (including those set
forth on Schedule 6.13(a) and (b)) and those as set forth in Schedule 8.03
(which Schedule 8.03 shall show, as of the date hereof, the amount, obligor or
issuer and maturity, if any, of any listed Investment) and extensions or
renewals thereof, provided that no such extension or renewal shall be permitted
if it would (i) increase the amount of such Investment at the time of such
extension or renewal or (ii) result in a Default hereunder;

 
(h)          any unsecured Indebtedness permitted under Section 8.02(h) which is
an Investment;

 
(i)           Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers;
 
(j)           endorsements for collection or deposit in the Ordinary Course of
Business consistent with past practice; and
 
(k)           the Closing Date Acquisition.
 
Notwithstanding the foregoing, no Inactive Subsidiary shall incur or make any
Investment, other than as permitted under clauses (d), (g) or (h) in this
Section 8.03.

94

--------------------------------------------------------------------------------

8.04         Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, except that, so long as no Default exists or would
result therefrom:

 
(a)           any Subsidiary of the Company may merge or consolidate with or
liquidate or dissolve into a Loan Party; provided, that, the Loan Party shall be
the continuing or surviving Person;
 
(b)          any Subsidiary that is not a Loan Party may merge into any other
Subsidiary that is not a Loan Party; provided, that, when any wholly-owned
Subsidiary is merging with another Subsidiary that is not wholly-owned, the
wholly-owned Subsidiary shall be the continuing or surviving Person; and
 
(c)           any Inactive Subsidiary may dissolve, liquidate or wind-down in
accordance with all applicable Laws.

 
8.05         Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 
(a)           Dispositions of Inventory in the Ordinary Course of Business;

 
(b)          Dispositions in the Ordinary Course of Business of Equipment or
fixed assets that are obsolete, worn out or no longer useful to the Core
Business for so long as (i) no Event of Default has occurred and is continuing
at the time of such Disposition, (ii) the aggregate fair market value or a book
value, whichever is more, of such Equipment and fixed assets does not exceed
$400,000 in any twelve-month period and (iii) all proceeds thereof are
(A) remitted to the Lender for application to the Obligations in accordance with
Section 2.05(b) or (B) applied to the replacement of such Equipment or fixed
assets with Equipment or other fixed assets of like kind, function and value
within 180 days after any such Disposition and the replacement Equipment or
other fixed assets shall be free and clear of Liens other than Permitted Liens;

 
(c)          Dispositions that constitute (i) an Investment permitted under
Section 8.03, (ii) a Lien permitted under Section 8.01, (iii) a merger,
dissolution, consolidation or liquidation permitted under Section 8.04(a), or
(iv) a Distribution permitted under Section 8.06;

 
(d)          Dispositions of assets or property that result from an Event of
Loss in respect of such asset or property that do not otherwise constitute an
Event of Default; provided, however, that the foregoing shall not constitute an
Event of Default so long as (i) Borrower is in compliance with Section 7.08 if
such Disposition is of Mortgaged Property, or (ii) Borrower is in compliance
with Section 2.05(b)(i) if such Disposition is not of Mortgaged Property;
 
 
(e)          Dispositions that consist of the sale or discount in the Ordinary
Course of Business of overdue accounts receivable that are not Eligible
Accounts, in an aggregate original amount for all such Accounts in any Fiscal
Year of up to $100,000, but only in connection with the compromise or collection
thereof, provided that the Net Cash Proceeds from such Disposition shall be
deposited in the Concentration Account;

 
(f)           Dispositions among the Loan Parties or by any Subsidiary to a Loan
Party;

 
(g)           Dispositions by any Subsidiary which is not a Loan Party to
another Subsidiary that is not a Loan Party;
 
95

--------------------------------------------------------------------------------

(h)          the lapse or abandonment in the Ordinary Course of Business of any
registrations or applications for registration of any Intellectual Property
which is not material to any Loan Party’s business;
 
(i)          Dispositions of Equipment to the extent such equipment is exchanged
for credit against the purchase price of similar replacement equipment in the
Ordinary Course of Business and is otherwise done in compliance with this
Agreement; and
 
(j)           Dispositions of assets or property by any Inactive Subsidiary,
provided that, at the time of such Disposition, no Event of Default has occurred
and is then continuing, and the Borrowers, within one (1) Business Day of the
consummation of such Disposition, pay to the Lender an amount equal to 100% of
the Net Cash Proceeds arising from such Disposition.

 
8.06         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, in each case (except Section 8.06(a)) so long as no Default shall
have occurred and be continuing (both before or as a result of the making of
such Restricted Payment):

 
(a)           each Subsidiary may make Restricted Payments to any Borrower;
 
(b)           the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)           the Company may make Restricted Payments to the holder the
Specified Subordinated Indebtedness if permitted by the applicable Intercreditor
Agreement; and
 
(d)          the Company and each Subsidiary may make Restricted Payments to
redeem, purchase or acquire from officers, directors, members and employees
Equity Interests of such Person provided the aggregate amount of all such
Restricted Payments permitted shall not exceed, during the term of this
Agreement, $100,000.

 
8.07         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and their Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

 
8.08         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of any Loan Party, whether or not in the Ordinary Course
of Business, other than transactions on fair and reasonable terms substantially
as favorable to such Borrower or such Subsidiary as would be obtainable by such
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to (i) transactions between or among the Loan Parties,
(ii) transactions solely between Subsidiaries that are not Loan Parties and
(iii) the transactions contemplated under the Management Agreement including
amendments to the Management Agreement that do not increase the amount of fees,
expenses and indemnities payable thereunder in excess of the amounts payable
thereunder on the Closing Date and which are not materially adverse to the
interests of the Lender, and provided, further, that the following transactions
shall be permitted:  (a) if no Event of Default has occurred and is then
continuing, the Company may pay or reimburse Equity Investor or one or more
Controlled Investment Affiliates, in the Ordinary Course of Business, for
reasonable out-of-pocket costs and expenses, as or after the incurrence thereof
by the Equity Investor or one of its Controlled Investment Affiliates, pursuant
to its management of the Company’s business, (b) the Specified Subordinated
Indebtedness transaction and, if no Default has occurred and is then continuing,
the payment thereof to the extent permitted pursuant to the terms of this
Agreement and
96

--------------------------------------------------------------------------------

the Intercreditor Agreement, (c) intercompany loans among Loan Parties and other
intercompany loans, if no Default has occurred and is then continuing, to the
extent permitted under Section 8.02, (d) any Investment permitted under
Sections 8.03(b), (c), (d), (g), (h) and (i), and (e) any issuance of Equity
Interest of the Company or other payments, grants or awards in cash, securities
or otherwise pursuant to, or the fund of, any employment agreements,
compensation plans, employee incentive plans, agreements or arrangements, stock
option or stock appreciation plans or agreements, or similar plans, agreements
or arrangements of the Company.

 
8.09         Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that:
 
(a)           requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person; or
 
(b)          limits the ability (i) of any Subsidiary to make Restricted
Payments to the Company or any Borrower or to otherwise transfer property to the
Company or any Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of
the Borrowers or become a direct Borrower hereunder, or (iii) of any Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.02(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness.

 
8.10         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner that might cause the Credit Extension or the application of such
proceeds to violate Regulations T, U or X of the FRB, in each case as in effect
on the date or dates of such Credit Extension and such use of proceeds.

 
8.11          Prepayment of Indebtedness; Amendment to Material Agreements.

 
(a)          Prepay, redeem, purchase, repurchase, defease or otherwise satisfy
prior to the scheduled maturity thereof any Indebtedness, or make any payment in
violation of any subordination terms thereof, including in each case pursuant to
any change of control, sale of assets, issuance of any equity or otherwise as
may be set forth in the terms thereof or available to the Borrowers at its
option, except, so long as no Default shall exist prior to or immediately
thereafter, prepayments, redemptions, purchases, repurchases, defeasances or
other satisfaction (collectively, a “Prepayment”) of Indebtedness other than the
Subordinated Indebtedness made with the proceeds of other Indebtedness permitted
to be incurred pursuant to Section 8.02 and containing terms and conditions
(including terms of subordination, security and maturity) no less favorable in
any material respect to the Lender than the Indebtedness subject to such
Prepayment, provided, however, at no time may any of the Subordinated
Indebtedness, including the Specified Subordinated Indebtedness, be prepaid
prior to its stated maturity unless expressly permitted by the applicable
Intercreditor Agreement.
 
(b)          Amend, modify or change in any manner any term or condition of any
Indebtedness with a stated maturity date outside the Revolving Credit Maturity
Date, in each case so that the terms and conditions thereof are less favorable
in any material respect to the Lender than the terms of such Indebtedness as of
the Closing Date, but in no event shall terms of recourse, guarantees or credit
support be any less favorable to the Lender than the terms of such Indebtedness
as of the Closing Date.
 
(c)           Amend, modify or change any Organizational Document of any Loan
Party in a manner adverse to the Lender.
97

--------------------------------------------------------------------------------

(d)           Change the state or jurisdiction of formation of any Loan Party
whether by merger, reincorporation or otherwise.

 
8.12         Financial Covenants.

 
(a)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the last day of the Measurement Period most
recently ended to be less than the ratio set forth below opposite such Fiscal
Quarter, provided, however, that for (i) the June 30, 2014 calculation, such
ratio shall be calculated only for such Fiscal Quarter ending on or closest to
such date, (ii) the September 30, 2014 calculation, such ratio shall be
calculated only for the two most recent Fiscal Quarters ended, and (iii) the
December 31, 2014 calculation, such ratio shall be calculated only for the three
most recent Fiscal Quarters ended (for avoidance of doubt, the Consolidated
EBITDA of the Target for the Fiscal Quarter ending on or closest to March 31,
2014 shall be included on a pro forma basis in the calculation of Consolidated
EBITDA of the Company):
 
Twelve Fiscal Months Ending on or Closest To
Minimum Consolidated Fixed Charge Coverage Ratio
June 30, 2014, and each September 30, December 31, March 30 and June 30
thereafter
1.10 to 1.00



(b)           Consolidated Capital Expenditures.  Permit the aggregate amount of
Consolidated Capital Expenditures made by the Loan Parties in any Fiscal Year to
exceed $2,000,000.
 
(c)           Minimum Consolidated EBITDA.  Permit Consolidated EBITDA for the
Fiscal Quarter ended on or closest to March 31, 2014 to be less than $0.00.
 
(d)           Minimum Availability.  Permit Availability to be less than
$500,000 at any time prior to the delivery of the Compliance Certificate for the
Fiscal Quarter ended on or closest to June 30, 2014 has been delivered to the
Lender pursuant to Section 7.02(c).

 
8.13         Creation of New Subsidiaries.  Create or acquire any new Subsidiary
after the Closing Date other than Domestic Subsidiaries created or acquired in
accordance with Section 7.13.

 
8.14         Securities of Subsidiaries.  Permit any Subsidiary to issue any
Equity Interests (whether for value or otherwise) to any Person other than a
Loan Party.

 
8.15         Sale and Leaseback.  Enter into, or permit any Subsidiary to, enter
into any agreement or arrangement with any other Person providing for the
leasing by any Loan Party or any of the Subsidiaries of real or personal
property which has been or is to be sold or transferred by any Loan Party or any
of the Subsidiaries to such other Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of a Loan Party or any of the Subsidiaries.

 
8.16         Acquisitions.  Enter into, or permit any Subsidiary to, enter into
any Acquisition other than the Closing Date Acquisition.

 
8.17         Inactive Subsidiaries.  Notwithstanding anything to the contrary
set forth herein, (A) no Inactive Subsidiary shall, and no Loan Party shall
permit, or permit any of such Loan Party’s Subsidiaries
98

--------------------------------------------------------------------------------

to permit, any Inactive Subsidiary to (w)  own or acquire any assets other than
those owned at Closing, (x) assume or incur any indebtedness, liabilities or any
other obligations (other than certain obligations and liabilities with respect
to (i) environmental matters not exceeding $1,200,000 in the aggregate for all
Inactive Subsidiaries (less any increase in amounts under clause (ii) below as
described in the parenthetical in such clause (ii)) and (ii) legal fees,
testing, employees and insurance not exceeding $300,000 during any calendar year
in the aggregate (increased to the extent of any settlement of any liability
referred to in the foregoing clause (i), provided that the aggregate amount of
such increase shall not exceed the amount of any such settled liability and may
be spread over multiple calendar years, and provided further that the aggregate
amount of liabilities in clause (i) above is reduced by at least a corresponding
amount) for all Inactive Subsidiaries), (y) employ any Persons except consistent
with practices and to the same extent as of the Closing or conduct any business
or operations, or (z) make any loans to or investments in any Person except as
permitted under this Agreement, and (B) no Loan Party shall make, or permit any
of such Loan Party’s Subsidiaries to make, any investment in or loan to or
otherwise enter into any contractual arrangement with any Inactive Subsidiary
except as permitted under this Agreement.  Notwithstanding the foregoing, to the
extent that the amounts in the parenthetical in clause (x) above are increased
due to new environmental matters asserted against an Inactive Subsidiary after
the Closing Date then any such entity shall continue to be an “Inactive
Subsidiary.”

 
8.18         Management Fees.  Borrowers shall not, and shall not permit any
other Loan Party, to pay any management fees to any Persons including, without
limitation, the Equity Investor and its Controlled Investment Affiliates, and
whether arising under the Management Agreement or otherwise, except that, if no
Event of Default is then continuing, the Company may pay or reimburse the Equity
Investor or one of its Controlled Investment Affiliates for reasonable
out-of-pocket costs and expenses as and when incurred by the Equity Investor or
one of its Controlled Investment Affiliates in the ordinary course of business
pursuant to its management of Borrowers’ business.
 
ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 
9.01         Events of Default.  Any of the following shall constitute an Event
of Default:
 
(a)           Non-Payment.  Any Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation, or
any interest on any Loan or on any L/C Obligation, or any commitment or other
fee due hereunder, or (ii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained (i) in any of Sections 2.05(b),
7.01(a), 7.01(b), 7.01(c),  7.02(a), 7.02(b), 7.02(c), 7.03, 7.05, 7.07, 7.08,
7.11, 7.12, 7.13, 7.16 (last proviso thereof), or Article VIII, or (ii) in any
of Sections 4.04, 7.02(a), 7.02(b) or 7.02(c) and such failure continues for
three (3) or more Business Days; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) receipt of notice of such
default by a Responsible Officer of the Borrower Agent from the Lender, or
(ii) any Responsible Officer of any Loan Party becomes aware of such default; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or its Subsidiaries herein, in
99

--------------------------------------------------------------------------------

any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading when made or deemed made in any
material respect; or
 
(e)          Cross-Default.  (i) Any Loan Party or its Subsidiaries (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, and after passage of any grace period) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $250,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, and such default continues for more than the
grace period, if any, therein specified, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by a Loan Party or any Subsidiary as a result thereof is greater than
$250,000.  Any breach or default with respect to the Subordinated Indebtedness
or under the Subordinated Indebtedness Documents, or the acceleration or
attempted acceleration of the Subordinated Indebtedness, or the exercise of any
right remedy against any Loan Party or any of their respective assets by any
Subordinated Lender;
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party  institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g)          Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Loan Party and is not released, vacated or fully bonded within 30 days after
its issue or levy; (iii) any Loan Party is enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of its
business; (iv) any Loan Party suffers the loss, revocation or termination of any
material license, permit, lease or agreement necessary to its business;
(v) there is a cessation of any material part of any Loan Party’s business for a
material period of time; or (vi) any material Collateral or property or assets
of a Loan Party is taken or impaired through Condemnation; or
 
(h)          Judgments.  There is entered against any Loan Party (i) one or more
final judgments or orders for the payment of money in an aggregate amount
exceeding $500,000 (to the extent not covered by insurance as to which the
insurer does not dispute coverage other than by virtue of a
100

--------------------------------------------------------------------------------

customary reservation of rights letter), or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case of clause (i)
or (ii) above, such judgment or order remains unvacated and unpaid and either
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$250,000, (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan resulting in liability of any Loan Party in an aggregate
amount in excess of $250,000, or (iii) any violation of Law relating to a
Foreign Plan which has resulted or could reasonably be expected to result in
liability of any Loan Party in an aggregate amount in excess of $250,000; or
 
(j)           Invalidity of Loan Documents.  Any Loan Document, or any Lien
granted thereunder, at any time after its execution and delivery and for any
reason, other than as expressly permitted hereunder or upon Payment in Full,
ceases to be in full force and effect (except with respect to immaterial
assets); or any Borrower or any other Person contests in any manner the validity
or enforceability of any Loan Document or any Lien granted to the Lender
pursuant to the Security Instruments; or any Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
 
(k)          Breach of Contractual Obligation.  Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
contract to which it is party or fails to observe or perform any other agreement
or condition relating to any such contract to which it is party or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the counterparty to such contract to terminate such contract, in each
case which would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; or
 
(l)           Indictment.  (i) Any Loan Party is (A) criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business, or (B) charged by a Governmental Authority under any law that
would reasonably be expected to lead to forfeiture of any material portion of
Collateral, or (ii) any director or senior officer of any Loan Party is
(A) criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral; or
 
(m)          Uninsured Loss.  A loss, theft, damage or destruction occurs with
respect to any Collateral if the amount not covered by insurance exceeds
$250,000; or
 
(n)          Closing Date Acquisition; Joinder Documents.  The failure for any
reason of the Closing Date Acquisition not to be consummated and completed in
accordance with all applicable Laws on the Closing Date. The failure for any
reason of any Borrower or any Target to not execute and deliver the Joinder
Documents to Lender on the Closing Date; or
101

--------------------------------------------------------------------------------

(o)          Material Leases.  Any Loan Party fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any real property lease, operating lease, or capital
lease that provides for annual rent in excess of $250,000 and to which it is
party, or fails to observe or perform any other agreement or condition relating
to any such property lease, operating lease, or capital lease (after the
expiration of any applicable grace period); or
 
(p)          Change of Control.  There occurs any Change of Control; or
 
(q)          Subordinated Indebtedness.  The subordination provisions,
including, without limitation, those contained in any Intercreditor Agreement,
relating to any Subordinated Indebtedness (the “Subordination Provisions”) shall
fail to be enforceable by the Lender (which have not effectively waived the
benefits thereof) in accordance with the terms thereof, or the principal or
interest on any Loan, any L/C Obligation or other Obligations shall fail to
constitute “designated senior debt” (or any other similar term) under any
document, instrument or agreement evidencing such Subordinated Indebtedness; or
any Subordinated Lender, Loan Party or any of its Subsidiaries shall, directly
or indirectly, disavow or contest in any manner (i) the effectiveness, validity
or enforceability of any of the Subordination Provisions, or (ii) that any of
such Subordination Provisions exist for the benefit of the Lender.

 
9.02         Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Lender may take any or all of the following actions:
 
(a)          declare the commitment of the Lender to make Loans and any
obligation of the Lender to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
 
(c)           require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof) or any other
Obligations that are contingent or not yet due and payable in amount determined
by the Lender in accordance with this Agreement; and
 
(d)           exercise on behalf of itself and the Lender all rights and
remedies available to it and the Lender under the Loan Documents or applicable
Law; provided, however, that upon the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, the obligation of the Lender to make Loans and any obligation
of the Lender to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Lender.


No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 
9.03           License.  The Lender is hereby granted an irrevocable,
non‑exclusive license or other right to use, license of sub‑license (without
payment of royalty or other compensation to any Person) any
102

--------------------------------------------------------------------------------

or all Intellectual Property of Loan Parties, computer hardware and software,
trade secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other property or asset, in advertising for
sale, marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral provided that
the Lender shall not exercise any such right unless an Event of Default has
occurred and is continuing.  Each Loan Party’s rights and interests under
Intellectual Property shall inure to the Lender’s benefit.

 
9.04           Limitation of Remedies.  Notwithstanding anything to the contrary
contained in this Agreement, if any enforceable term of any promissory note,
contract, agreement, permit, lease, license (including any licenses of any
Intellectual Property) or other General Intangible included as a part of the
Collateral, other than Accounts, requires the consent of the Person obligated on
such promissory note or any Person (other than the applicable obligor) obligated
on such lease, contract or agreement, or which has issued such permit or license
or other General Intangible, other than Accounts, for the assignment or transfer
thereof or the enforcement of such Lien not to give rise to a default, breach,
right of recoupment, claim, defense, termination, right of termination or other
material remedy thereunder, then the receipt of any such necessary consent shall
be a condition to any exercise of remedies against such Collateral under this
Section 9.04 (but not to the creation, attachment or perfection of the Lien of
the Lender for the benefit of the Credit Parties as provided herein).
 
9.05           Joint and Several.  Each obligation and liability of each
Borrower to Lender, including, without limitation, the Obligations, are the
joint and several obligations of each Borrower, and Lender may proceed directly
against any Borrower, or all Borrowers, or any Guarantor, or any Collateral, or
all of the foregoing, or any one of the foregoing or any combination of the
foregoing, without first proceeding against Borrower or any Collateral, or
without joining all Persons liable or potentially liable for any portion of the
Obligations in one action.  Each Borrower shall be jointly and severally liable
as primary obligor and not merely as surety for repayment of all Obligations
arising under the Loan Documents.  Such joint and several liability shall apply
to each Borrower regardless of whether any Loan was only requested by or on
behalf of or made to any other Borrower or the proceeds of any Loan were used
only by or on behalf of any other Borrower or any indemnification obligation or
any other obligation arose only as a result of the action of any other
Borrower.  If any Borrower makes a payment in respect of the Obligations
hereunder and under the other Loan Documents, it shall have the rights of
contribution described in this Section below and under applicable common law
against the other Borrower or Borrowers; provided that such Borrower shall not
exercise its right of contribution until all of the Obligations are Paid in
Full; provided, however, that Lender is hereby granted a Lien in such right of
contribution and may enforce such right upon the occurrence and during the
continuance of Event of Default.  It is the intent of each Borrower and Lender
that each Borrower’s maximum obligation to repay the Obligations hereunder and
under the other Loan Documents (the “Loan Obligation Limit”) shall not exceed
the greater of (i) the amount actually borrowed or received directly or
indirectly by such Borrower with respect thereto and (ii) the amount which is
$1.00 less than the amount which, if recorded by such Borrower as a liability,
would render such Borrower not Solvent.  To the extent that any Borrower makes a
payment on any of the Obligations (a “Loan Obligation Payment”), such Borrower
(the “Entitled Borrower”) is entitled to contribution and indemnification from,
and reimbursement by, each other Borrower (a “Contributing Borrower”) in the
amount of the Contribution Obligation of such Contributing Borrower hereunder. 
The “Contribution Obligation” of a Contributing Borrower with respect to the
Loan Obligation Payment of an Entitled Borrower is an amount equal to the
greater of (1) the lesser of (x) such Contributing Borrower’s Loan Obligation
Limit at the time the Loan Obligation Payment is made and (y) such Contributing
Borrower’s Allocable Share of the Loan Obligation Payment, and (2) the amount of
all proceeds from the Loan Obligations actually received by such Contributing
Borrower or applied by the recipient thereof directly or indirectly for the
benefit of such Contributing Borrower, less the sum of any repayments thereof
and any Loan Obligation Payments made by such Contributing Borrower prior to the
time the applicable Loan Obligation Payment is made.  The “Allocable Share” of a
Contributing
103

--------------------------------------------------------------------------------

Borrower is a fraction, the numerator of which is such Contributing Borrower’s
Loan Obligation Limit at the time the applicable Loan Obligation Payment is made
and the denominator of which is the sum of the Loan Obligation Limits of all of
the Contributing Borrowers (plus a similarly computed amount for any Guarantor
which has a similar obligation to make a contribution) as of such time.
 
ARTICLE X

MISCELLANEOUS

10.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Borrower therefrom, shall be effective unless in writing
signed by the Lender and the Borrowers or the applicable Borrower, as the case
may be.  Each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 
10.02       Notices; Effectiveness; Electronic Communication.
 
(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone or in the case of
notices otherwise expressly provided herein (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
i.           If to a Loan Party or the Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person
below, as changed pursuant to subsection (c) below:



(x)  If to the Lender: BMO Harris Bank N.A.

111 West Monroe, Floor 20 East
Chicago, Illinois  60603
Attention:  ABL
Facsimile No.:  312-765-1641



With a copy to: Lewis, Rice & Fingersh, L.C.

600 Washington Ave., Suite 2500
St. Louis, Missouri  63101
Attention: Steven Drapekin
Facsimile No.: 314-612-7692



(y)  If to a Loan Party: Katy Industries, Inc.

305 Rock Industrial Park Dr.
Bridgeton, Missouri 63044
Attention: James W. Shaffer,
                   Vice President, Treasurer,
                   Chief Financial Officer and Secretary
Facsimile No.: 314-770-9938


104

--------------------------------------------------------------------------------

With a copy to: DLA Piper LLP (US)

One Atlanta Center
1201 West Peachtree Street,
Suite 2800
Atlanta, Georgia 30309-3450
Attention:  Joseph B. Alexander, Jr.,
                    Esquire
Facsimile No.:  404-682-7990


ii.           Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)          Electronic Communications.  Notices and other communications to the
Lender hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Lender.  The Lender or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)          Change of Address, Etc.  Each of the Borrowers and the Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.
 
(d)          Reliance by the Lender.  The Lender shall be entitled to rely and
act upon any notices (including telephonic Committed Loan Notices) purportedly
given by or on behalf of the Borrowers even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The
Borrowers shall indemnify the Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrowers. 
All telephonic notices to and other telephonic communications with the Lender
may be recorded by the Lender, and each of the parties hereto hereby consents to
such recording.

 
10.03       No Waiver; Cumulative Remedies.  No failure by the Lender to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or
105

--------------------------------------------------------------------------------

privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 
10.04       Expenses; Indemnity; Damage Waiver.
 
(a)          Costs and Expenses.  The Borrowers shall pay all reasonable
out-of-pocket expenses  (including any Extraordinary Expenses) incurred by the
Lender and its respective Affiliates, (A) in connection with this Agreement and
the other Loan Documents, including without limitation the reasonable fees,
charges and disbursements of (1) counsel for the Lender, (2) outside consultants
for the Lender, (3) appraisers for appraisals performed in accordance with this
Agreement and subject to the limitations in Sections 7.11(c), (4) Field Exams
performed in accordance with this Agreement subject to the limitations in
Section 7.11(b), (5) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, and
(6) environmental site assessments, (B) in connection with (1) the syndication
of the credit facilities provided for herein, (2) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (3) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral, or (4) any workout, restructuring
or negotiations in respect of any Obligations.

 
(b)          Indemnification by the Loan Parties.  Each Loan Party shall
indemnify the Lender (and any agent thereof), each other Credit Party and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold harmless each Indemnitee from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of the Lender (and any agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Controlled Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
106

--------------------------------------------------------------------------------

(c)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Loan Parties shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(d)          Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(e)          Survival.  The agreements in this Section shall survive the
occurrence of the Facility Termination Date.

 
10.05       Marshalling; Payments Set Aside.  The Lender shall not be under any
obligation to marshal any assets in favor of any Loan Party or against any
Obligations.  To the extent that any payment by or on behalf of any Loan Party
is made to a Credit Party, or a Credit Party exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

 
10.06       Successors and Assigns.
 
(a)          Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (c) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

 
(b)          Participations.  The Lender may at any time, without the consent
of, or notice to, any Borrower (each, a “Participant”) in all or a portion of
the Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Credit Commitment and/or the Loans (including the Lender’s
participations in L/C Obligations) owing to it); provided that (i) the Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrowers shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (iv) no Participant shall be granted any right to consent to
any amendment, except to the extent any of the same pertain to (1) reducing the
aggregate principal amount of, or interest rate on, or fees applicable to, any
Loan or (2) extending the final stated maturity of any Loan or the stated
maturity of any portion of any payment of principal of, or interest of fees
applicable to, any of the Loans; provided that the rights described in this
subclause (2) shall not be deemed to include the right to consent to any
amendment with
107

--------------------------------------------------------------------------------

respect to or which has the effect of requiring any mandatory prepayment of any
portion of any Loan or any amendment or waiver of any Default.
 
Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement.  Subject to subsection (c) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, and 3.04 to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were the Lender.
 
(c)          Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.01, 3.04 or 3.05 than
the Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower Agent’s prior written consent.  A
Participant that would be a Foreign Lender if it were the Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 3.01(g) as though it were
the Lender.

 
10.07       Treatment of Certain Information; Confidentiality.  Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, trustees,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrower Agent or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Credit Parties or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to a Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to any Credit Party on a nonconfidential basis prior to disclosure by
a Loan Party or any Subsidiary, provided that, in the case of information
received from a Loan Party or any Subsidiary after the date hereof, any
information not marked “PUBLIC” at the time of delivery will be deemed to be
confidential; provided, that any information marked “PUBLIC may also be marked
“Confidential”.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (b) it has developed compliance
108

--------------------------------------------------------------------------------

procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
 
Each of the Loan Parties hereby authorize the Lender to publish the name of any
Loan Party and the amount of the credit facility provided hereunder in any
“tombstone” or comparable advertisement which the Lender elects to publish.  The
Lender reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

 
10.08       Right of Setoff.  At any time during an Event of Default, the Lender
and its Affiliates are authorized, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender or such
Affiliate to or for the credit or the account of a Loan Party against any
Obligations, irrespective of whether or not the Lender of such Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or are owed to a branch
or office of the Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of the
Lender and each such Affiliate under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Person may
have.

 
10.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers.  In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 
10.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 
10.11       Survival.  All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof.  Such representations and warranties have been or will be
relied upon by the Credit Parties, regardless of any investigation made by any
Credit Party or on their behalf and notwithstanding that any Credit Party may
have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
 
Further, the provisions of Sections 3.01, 3.04, 3.05 and Article X shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  In
connection with the termination of this Agreement and the release and
termination of the security interests
109

--------------------------------------------------------------------------------

in the Collateral, the Lender may require such indemnities and collateral
security as they shall reasonably deem necessary or appropriate to protect the
Credit Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to secured Credit Product
Obligations.

 
10.12       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 
10.13       Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
 
(b)          SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWERS OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(c)          WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
110

--------------------------------------------------------------------------------

10.14       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 
10.15      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 
10.16       USA PATRIOT Act Notice.  The Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow the Lender to identify the Borrowers in accordance with the Act.

 
10.17       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Credit Parties are arm’s-length
commercial transactions between each Loan Party, on the one hand, and the Credit
Parties, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each Credit Party is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Loan Party or any of its Affiliates or any other Person and
(B) no Credit Party has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents,
(iii) the Credit Parties may be engaged in a board range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and no Credit Party has any obligation to disclose any of such
interests to any Loan Party or its Affiliates and (iv) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against any Credit Party with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
111

--------------------------------------------------------------------------------

10.18       Attachments.  The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein; except, that, in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.
 
10.19       ORAL AGREEMENTS.  ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS
OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE
CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (LENDER) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THE CREDIT AGREEMENT, THE LOAN DOCUMENTS AND THIS
WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN
US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
 
Each Borrower acknowledges that there are no other agreements among the Lender
and any Borrower, oral or written, concerning the subject matter of the Loan
Documents, and that all prior agreements concerning the same subject matter,
including any proposal or commitment letter, are merged into the Loan Documents
and thereby extinguished.


[Remainder of page is intentionally left blank; signature page(s) follows.]
112

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
BORROWERS:
 
 
 
 
Katy Industries, Inc.,
 
a Delaware corporation
 
 
 
 
By:
 
 
 
James W. Shaffer
 
 
Chief Financial Officer
 
 
 
 
Continental Commercial Products, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
 
 
 
James W. Shaffer
 
 
Chief Financial Officer
 
 
 
 
 
 
 
2155735 Ontario Inc.,
 
an Ontario corporation
 
 
 
 
By:

 
 
James W. Shaffer
 
 
Chief Financial Officer
 
 
 
 
 
 
 
CCP Canada Inc.,
 
an Ontario corporation
 
 
 
 
By:
 
 
 
James W. Shaffer
 
 
Chief Financial Officer
 
 
 
 
LENDER:
 
 
BMO Harris Bank N.A.
 
 
 
 
By:
 
 
 
Jason Hoefler
 
 
Director

 
 
Signature Page to the Credit Security Agreement
 
 
113

--------------------------------------------------------------------------------